Exhibit 10.2

 

EXECUTION COPY

 

 

INDENTURE

 

BETWEEN

 

VERTEX PHARMACEUTICALS INCORPORATED,

 

AS ISSUER

 

AND

 

US BANK NATIONAL ASSOCIATION,

 

AS TRUSTEE

 

5¾% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE 2011

 

DATED AS OF SEPTEMBER 17, 2004

 

--------------------------------------------------------------------------------


 

CROSS-REFERENCE TABLE*

 

Trust Indenture
Act Section

 

Indenture
Section

 

 

 

310(a)(1)

 

5.11

(a)(2)

 

5.11

(a)(3)

 

n/a

(a)(4)

 

n/a

(a)(5)

 

5.11

(b)

 

5.3; 5.11

(c)

 

n/a

311(a)

 

5.12

(b)

 

5.12

(c)

 

n/a

312(a)

 

2.10

(b)

 

14.3

(c)

 

14.3

313(a)

 

5.7

(b)(1)

 

n/a

(b)(2)

 

5.7

(c)

 

5.7; 14.2

(d)

 

5.7

314(a)(1), (2), (3).

 

9.6; 14.6

(a)(4)

 

9.6; 9.7; 14.6

(b)

 

n/a

(c)(1)

 

14.5

(c)(2)

 

14.5

(c)(3)

 

n/a

(d)

 

n/a

(e)

 

14.6

(f)

 

n/a

315(a)

 

5.1(a)

 

i

--------------------------------------------------------------------------------


 

Trust Indenture
Act Section

 

Indenture
Section

 

 

 

(b)

 

5.6; 14.2

(c)

 

5.1(b)

(d)

 

5.1(c)

(e)

 

4.14

316(a)(last sentence)

 

2.13

(a)(1)(A)

 

4.5

(a)(1)(B)

 

4.4

(a)(2)

 

n/a

(b)

 

4.7

(c)

 

7.4

317(a)(1).

 

4.8

(a)(2)

 

4.9

(b)

 

2.5

318(a)

 

14.1

(b)

 

n/a

(c)

 

14.1

 

--------------------------------------------------------------------------------

“n/a” means not applicable.

 

*This Cross-Reference Table shall not, for any purpose, be deemed to be a part
of the Indenture.

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

 

 

Section 1.1

 

Definitions

 

 

Section 1.2

 

Incorporation by Reference of Trust Indenture Act

 

 

Section 1.3

 

Rules of Construction

 

 

 

 

 

 

ARTICLE 2

THE SECURITIES

 

 

Section 2.1

 

Title and Terms

 

 

Section 2.2

 

Form of Securities

 

 

Section 2.3

 

Legends

 

 

Section 2.4

 

Execution, Authentication, Delivery and Dating

 

 

Section 2.5

 

Registrar and Paying Agent

 

 

Section 2.6

 

Paying Agent To Hold Assets in Trust

 

 

Section 2.7

 

General Provisions Relating To Transfer and Exchange

 

 

Section 2.8

 

Book-Entry Provisions for the Global Securities

 

 

Section 2.9

 

Special Transfer Provisions

 

 

Section 2.10

Holder Lists

 

 

Section 2.11

Persons Deemed Owners

 

 

Section 2.12

Mutilated, Destroyed, Lost or Stolen Securities

 

 

Section 2.13

Treasury Securities

 

 

Section 2.14

Temporary Securities

 

 

Section 2.15

Cancellation

 

 

Section 2.16

CUSIP Numbers

 

 

Section 2.17

Defaulted Interest

 

 

Section 2.18

Additional Notes

 

 

 

 

 

 

ARTICLE 3

SATISFACTION AND DISCHARGE

 

 

Section 3.1

 

Satisfaction and Discharge of Indenture

 

 

Section 3.2

 

Deposited Monies To Be Held in Trust

 

 

Section 3.3

 

Return of Unclaimed Monies

 

 

 

 

 

 

ARTICLE 4

DEFAULTS AND REMEDIES

 

 

Section 4.1

 

Events of Default

 

 

iii

--------------------------------------------------------------------------------


 

 

Section 4.2

 

Acceleration of Maturity; Rescission and Annulment

 

 

Section 4.3

 

Other Remedies

 

 

Section 4.4

 

Waiver of Past Defaults

 

 

Section 4.5

 

Control by Majority

 

 

Section 4.6

 

Limitation on Suit

 

 

Section 4.7

 

Unconditional Rights of Holders To Receive Payment and To Convert

 

 

Section 4.8

 

Collection of Indebtedness and Suits for Enforcement by the Trustee

 

 

Section 4.9

 

Trustee May File Proofs of Claim

 

 

Section 4.10

Restoration of Rights and Remedies

 

 

Section 4.11

Rights and Remedies Cumulative

 

 

Section 4.12

Delay or Omission Not Waiver

 

 

Section 4.13

Application of Money Collected

 

 

Section 4.14

Undertaking for Costs

 

 

Section 4.15

Waiver of Stay or Extension Laws

 

 

 

 

 

ARTICLE 5

THE TRUSTEE

 

 

Section 5.1

 

Certain Duties and Responsibilities

 

 

Section 5.2

 

Certain Rights of Trustee

 

 

Section 5.3

 

Individual Rights of Trustee

 

 

Section 5.4

 

Money Held in Trust

 

 

Section 5.5

 

Trustee’s Disclaimer

 

 

Section 5.6

 

Notice of Defaults

 

 

Section 5.7

 

Reports by Trustee to Holders

 

 

Section 5.8

 

Compensation and Indemnification

 

 

Section 5.9

 

Replacement of Trustee

 

 

Section 5.10

Successor Trustee by Merger, Etc

 

 

Section 5.11

Corporate Trustee Required; Eligibility

 

 

Section 5.12

Collection of Claims Against the Company

 

 

iv

--------------------------------------------------------------------------------


 

ARTICLE 6

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

 

 

Section 6.1

 

Company May Consolidate, Etc., Only on Certain Terms

 

 

Section 6.2

 

Successor Substituted

 

 

 

 

 

 

ARTICLE 7

AMENDMENTS, SUPPLEMENTS AND WAIVERS

 

 

Section 7.1

 

Without Consent of Holders of Securities

 

 

Section 7.2

 

With Consent of Holders of Securities

 

 

Section 7.3

 

Compliance With Trust Indenture Act

 

 

Section 7.4

 

Revocation of Consents and Effect of Consents or Votes

 

 

Section 7.5

 

Notation on or Exchange of Securities

 

 

Section 7.6

 

Trustee To Sign Amendment, Etc

 

 

 

 

 

 

ARTICLE 8

MEETING OF HOLDERS OF SECURITIES

 

 

Section 8.1

 

Purposes for Which Meetings May Be Called

 

 

Section 8.2

 

Call Notice and Place of Meetings

 

 

Section 8.3

 

Persons Entitled To Vote at Meetings

 

 

Section 8.4

 

Quorum; Action

 

 

Section 8.5

 

Determination of Voting Rights; Conduct and Adjournment of Meetings

 

 

Section 8.6

 

Counting Votes and Recording Action of Meetings

 

 

 

 

 

 

ARTICLE 9

COVENANTS

 

 

Section 9.1

 

Payment of Principal, Premium and Interest

 

 

Section 9.2

 

Maintenance of Offices or Agencies

 

 

Section 9.3

 

Corporate Existence

 

 

Section 9.4

 

Maintenance of Properties

 

 

Section 9.5

 

Payment of Taxes and Other Claims

 

 

Section 9.6

 

Reports

 

 

Section 9.7

 

Compliance Certificate

 

 

Section 9.8

 

Resale of Certain Securities

 

 

 

 

 

 

ARTICLE 10

REDEMPTION OF SECURITIES

 

 

Section 10.1

Optional Redemption

 

 

Section 10.2

[Reserved]

 

 

Section 10.3

Notice to Trustee

 

 

v

--------------------------------------------------------------------------------


 

 

Section 10.4

Selection of Securities To Be Redeemed

 

 

Section 10.5

Notice of Redemption

 

 

Section 10.6

Effect of Notice of Redemption

 

 

Section 10.7

Deposit of Redemption Price

 

 

Section 10.8

Securities Redeemed in Part

 

 

 

 

 

ARTICLE 11

REPURCHASE AT THE OPTION OF A HOLDER UPON A CHANGE OF CONTROL

 

 

Section 11.1

Repurchase Right

 

 

Section 11.2

Conditions to the Company’s Election To Pay the Repurchase Price in Common Stock

 

 

Section 11.3

Notices; Method of Exercising Repurchase Right, Etc

 

 

 

 

 

ARTICLE 12

CONVERSION OF SECURITIES

 

 

Section 12.1

Conversion Right and Conversion Price

 

 

Section 12.2

Exercise of Conversion Right

 

 

Section 12.3

Fractions of Shares

 

 

Section 12.4

Adjustment of Conversion Price

 

 

Section 12.5

Notice of Adjustments of Conversion Price

 

 

Section 12.6

Notice Prior to Certain Actions

 

 

Section 12.7

Company To Reserve Common Stock

 

 

Section 12.8

Taxes on Conversions

 

 

Section 12.9

Covenant as to Common Stock

 

 

Section 12.10

Cancellation of Converted Securities

 

 

Section 12.11

Effect of Recapitalization, Reclassification, Consolidation, Merger or Sale

 

 

Section 12.12

Responsibility of Trustee for Conversion Provisions

 

 

 

 

 

ARTICLE 13

SUBORDINATION

 

 

Section 13.1

Securities Subordinated to Senior Debt

 

 

Section 13.2

Subrogation

 

 

Section 13.3

Obligation of the Company Is Absolute and Unconditional

 

 

Section 13.4

Maturity of or Default on Senior Debt

 

 

Section 13.5

Payments on Securities Permitted

 

 

vi

--------------------------------------------------------------------------------


 

 

Section 13.6

Effectuation of Subordination by Trustee

 

 

Section 13.7

Knowledge of Trustee

 

 

Section 13.8

Trustee’s Relation to Senior Debt

 

 

Section 13.9

Rights of Holders of Senior Debt Not Impaired

 

 

Section 13.10

Modification of Terms of Senior Debt

 

 

Section 13.11

Certain Conversions Not Deemed Payment

 

 

 

 

 

ARTICLE 14

OTHER PROVISIONS OF GENERAL APPLICATION

 

 

Section 14.1

Trust Indenture Act Controls

 

 

Section 14.2

Notices

 

 

Section 14.3

Communication by Holders With Other Holders

 

 

Section 14.4

Acts of Holders of Securities

 

 

Section 14.5

Certificate and Opinion as to Conditions Precedent

 

 

Section 14.6

Statements Required in Certificate or Opinion

 

 

Section 14.7

Effect of Headings and Table of Contents

 

 

Section 14.8

Successors and Assigns

 

 

Section 14.9

Separability Clause

 

 

Section 14.10

Benefits of Indenture

 

 

Section 14.11

Governing Law

 

 

Section 14.12

Counterparts

 

 

Section 14.13

Legal Holidays

 

 

Section 14.14

Recourse Against Others

 

 

 

 

 

EXHIBITS

 

 

 

EXHIBIT A:  Form of Security

 

 

vii

--------------------------------------------------------------------------------


 

INDENTURE, dated as of September 17, 2004, between VERTEX PHARMACEUTICALS
INCORPORATED, a corporation duly organized and existing under the laws of the
Commonwealth of Massachusetts, having its principal office at 130 Waverly
Street, Cambridge, Massachusetts 02139 (the “Company”), and US BANK NATIONAL
ASSOCIATION, as trustee (the “Trustee”), having its principal corporate trust
office at One Federal Street, Boston, Massachusetts 02110.

 

RECITALS OF THE COMPANY

 

The Company has duly authorized the creation of an issue of its 5¾% Convertible
Senior Subordinated Notes due February 15, 2011 (herein called the “Securities”)
of substantially the tenor and amount hereinafter set forth, and to provide
therefor the Company has duly authorized the execution and delivery of this
Indenture.

 

All things necessary to make the Securities, when the Securities are executed by
the Company and authenticated and delivered hereunder and duly issued by the
Company, the valid obligations of the Company, and to make this Indenture a
valid agreement of the Company, in accordance with their and its terms, have
been done.

 

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

 

For and in consideration of the premises and the purchase of the Securities by
the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Securities, as follows:

 

ARTICLE 1

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

SECTION 1.1                                                  Definitions.

 

For all purposes of this Indenture and the Securities, the following terms are
defined as follows:

 

“Act,” when used with respect to any Holder of a Security, has the meaning
specified in Section 14.4(a) hereof.

 

“Additional Note Board Resolution” means resolutions duly adopted by the Board
of Directors of the Company and delivered to the Trustee in an Officers’
Certificate providing for issuance of Additional Notes.

 

“Additional Note Supplemental Indenture” means a supplement to this Indenture
providing for the issuance and terms of Additional Notes duly executed and
delivered by the Company and the Trustee pursuant to Article 7 and in accordance
with Section 2.18.

 

“Additional Notes” means the Company’s Securities originally issued after the
Issue Date pursuant to Section 2.18, except for Securities authenticated and
delivered upon registration of, transfer of, or in exchange for, or in lieu of
other Securities pursuant to Section 2.7, 2.8, 2.9,

 

1

--------------------------------------------------------------------------------


 

2.12, 7.5, 10.8, 11.1 or 12.2 hereof, as specified in the relevant Additional
Note Board Resolutions or Additional Note Supplemental Indenture issued therefor
in accordance with this Indenture.

 

 “Adjusted Interest Rate” means, with respect to any Reset Transaction, the rate
per annum that is the arithmetic average of the rates quoted by two Reference
Dealers selected by the Company or its successor as the rate at which interest
on the Securities should accrue so that the fair market value, expressed in
dollars, of a Security immediately after the later of:

 

(1)                                  the public announcement of such Reset
Transaction; or

 

(2)                                  the public announcement of a change in
dividend policy in connection with such Reset Transaction,

 

will equal the average Trading Price of a Security for the 20 Trading Days
preceding the date of public announcement of such Reset Transaction; provided,
that, the Adjusted Interest Rate shall not be less than 5% per annum.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control”, when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Bankruptcy Law” means Title 11 of the U.S. Code or any similar federal or state
law for the relief of debtors.

 

“Board of Directors” means either the board of directors of the Company or any
committee of that board empowered to act for it with respect to this Indenture.

 

“Board Resolution” means a resolution duly adopted by the Board of Directors, a
copy of which, certified by the Secretary or an Assistant Secretary of the
Company to be in full force and effect on the date of such certification, shall
have been delivered to the Trustee.

 

“Business Day,” when used with respect to any Place of Payment or Place of
Conversion, means each Monday, Tuesday, Wednesday, Thursday and Friday which is
not a day on which banking institutions in that Place of Payment or Place of
Conversion, as the case may be, are authorized or obligated by law to close.

 

“Change of Control” means the occurrence of any of the following after the
original issuance of the Securities:

 

(1)                                  the acquisition by any person, including
any syndicate or group deemed to be a “person” under Section 13(d)(3) of the
Exchange Act, of beneficial ownership, directly or indirectly, through a
purchase, merger or other acquisition transaction or series of transactions, of
shares of capital stock of the Company entitling such person to exercise 50% or
more of the total voting power of all shares of capital stock of the

 

2

--------------------------------------------------------------------------------


 

Company entitled to vote generally in elections of directors, other than any
such acquisition by the Company, any subsidiary of the Company or any employee
benefit plan of the Company;

 

(2)                                  any consolidation or merger of the Company
with or into any other person, any merger of another person into the Company, or
any conveyance, transfer, sale, lease or other disposition of all or
substantially all of the properties and assets of the Company to another person,
other than (a) any such transaction (x) that does not result in any
reclassification, conversion, exchange or cancellation of outstanding shares of
capital stock of the Company and (y) pursuant to which holders of capital stock
of the Company immediately prior to such transaction have the entitlement to
exercise, directly or indirectly, 50% or more of the total voting power of all
shares of capital stock of the Company entitled to vote generally in the
election of directors of the continuing or surviving person immediately after
such transaction or (b) any merger which is effected solely to change the
jurisdiction of incorporation of the Company and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of common stock of the surviving entity;

 

(3)                                  during any consecutive two-year period,
individuals who at the beginning of that two-year period constituted the Board
of Directors (together with any new directors whose election to the Board of
Directors, or whose nomination for election by the stockholders of the Company,
was approved by a vote of a majority of the directors then still in office who
were either directors at the beginning of such period or whose elections or
nominations for election were previously so approved) cease for any reason to
constitute a majority of the Board of Directors then in office; or

 

(4)                                  the Company is liquidated or dissolved or a
resolution is passed by the Company’s stockholders approving a plan of
liquidation or dissolution of the Company other than in a transaction which
complies with the provisions described in Article 6 of the Indenture.

 

Beneficial ownership shall be determined in accordance with Rule 13d-3
promulgated by the SEC under the Exchange Act.  The term “person” shall include
any syndicate or group which would be deemed to be a “person” under
Section 13(d)(3) of the Exchange Act.

 

“Chief Executive Officer” means any chief executive officer of the Company.

 

“Closing Date” means September 17, 2004 or such later date on which the
Securities may be delivered pursuant to the Dealer Manager Agreement.

 

“Closing Price” of any security on any date of determination means:

 

(1)                                  the closing sale price (or, if no closing
sale price is reported, the last reported sale price) of such security (regular
way) on the New York Stock Exchange on such date;

 

3

--------------------------------------------------------------------------------


 

(2)                                  if such security is not listed for trading
on the New York Stock Exchange on any such date, the closing sale price as
reported in the composite transactions for the principal U.S. exchange on which
such security is so listed;

 

(3)                                  if such security is not so listed on a U.S.
national or regional securities exchange, the closing sale price as reported by
the Nasdaq National Market;

 

(4)                                  if such security is not so reported, the
last quoted bid price for such security in the over-the-counter market as
reported by the National Quotation Bureau or similar organization; or

 

(5)                                  if such bid price is not available, the
average of the mid-point of the last bid and ask prices of such security on such
date from at least three nationally recognized independent investment banking
firms retained for this purpose by the Company.

 

“Common Stock” means any stock of any class of the Company which has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the Company
and which is not subject to redemption by the Company.  However, subject to the
provisions of Section 12.11 hereof, shares issuable on conversion of Securities
shall include only shares of the class designated as Common Stock, par value
$0.01 per share, of the Company at the date of this Indenture or shares of any
class or classes resulting from any reclassification or reclassifications
thereof and which have no preference in respect of dividends or of amounts
payable in the event of any voluntary or involuntary liquidation, dissolution or
winding up of the Company and which are not subject to redemption by the
Company, provided that if at any time there shall be more than one such
resulting class, the shares of each such class then so issuable shall be
substantially in the proportion which the total number of shares of such class
resulting from all such reclassifications bears to the total number of shares of
all such classes resulting from all such reclassifications.

 

“Company” means the corporation named as the “Company” in the first paragraph of
this instrument until a successor corporation shall have become such pursuant to
the applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor corporation.

 

“Company Notice” has the meaning specified in Section 11.3 hereof.

 

“Company Order” means a written order signed in the name of the Company by both
(1) the Chief Executive Officer, the President or a Vice President and (2) so
long as not the same as the officer signing pursuant to clause (1), the Chief
Financial Officer, the Treasurer or the Secretary of the Company, and delivered
to the Trustee.

 

“Conversion Agent” means any Person authorized by the Company to convert
Securities in accordance with Article 12 hereof.

 

“Conversion Price” has the meaning specified in Section 12.1 hereof.

 

“Corporate Trust Office” means for purposes of presentation or surrender of
Securities for payment, registration, transfer, exchange or conversion or for
service of notices or demands upon the Company, the office of the Trustee
located in the City of New York (which at the date

 

4

--------------------------------------------------------------------------------


 

of this Indenture is located at 100 Wall Street, New York, NY 10005), and for
all other purposes, the office of the Trustee located in Boston, Massachusetts
(which at the date of this Indenture is located at One Federal Street, Boston,
Massachusetts 02110).

 

“Corporation” means corporations, associations, limited liability companies,
companies and business trusts.

 

“Current Market Price” has the meaning set forth in Section 12.4(g).

 

“Custodian” means any receiver, trustee, assignee, liquidator, sequestrator or
similar official under any Bankruptcy Law.

 

“Dealer Manager” means UBS Securities LLC.

 

“Dealer Manager Agreement” means the Dealer Manager Agreement, dated
September 13, 2004, between the Company and the Dealer Manager.

 

“Default” means an event which is, or after notice or lapse of time or both
would be, an Event of Default.

 

“Defaulted Interest” has the meaning specified in Section 2.17 hereof.

 

“Depositary” means The Depository Trust Company, its nominees and their
respective successors.

 

“Designated Senior Debt” means Senior Debt of the Company which, at the date of
determination, has an aggregate amount outstanding of, or under which, at the
date of determination, the holders thereof are committed to lend up to, at least
$20 million and is specifically designated in the instrument evidencing or
governing that Senior Debt as “Designated Senior Debt” for purposes of this
Indenture, provided, that, such instrument may place limitations and conditions
on the right of such Senior Debt to exercise the rights of Designated Senior
Debt.

 

“Dividend Yield” on any security for any period means the dividends paid or
proposed to be paid pursuant to an announced dividend policy on such security
for such period divided by, if with respect to dividends paid on such security,
the average Closing Price of such security during such period and, if with
respect to dividends proposed to be paid on such security, the Closing Price of
such security on the effective date of the related Reset Transaction.

 

“Dollar,” “U.S. Dollar” or “U.S. $” means a dollar or other equivalent unit in
such coin or currency of the United States as at the time shall be legal tender
for the payment of public and private debts.

 

“DTC Participants” has the meaning specified in Section 2.8 hereof.

 

“Event of Default” has the meaning specified in Section 4.1 hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

“Expiration Time” has the meaning specified in Section 12.4(f) hereof.

 

“Fair market value” has the meaning set forth in Section 12.4(g) hereof.

 

“February Notes” means the Company’s 5¾% Convertible Senior Subordinated Notes
due February 15, 2011 issued on February 13, 2004.

 

“Global Security” has the meaning specified in Section 2.2 hereof.

 

“Guarantee” means any obligation, contingent or otherwise, of any Person,
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:

 

(1)                                  to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness of such other Person
(whether arising by virtue of partnership arrangements, or by agreement to
keep-well, to purchase assets, goods, securities or services, to take-or-pay, or
maintain financial statement conditions or otherwise); or

 

(2)                                  entered into for purposes of assuring in
any other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);

 

provided, however, that the term “guarantee” will not include endorsements for
collection or deposit in the ordinary course of business.  The term “guarantee”
used as a verb has a corresponding meaning.

 

“Holder,” when used with respect to any Security, means the Person in whose name
the Security is registered in the Register.

 

“Indebtedness,” when used with respect to any Person, and without duplication
means:

 

(1)                                  all indebtedness, obligations and other
liabilities (contingent or otherwise) of such Person for borrowed money
(including obligations of the Company in respect of overdrafts, foreign exchange
contracts, currency exchange agreements, Interest Rate Protection Agreements,
and any loans or advances from banks, whether or not evidenced by notes or
similar instruments) or evidenced by bonds, debentures, notes or other
instruments for the payment of money, or incurred in connection with the
acquisition of any property, services or assets (whether or not the recourse of
the lender is to the whole of the assets of such Person or to only a portion
thereof), other than any account payable or other accrued current liability or
obligation to trade creditors incurred in the ordinary course of business in
connection with the obtaining of materials or services;

 

(2)                                  all reimbursement obligations and other
liabilities (contingent or otherwise) of such Person with respect to letters of
credit, bank guarantees, bankers’ acceptances, surety bonds, performance bonds
or other guaranty of contractual performance;

 

6

--------------------------------------------------------------------------------


 

(3)                                  all obligations and liabilities (contingent
or otherwise) in respect of (a) leases of such Person required, in conformity
with generally accepted accounting principles, to be accounted for as
capitalized lease obligations on the balance sheet of such Person and (b) any
lease or related documents (including a purchase agreement) in connection with
the lease of real property which provides that such Person is contractually
obligated to purchase or cause a third party to purchase the leased property and
thereby guarantee a minimum residual value of the leased property to the
landlord and the obligations of such Person under such lease or related document
to purchase or to cause a third party to purchase the leased property;

 

(4)                                  all obligations of such Person (contingent
or otherwise) with respect to an interest rate or other swap, cap or collar
agreement or other similar instrument or agreement or foreign currency hedge,
exchange, purchase or similar instrument or agreement;

 

(5)                                  all direct or indirect guaranties or
similar agreements by such Person in respect of, and obligations or liabilities
(contingent or otherwise) of such Person to purchase or otherwise acquire or
otherwise assure a creditor against loss in respect of, indebtedness,
obligations or liabilities of another Person of the kind described in clauses
(1) through (4);

 

(6)                                  any indebtedness or other obligations
described in clauses (1) through (4) secured by any mortgage, pledge, lien or
other encumbrance existing on property which is owned or held by such Person,
regardless of whether the indebtedness or other obligation secured thereby shall
have been assumed by such Person; and

 

(7)                                  any and all deferrals, renewals,
extensions, refinancings, replacements, restatements and refundings of, or
amendments, modifications or supplements to, any indebtedness, obligation or
liability of the kind described in clauses (1) through (6).

 

“Indenture” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof.

 

“Interest Payment Date” means each February 15 and August 15.

 

“Interest Rate” means, (a) if a Reset Transaction has not occurred, 5¾% per
annum, or (b) following the occurrence of a Reset Transaction, the Adjusted
Interest Rate related to such Reset Transaction to, but not including the
effective date of any succeeding Reset Transaction.

 

“Interest Rate Protection Agreement” means, with respect to any Person, any
interest rate swap agreement, interest rate cap or collar agreement or other
financial agreement or arrangement designed to protect such person against
fluctuations in interest rates, as in effect from time to time.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

7

--------------------------------------------------------------------------------


 

“Liquidated Damages” means all liquidated damages, if any, payable pursuant to
Section 3 of the Registration Rights Agreement.

 

“Maturity” means the date on which the principal of such Security becomes due
and payable as therein or herein provided, whether at the Stated Maturity or by
acceleration, conversion, call for redemption, exercise of a Repurchase Right or
otherwise.

 

“Nasdaq National Market” means the National Association of Securities Dealers
Automated Quotation National Market or any successor national securities
exchange or automated over-the-counter trading market in the United States.

 

“Non-Electing Share” has the meaning specified in Section 12.11 hereof.

 

“Notice Date” has the meaning specified in Section 10.1 hereof.

 

“Officer” of the Company means the Chief Executive Officer, the President, the
Chief Financial Officer, the Treasurer, any Vice President or the Secretary of
the Company.

 

“Officers’ Certificate” means a certificate signed by both (1) the Chief
Executive Officer, the President or a Vice President and (2) so long as not the
same as the officer signing pursuant to clause (1), the Chief Financial Officer,
the Treasurer or the Secretary of the Company, and delivered to the Trustee.

 

“Old Securities” means the Company’s 5% Convertible Subordinated Notes due 2007
issued on September 19, 2000.

 

“Opinion of Counsel” means a written opinion of counsel, who may be counsel to
the Company (and may include directors or employees of the Company) and which
opinion is acceptable to the Trustee which acceptance shall not be unreasonably
withheld.

 

“Outstanding,” when used with respect to Securities, means, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except Securities:

 

(1)                                  previously canceled by the Trustee or
delivered to the Trustee for cancellation;

 

(2)                                  for the payment or redemption of which
money in the necessary amount has been previously deposited with the Trustee or
any Paying Agent (other than the Company) in trust or set aside and segregated
in trust by the Company (if the Company shall act as its own Paying Agent) for
the Holders of such Securities, provided that if such Securities are to be
redeemed, notice of such redemption has been duly given pursuant to this
Indenture; and

 

(3)                                  which have been paid, in exchange for or in
lieu of which other Securities have been authenticated and delivered pursuant to
this Indenture, other than any such Securities in respect of which there shall
have been presented to the Trustee proof

 

8

--------------------------------------------------------------------------------


 

satisfactory to it that such Securities are held by a protected purchaser in
whose hands such Securities are valid obligations of the Company.

 

“Paying Agent” has the meaning specified in Section 2.5 hereof.

 

“Payment Blockage Notice” has the meaning specified in Section 13.1(d) hereof.

 

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint-stock company, trust, estate,
unincorporated organization or government or any agency or political subdivision
thereof.

 

“Physical Securities” has the meaning specified in Section 2.2 hereof.

 

“Place of Conversion” means any city in which any Conversion Agent is located.

 

“Place of Payment” means any city in which any Paying Agent is located.

 

“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 2.12 hereof in exchange for or in lieu
of a mutilated, destroyed, lost or stolen Security shall be deemed to evidence
the same debt as the mutilated, destroyed, lost or stolen Security.

 

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

 

“Record Date” means either a Regular Record Date or a Special Record Date, as
the case may be, provided that, for purposes of Section 12.4 hereof, Record Date
has the meaning specified in Section 12.4(g) hereof.

 

“Reference Dealer” means a dealer engaged in the trading of convertible
securities.

 

“Reference Period” has the meaning set forth in Section 12.4(d) hereof.

 

“Register” has the meaning specified in Section 2.5 hereof.

 

“Registrar” has the meaning specified in Section 2.5 hereof.

 

“Registration Rights Agreement” means the Resale Registration Rights Agreement
dated September 17, 2004, between the Company and the Dealer Manager.

 

“Regular Record Date” for the interest on the Securities (including Liquidated
Damages, if any) payable means the February 1 (whether or not a Business Day)
next preceding a February 15 Interest Payment Date and the August 1 (whether or
not a Business Day) next preceding a August 15 Interest Payment Date.

 

“Repurchase Date” has the meaning specified in Section 11.1 hereof.

 

“Repurchase Price” has the meaning specified in Section 11.1 hereof.

 

9

--------------------------------------------------------------------------------


 

“Repurchase Right” has the meaning specified in Section 11.1 hereof.

 

“Reset Transaction” means (A) a merger, consolidation or statutory share
exchange to which the entity that is the issuer of the shares of common stock
into which the Securities are then convertible into is a party; (B) a sale of
all or substantially all the assets of that entity; (C) a recapitalization of
those shares of common stock; or (D) a distribution described in Section 12.4(d)
hereof; after the effective date of which transaction or distribution the
Securities would be convertible into:

 

(1)                                  shares of an entity the common stock of
which had a Dividend Yield for the four fiscal quarters of such entity
immediately preceding the public announcement of such transaction or
distribution that was more than 2.5% higher than the Dividend Yield on the
Common Stock (or other common stock then issuable upon conversion of the
Securities) for the four fiscal quarters preceding the public announcement of
such transaction or distribution; or

 

(2)                                  shares of an entity that announces a
dividend policy prior to the effective date of such transaction or distribution
which policy, if implemented, would result in a Dividend Yield on such entity’s
common stock for the next four fiscal quarters that would result in such a 2.5%
increase.

 

“Responsible Officer,” when used with respect to the Trustee, means any officer
of the Trustee, including any vice president, assistant vice president,
secretary, assistant secretary, the treasurer, any assistant treasurer, the
managing director or any other officer of the Trustee customarily performing
functions similar to those performed by any of the above designated officers and
also means, with respect to a particular corporate trust matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject.

 

“Restricted Securities” means the Securities defined as such in Section 2.3(a)
hereof.

 

“Restricted Securities Legend” has the meaning set forth in Section 2.3(a)
hereof.

 

“Rule 144” means Rule 144 as promulgated under the Securities Act (including any
successor rule thereof), as the same may be amended from time to time.

 

“Rule 144A” means Rule 144A as promulgated under the Securities Act (including
any successor rule thereof), as the same may be amended from time to time.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities” has the meaning ascribed to it in the first paragraph under the
caption “Recitals of the Company” and, as used herein, shall apply equally to
Additional Notes, subject in each case to such adjustments as permitted by
Section 2.18 and set forth in the applicable Additional Notes Supplemental
Indenture.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

10

--------------------------------------------------------------------------------


 

“Senior Debt” means the principal of, premium, if any, interest (including all
interest accruing subsequent to the commencement of any bankruptcy or similar
proceeding, whether or not a claim for post-petition interest is allowable as a
claim in any such proceeding) and rent payable on or termination payment with
respect to or in connection with, and all fees, costs, expenses and other
amounts accrued or due on or in connection with, Indebtedness of the Company,
whether outstanding on the date of this Indenture or subsequently created,
incurred, assumed, guaranteed or in effect guaranteed by the Company (including
all deferrals, renewals, extensions or refundings of, or amendments,
modifications or supplements to, the foregoing), except for (a) any Indebtedness
that by its terms expressly provides that such Indebtedness shall not be senior
in right of payment to the Securities or expressly provides that such
Indebtedness is equal with or junior to the Securities and (b) any Indebtedness
between or among the Company and/or any of its Subsidiaries or Affiliates and
(c) any Indebtedness represented by the Company’s 5% Convertible Subordinated
Notes due 2007 issued on September 19, 2000.  The term “Senior Debt” shall
include, without limitation, all Designated Senior Debt.

 

“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” within the meaning of Rule 405 under the Securities Act.

 

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Trustee pursuant to Section 2.17 hereof.

 

“Stated Maturity” means the date specified in any Security as the fixed date for
the payment of principal on such Security or on which an installment of interest
(including Liquidated Damages, if any) on such Security is due and payable.

 

“Subsidiary” means a corporation more than 50% of the outstanding voting stock
of which is owned, directly or indirectly, by the Company or by one or more
other Subsidiaries, or by the Company and one or more other Subsidiaries.  For
the purposes of this definition only, “voting stock” means stock which
ordinarily has voting power for the election of directors, whether at all times
or only so long as no senior class of stock has such voting power by reason of
any contingency.

 

“TIA” means the Trust Indenture Act of 1939 (15 U.S. Code Section 77aaa-77bbbb),
as in effect on the date of this Indenture; provided, however, that in the event
the TIA is amended after such date, “TIA” means, to the extent required by such
amendment, the Trust Indenture Act of 1939, as so amended, or any successor
statute.

 

“Trading Day” means:

 

(1)                                  if the applicable security is listed or
admitted for trading on the New York Stock Exchange or another national security
exchange, a day on which the New York Stock Exchange or such other national
security exchange is open for business;

 

(2)                                  if the applicable security is quoted on the
Nasdaq National Market, a day on which trades may be made thereon; or

 

11

--------------------------------------------------------------------------------


 

(3)                                  if the applicable security is not so
listed, admitted for trading or quoted, any day other than a Saturday or Sunday
or a day on which banking institutions in the State of New York are authorized
or obligated by law or executive order to close.

 

“Trading Price” of a security on any date of determination means:

 

(1)                                  the closing sale price (or, if no closing
sale price is reported, the last reported sale price) of such security (regular
way) on the New York Stock Exchange on such date;

 

(2)                                  if such security is not listed for trading
on the New York Stock Exchange on any such date, the closing sale price as
reported in the composite transactions for the principal U.S. securities
exchange on which such security is so listed;

 

(3)                                  if such security is not so listed on a U.S.
national or regional securities exchange, the closing sale price as reported by
the Nasdaq National Market;

 

(4)                                  if such security is not so reported, the
last price quoted by Interactive Data Corporation for such security or, if
Interactive Data Corporation is not quoting such price, a similar quotation
service selected by the Company;

 

(5)                                  if such security is not so quoted, the
average of the mid-point of the last bid and ask prices for such security from
at least two dealers recognized as market-makers for such security; or

 

(6)                                  if such security is not so quoted, the
average of the last bid and ask prices for such security from a Reference
Dealer.

 

“Transfer Agent” means any Person, which may be the Company, authorized by the
Company to exchange or register the transfer of Securities.

 

“Trigger Event” has the meaning specified in Section 12.4(d) hereof.

 

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
instrument until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean
such successor Trustee.

 

“U.S. Government Obligations” means:  (1) direct obligations of the United
States of America for the payment of which the full faith and credit of the
United States of America is pledged or (2) obligations of a person controlled or
supervised by and acting as an agency or instrumentality of the United States of
America, the payment of which is unconditionally guaranteed as a full faith and
credit obligation by the United States of America and which in either case, are
non-callable at the option of the issuer thereof.

 

“Vice President,” when used with respect to the Company, means any vice
president, whether or not designated by a number or a word or words added before
or after the title “vice president.”

 

12

--------------------------------------------------------------------------------


 

SECTION 1.2                                                  Incorporation by
Reference of Trust Indenture Act.

 

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.

 

The following TIA terms used in this Indenture have the following meanings:

 

“indenture securities” means the Securities;

 

“indenture security holder” means a Holder;

 

“indenture to be qualified” means this Indenture;

 

“indenture trustee” or “institutional trustee” means the Trustee; and

 

“obligor” on the Securities means the Company and any other obligor on the
indenture securities.

 

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule have the meanings
assigned to them by such definitions.

 

SECTION 1.3                                                  Rules of
Construction.

 

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

 

(1)                                  the terms defined in this Article have the
meanings assigned to them in this Article and include the plural as well as the
singular;

 

(2)                                  all accounting terms not otherwise defined
herein have the meanings assigned to them in accordance with accounting
principles generally accepted in the United States prevailing at the time of any
relevant computation hereunder; and

 

(3)                                  the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Indenture as a whole
and not to any particular Article, Section or other subdivision.

 

ARTICLE 2

 

THE SECURITIES

 

SECTION 2.1                                                  Title and Terms.

 

The Securities shall be known and designated as the “5¾% Convertible Senior
Subordinated Notes due 2011” of the Company.  The Securities shall be issuable
in denominations of $1,000 or integral multiples thereof.

 

The Securities shall mature on February 15, 2011.

 

13

--------------------------------------------------------------------------------


 

Interest shall accrue from September 17, 2004 at the Interest Rate until the
principal thereof is paid or made available for payment.  Interest shall be
payable semiannually in arrears on February 15 and August 15 in each year,
commencing February 15, 2005.

 

Interest on the Securities shall be computed (i) for any full semiannual period
for which a particular Interest Rate is applicable on the basis of a 360-day
year of twelve 30-day months and (ii) for any period for which a particular
Interest Rate is applicable shorter than a full semiannual period for which
interest is calculated, on the basis of a 30-day month and, for such periods of
less than a month, the actual number of days elapsed over a 30-day month.  For
purposes of determining the Interest Rate, the Trustee may assume that a Reset
Transaction has not occurred unless the Trustee has received an Officers’
Certificate stating that a Reset Transaction has occurred and specifying the
Adjusted Interest Rate then in effect.

 

A Holder of any Security at the close of business on a Regular Record Date shall
be entitled to receive interest (including Liquidated Damages, if any) on such
Security on the corresponding Interest Payment Date.

 

A Holder of any Security which is converted after the close of business on a
Regular Record Date and prior to the corresponding Interest Payment Date shall
be entitled to receive interest (including Liquidated Damages, if any) on the
principal amount of such Security on such Interest Payment Date, notwithstanding
the conversion of such Security prior to such Interest Payment Date.  However,
any such Holder which surrenders any such Security for conversion during such
period shall be required to pay the Company an amount equal to the interest
(including Liquidated Damages, if any) on the principal amount of such Security
so converted, which is payable by the Company to such Holder on such Interest
Payment Date, at the time such Holder surrenders such Security for conversion. 
Notwithstanding the foregoing, any such Holder which surrenders for conversion
during such period any Security which has been called for redemption by the
Company in a notice of redemption given by the Company pursuant to Section 10.5
hereof (whether the redemption date for such Security is on such Interest
Payment Date or otherwise) shall be entitled to receive (and retain) such
interest (including Liquidated Damages, if any) and need not pay the Company an
amount equal to the interest (including Liquidated Damages, if any) on the
principal amount of such Security so converted at the time such Holder
surrenders such Security for conversion.

 

Principal of, and premium, if any, and interest on, Global Securities shall be
payable to the Depositary in immediately available funds.

 

Principal and premium, if any, on Physical Securities, if any, shall be payable
at the office or agency of the Company maintained for such purpose, initially
the Corporate Trust Office of the Trustee.  Interest on Physical Securities will
be payable by (i) U.S. Dollar check drawn on a bank located in the city where
the Corporate Trust Office of the Trustee is located mailed to the address of
the Person entitled thereto as such address shall appear in the Register, or
(ii) upon application to the Registrar not later than the relevant Record Date
by a Holder of an aggregate principal amount in excess of $5,000,000, wire
transfer in immediately available funds.

 

14

--------------------------------------------------------------------------------


 

The Securities shall be redeemable at the option of the Company as provided in
Article 10 hereof.

 

The Securities shall have a Repurchase Right exercisable at the option of
Holders as provided in Article 11 hereof.

 

The Securities shall be convertible as provided in Article 12 hereof.

 

The Securities shall be unsecured obligations of the Company and will be (i)
senior in right of payment to Old Securities and any future obligations that are
designated by the Company as subordinate to the Securities; (ii) equal in right
of payment with any existing or future obligations that are designated by the
Company as, or otherwise are determined to be, on a parity with the Securities
and (iii) subordinated in right of payment to the prior payment in full of all
of the existing and future Senior Debt of the Company, each as provided in
Article 13 hereof.  The Securities will constitute “Designated Senior Debt” for
purposes of the indenture for the Old Securities.

 

SECTION 2.2                                                  Form of Securities.

 

The Securities and the Trustee’s certificate of authentication to be borne by
such Securities shall be substantially in the form annexed hereto as Exhibit A,
which is incorporated in and made a part of this Indenture.  The terms and
provisions contained in the form of Security shall constitute, and are hereby
expressly made, a part of this Indenture and to the extent applicable, the
Company and the Trustee, by their execution and delivery of this Indenture,
expressly agree to such terms and provisions and to be bound thereby.

 

Any of the Securities may have such letters, numbers or other marks of
identification and such notations, legends and endorsements as the officers
executing the same may approve (execution thereof to be conclusive evidence of
such approval) and as are not inconsistent with the provisions of this
Indenture, or as may be required to comply with any law or with any rule or
regulation made pursuant thereto or with any rule or regulation of any
securities exchange or automated quotation system on which the Securities may be
listed or designated for issuance, or to conform to usage.

 

The Securities will be offered and sold only to QIBs and shall be issued
initially only in the form of one or more permanent Global Securities (each, a
“Global Security”) in fully registered form without interest coupons.  The
Global Securities shall be:

 

(1)                                  duly executed by the Company and
authenticated by the Trustee as hereinafter provided;

 

(2)                                  registered in the name of the Depositary
(or its nominee) for credit to the respective accounts of the Holders at the
Depositary; and

 

(3)                                  deposited with the Trustee, as custodian
for the Depositary.

 

The Global Securities shall be substantially in the form of Security set forth
in Exhibit A annexed hereto (including the text and schedule called for by
footnotes 1 and 2 thereto).  The

 

15

--------------------------------------------------------------------------------


 

aggregate principal amount of the Global Securities may from time to time be
increased or decreased by adjustments made on the records of the Trustee, as
custodian for the Depositary (or its nominee), in accordance with the
instructions given by the Holder thereof, as hereinafter provided.

 

Securities issued in exchange for interests in the Global Securities pursuant to
Section 2.8(d) hereof shall be issued in the form of permanent definitive
Securities (the “Physical Securities”) in registered form without interest
coupons.  The Physical Securities shall be substantially in the form set forth
in Exhibit A annexed hereto.

 

The Securities shall be typed, printed, lithographed or engraved or produced by
any combination of these methods or may be produced in any other manner
permitted by the rules of any securities exchange on which the Securities may be
listed, all as determined by the Officers executing such Securities, as
evidenced by their execution of such Securities.

 

SECTION 2.3                                                  Legends.

 

(a)                                  Restricted Securities Legends.

 

Each Security issued hereunder shall, upon issuance, bear the legend set forth
in Section 2.3(a)(i) or Section 2.3(a)(ii) (each, a “Restricted Securities
Legend”), as the case may be, and such legend shall not be removed except as
provided in Section 2.3(a)(iii).  Each Security that bears or is required to
bear the Restricted Securities Legend set forth in Section 2.3(a)(i) (together
with any Common Stock issued upon conversion of the Securities and required to
bear the Restricted Securities Legend set forth in Section 2.3(a)(ii),
collectively, the “Restricted Securities”) shall be subject to the restrictions
on transfer set forth in this Section 2.3(a) (including the Restricted
Securities Legend set forth below), and the Holder of each such Restricted
Security, by such Holder’s acceptance thereof, shall be deemed to have agreed to
be bound by all such restrictions on transfer.

 

As used in Section 2.3(a), the term “transfer” encompasses any sale, pledge,
transfer or other disposition whatsoever of any Restricted Security.

 

(i)                                     Restricted Securities Legend for
Securities.

 

Except as provided in Section 2.3(a)(iii), until two years after the original
issuance date of any Security, any certificate evidencing such Security (and all
securities issued in exchange therefor or substitution thereof, other than
Common Stock, if any, issued upon conversion thereof which shall bear the legend
set forth in Section 2.3(a)(ii), if applicable) shall bear a Restricted
Securities Legend in substantially the following form:

 

THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS,
AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. 
BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT IT IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT); (2)
AGREES THAT IT WILL NOT WITHIN

 

16

--------------------------------------------------------------------------------


 

TWO YEARS AFTER THE ORIGINAL ISSUANCE OF THE NOTE EVIDENCED HEREBY RESELL OR
OTHERWISE TRANSFER THE NOTE EVIDENCED HEREBY OR THE COMMON STOCK ISSUABLE UPON
CONVERSION OF SUCH NOTE EXCEPT (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B)
TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, (C) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE
144 UNDER THE SECURITIES ACT (IF AVAILABLE) OR (D) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT (AND WHICH
CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH TRANSFER); AND (3) AGREES THAT IT
WILL DELIVER TO EACH PERSON TO WHOM THE NOTE EVIDENCED HEREBY IS TRANSFERRED
(OTHER THAN A TRANSFER PURSUANT TO CLAUSE 2(D) ABOVE) A NOTICE SUBSTANTIALLY TO
THE EFFECT OF THIS LEGEND.  IN CONNECTION WITH ANY TRANSFER OF THE NOTE
EVIDENCED HEREBY WITHIN TWO YEARS AFTER THE ORIGINAL ISSUANCE OF SUCH NOTE
(OTHER THAN A TRANSFER PURSUANT TO CLAUSE 2(D) ABOVE), THE HOLDER MUST CHECK THE
APPROPRIATE BOX SET FORTH ON THE REVERSE HEREOF RELATING TO THE MANNER OF SUCH
TRANSFER AND SUBMIT THIS CERTIFICATE TO STATE STREET BANK AND TRUST COMPANY, AS
TRUSTEE (OR ANY SUCCESSOR TRUSTEE, AS APPLICABLE).  IF THE PROPOSED TRANSFER IS
PURSUANT TO CLAUSE 2(C) ABOVE, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH
TO US BANK NATIONAL ASSOCIATION, AS TRUSTEE (OR ANY SUCCESSOR TRUSTEE, AS
APPLICABLE), SUCH CERTIFICATIONS, LEGAL OPINIONS AND OTHER INFORMATION AS THE
COMPANY MAY REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE
PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, THIS LEGEND WILL BE REMOVED
UPON THE EARLIER OF THE TRANSFER OF THIS NOTE EVIDENCED HEREBY PURSUANT TO
CLAUSE 2(C) OR 2(D) ABOVE OR THE EXPIRATION OF TWO YEARS FROM THE ORIGINAL
ISSUANCE OF THE NOTE EVIDENCED HEREBY.

 

(ii)                                  Restricted Securities Legend for Common
Stock Issued Upon Conversion of the Securities.

 

Until two years after the original issuance date of any Security, any stock
certificate representing Common Stock issued upon conversion of such Security
shall bear a Restricted Securities Legend in substantially the following form:

 

THE COMMON STOCK EVIDENCED HEREBY HAS NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE
FOLLOWING SENTENCE.  THE HOLDER HEREOF AGREES THAT UNTIL THE

 

17

--------------------------------------------------------------------------------


 

EXPIRATION OF TWO YEARS AFTER THE ORIGINAL ISSUANCE OF THE NOTE UPON THE
CONVERSION OF WHICH THE COMMON STOCK EVIDENCED HEREBY WAS ISSUED, (1) IT WILL
NOT RESELL OR OTHERWISE TRANSFER THE COMMON STOCK EVIDENCED HEREBY EXCEPT (A) TO
THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) TO A “QUALIFIED INSTITUTIONAL BUYER”
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN COMPLIANCE WITH RULE 144A,
(C) IN ACCORDANCE WITH THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT OR (D) IN ACCORDANCE WITH A REGISTRATION STATEMENT THAT
HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT AND THAT CONTINUES TO BE
EFFECTIVE AT THE TIME OF SUCH TRANSFER; (2) PRIOR TO ANY SUCH TRANSFER (OTHER
THAN A TRANSFER PURSUANT TO CLAUSE 1(D) ABOVE), IT WILL FURNISH TO EQUISERVE
LIMITED PARTNERSHIP, AS TRANSFER AGENT (OR ANY SUCCESSOR, AS APPLICABLE), SUCH
CERTIFICATIONS, LEGAL OPINIONS AND OTHER INFORMATION AS THE COMPANY MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT; AND (3) IT WILL DELIVER TO EACH PERSON TO
WHOM THE COMMON STOCK EVIDENCED HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER
PURSUANT TO CLAUSE l(D) ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND.  THIS LEGEND WILL BE REMOVED UPON THE EARLIER OF THE TRANSFER OF THE
COMMON STOCK EVIDENCED HEREBY PURSUANT TO CLAUSE l(C) OR l(D) ABOVE OR THE
EXPIRATION OF TWO YEARS FROM THE ORIGINAL ISSUANCE OF THE NOTE UPON THE
CONVERSION OF WHICH THE COMMON STOCK EVIDENCED HEREBY WAS ISSUED.

 

(iii)                               Removal of the Restricted Securities
Legends.

 

Each Security or share of Common Stock issued upon conversion of such Security
shall bear the Restricted Securities Legend set forth in Section 2.3(a)(i) or
2.3(a)(ii), as the case may be, until the earlier of:

 

(A)                              two years after the original issuance date of
such Security;

 

(B)                                such Security or Common Stock has been sold
(x) pursuant to a registration statement that has been declared effective under
the Securities Act (and which continues to be effective at the time of such
sale) or (y) pursuant to the exemption from registration provided by Rule 144
under the Securities Act (subject to the satisfaction of any requirement to
furnish any certification, legal opinion or other information in accordance with
the Restricted Securities Legend and this Indenture); or

 

(C)                                such Common Stock has been issued upon
conversion of Securities that have been sold (x) pursuant to a registration
statement that has been declared effective

 

18

--------------------------------------------------------------------------------


 

under the Securities Act (and which continues to be effective at the time of
such sale) or (y) pursuant to the exemption from registration provided by Rule
144 under the Securities Act (subject to the satisfaction of any requirement to
furnish any certification, legal opinion or other information in accordance with
the Restricted Securities Legend and this Indenture).

 

The Holder must give notice thereof to the Trustee and any transfer agent for
the Common Stock, as applicable.

 

Notwithstanding the foregoing, the Restricted Securities Legend may be removed
if there is delivered to the Company such satisfactory evidence, which may
include an opinion of independent counsel, as may be reasonably required by the
Company that neither such legend nor the restrictions on transfer set forth
therein are required to ensure that transfers of such Security will not violate
the registration requirements of the Securities Act.  Upon provision of such
satisfactory evidence, the Trustee, at the written direction of the Company,
shall authenticate and deliver in exchange for such Securities another Security
or Securities having an equal aggregate principal amount that does not bear such
legend.  If the Restricted Securities Legend has been removed from a Security as
provided above, no other Security issued in exchange for all or any part of such
Security shall bear such legend, unless the Company has reasonable cause to
believe that such other Security is a “restricted security” within the meaning
of Rule 144 and instructs the Trustee in writing to cause a Restricted
Securities Legend to appear thereon.

 

Any Security (or security issued in exchange or substitution thereof) as to
which such restrictions on transfer shall have expired in accordance with their
terms or as to which the conditions for removal of the Restricted Securities
Legend set forth in Section 2.3(a)(i) as set forth therein have been satisfied
may, upon surrender of such Security for exchange to the Registrar in accordance
with the provisions of Section 2.7 hereof, be exchanged for a new Security or
Securities, of like tenor and aggregate principal amount, which shall not bear
the Restricted Securities Legend required by Section 2.3(a)(i).

 

Any such Common Stock as to which such restrictions on transfer shall have
expired in accordance with their terms or as to which the conditions for removal
of the Restricted Securities Legend set forth in Section 2.3(a)(ii) as set forth
therein have been satisfied may, upon surrender of the certificates representing
such shares of Common Stock for exchange in accordance with the procedures of
the transfer agent for the Common Stock, be exchanged for a new certificate or
certificates for a like aggregate number of shares of Common Stock, which shall
not bear the Restricted Securities Legend required by Section 2.3(a)(ii).

 

(b)                                 Global Security Legend.

 

Each Global Security shall also bear the following legend on the face thereof:

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (“DTC”) TO VERTEX PHARMACEUTICALS INCORPORATED (OR ITS
SUCCESSOR) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE,

 

19

--------------------------------------------------------------------------------


 

CONVERSION OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF
CEDE & CO. OR IN SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.

 

(c)                                  Securities Legend

 

Each Security issued hereunder shall, upon issuance, bear the following legend:

 

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR U.S. FEDERAL INCOME
TAX PURPOSES.  FOR INFORMATION ABOUT THE ISSUE PRICE, THE AMOUNT OF ORIGINAL
ISSUE DISCOUNT, THE ISSUE DATE AND THE YIELD TO MATURITY, PLEASE CONTACT VERTEX
PHARMACEUTICALS INCORPORATED, 130 WAVERLY STREET, CAMBRIDGE, MASSACHUSETTS
02139, (617) 444-6100, ATTENTION: INVESTOR RELATIONS.

 

SECTION 2.4                                                  Execution,
Authentication, Delivery and Dating.

 

Two Officers shall execute the Securities on behalf of the Company by manual or
facsimile signature.  If an Officer whose signature is on a Security no longer
holds that office at the time the Security is authenticated, the Security shall
be valid nevertheless.

 

At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Securities executed by the Company to the
Trustee for authentication, together with a Company Order for the authentication
and delivery of such Securities, and the Trustee in accordance with such Company
Order shall authenticate and deliver such Securities as in this Indenture
provided and not otherwise.

 

Each Security shall be dated the date of its authentication.

 

No Security shall be entitled to any benefit under this Indenture, or be valid
or obligatory for any purpose, unless there appears on such Security a
certificate of authentication substantially in the form provided for herein
executed by or on behalf of the Trustee by manual signature, and such
certificate upon any Security shall be conclusive evidence, and the only
evidence, that such Security has been duly authenticated and delivered
hereunder.

 

The Trustee may appoint an authenticating agent or agents reasonably acceptable
to the Company with respect to the Securities.  Unless limited by the terms of
such appointment, an authenticating agent may authenticate Securities whenever
the Trustee may do so.  Each reference in this Indenture to authentication by
the Trustee includes authentication by such agent.

 

20

--------------------------------------------------------------------------------


 

SECTION 2.5                                                  Registrar and
Paying Agent.

 

The Company shall maintain an office or agency where Securities may be presented
for registration of transfer or for exchange (the “Registrar”) and an office or
agency where Securities may be presented for payment (the “Paying Agent”).  The
Registrar shall keep a register of the Securities (the “Register”) and of their
transfer and exchange.  The Company may appoint one or more co-Registrars and
one or more additional Paying Agents for the Securities.  The term “Paying
Agent” includes any additional paying agent and the term “Registrar” includes
any additional registrar.  The Company may change any Paying Agent or Registrar
without prior notice to any Holder.

 

The Company will cause each Paying Agent (other than the Trustee) to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee, subject to the provisions of this Section, that such Paying Agent
will:

 

(1)                                  hold all sums held by it for the payment of
the principal of and premium, if any, or interest (including Liquidated Damages,
if any) on Securities in trust for the benefit of the Persons entitled thereto
until such sums shall be paid to such Persons or otherwise disposed of as
provided in this Indenture;

 

(2)                                  give the Trustee notice of any Default by
the Company in the making of any payment of principal and premium, if any, or
interest (including Liquidated Damages, if any); and

 

(3)                                  at any time during the continuance of any
such Default, upon the written request of the Trustee, forthwith pay to the
Trustee all sums so held in trust by such Paying Agent.

 

The Company shall give prompt written notice to the Trustee of the name and
address of any Agent who is not a party to this Indenture.  If the Company fails
to appoint or maintain another entity as Registrar or Paying Agent, the Trustee
shall act as such.  The Company or any Affiliate of the Company may act as
Paying Agent or Registrar; provided, however, that none of the Company, its
subsidiaries or the Affiliates of the foregoing shall act:

 

(i)                                     as Paying Agent in connection with
redemptions, offers to purchase and discharges, as otherwise specified in this
Indenture, and

 

(ii)                                  as Paying Agent or Registrar if a Default
or Event of Default has occurred and is continuing.

 

The Company hereby initially appoints the Trustee as Registrar and Paying Agent
for the Securities.

 

SECTION 2.6                                                  Paying Agent To
Hold Assets in Trust.

 

Not later than 11:00 a.m. (New York City time) on each due date of the
principal, premium, if any, and interest (including Liquidated Damages, if any)
on any Securities, the Company shall deposit with one or more Paying Agents
money in immediately available funds

 

21

--------------------------------------------------------------------------------


 

sufficient to pay such principal, premium, if any, and interest (including
Liquidated Damages, if any) so becoming due.  The Company at any time may
require a Paying Agent to pay all money held by it to the Trustee.  Upon payment
over to the Trustee, the Paying Agent (if other than the Company) shall have no
further liability for the money so paid over to the Trustee.

 

If the Company shall act as a Paying Agent, it shall, prior to or on each due
date of the principal of and premium, if any, or interest (including Liquidated
Damages, if any) on any of the Securities, segregate and hold in trust for the
benefit of the Holders a sum sufficient with monies held by all other Paying
Agents, to pay the principal and premium, if any, or interest (including
Liquidated Damages, if any) so becoming due until such sums shall be paid to
such Persons or otherwise disposed of as provided in this Indenture, and shall
promptly notify the Trustee of its action or failure to act.

 

SECTION 2.7                                                  General Provisions
Relating To Transfer and Exchange.

 

The Securities are issuable only in registered form.  A Holder may transfer a
Security only by written application to the Registrar stating the name of the
proposed transferee and otherwise complying with the terms of this Indenture. 
No such transfer shall be effected until, and such transferee shall succeed to
the rights of a Holder only upon, final acceptance and registration of the
transfer by the Registrar in the Register.  Furthermore, any Holder of a Global
Security shall, by acceptance of such Global Security, agree that transfers of
beneficial interests in such Global Security may be effected only through a
book-entry system maintained by the Holder of such Global Security (or its
agent) and that ownership of a beneficial interest in the Security shall be
required to be reflected in a book-entry.  Notwithstanding the foregoing, in the
case of a Restricted Security, a beneficial interest in a Global Security being
transferred in reliance on an exemption from the registration requirements of
the Securities Act other than in accordance with Rule 144 and Rule 144A may only
be transferred for a Physical Security.

 

When Securities are presented to the Registrar with a request to register the
transfer or to exchange them for an equal aggregate principal amount of
Securities of other authorized denominations, the Registrar shall register the
transfer or make the exchange as requested if its requirements for such
transactions are met (including that such Securities are duly endorsed or
accompanied by a written instrument of transfer duly executed by the Holder
thereof or by an attorney who is authorized in writing to act on behalf of the
Holder).  Subject to Section 2.4 hereof, to permit registrations of transfers
and exchanges, the Company shall execute and the Trustee shall authenticate
Securities at the Registrar’s request.  No service charge shall be made for any
registration of transfer or exchange or redemption of the Securities, but the
Company may require payment of a sum sufficient to cover any transfer tax or
similar governmental charge payable in connection therewith (other than any such
transfer taxes or other similar governmental charge payable upon exchanges
pursuant to Section 2.14, 7.5 or 10.8 hereof).

 

Neither the Company nor the Registrar shall be required to exchange or register
a transfer of any Securities:

 

(1)                                  for a period of 15 Business Days prior to
the day of any selection of Securities for redemption under Article 10 hereof;

 

22

--------------------------------------------------------------------------------


 

(2)                                  so selected for redemption or, if a portion
of any Security is selected for redemption, such portion thereof selected for
redemption; or

 

(3)                                  surrendered for conversion or, if a portion
of any Security is surrendered for conversion, such portion thereof surrendered
for conversion.

 

SECTION 2.8                                                  Book-Entry
Provisions for the Global Securities.

 

(a)                                  The Global Securities initially shall:

 

(i)                                     be registered in the name of the
Depositary (or a nominee thereof);

 

(ii)                                  be delivered to the Trustee as custodian
for such Depositary; and

 

(iii)                               bear the Restricted Securities Legend as set
forth in Section 2.3(a)(i) hereof.

 

Except as provided herein, members of, or participants in, the Depositary (“DTC
Participants”) shall have no rights under this Indenture with respect to any
Global Security held on their behalf by the Depositary, or the Trustee as its
custodian, or under such Global Security, and the Depositary may be treated by
the Company, the Trustee and any agent of the Company or the Trustee as the
absolute owner of such Global Security for all purposes whatsoever. 
Notwithstanding the foregoing, nothing contained herein shall prevent the
Company, the Trustee or any agent of the Company or Trustee from giving effect
to any written certification, proxy or other authorization furnished by the
Depositary or impair, as between the Depositary and the DTC Participants, the
operation of customary practices governing the exercise of the rights of a
Holder of any Security.

 

(b)                                 The registered Holder of a Global Security
may grant proxies and otherwise authorize any Person, including DTC Participants
and Persons that may hold interests through DTC Participants, to take any action
which a Holder is entitled to take under this Indenture or the Securities.

 

(c)                                  A Global Security may not be transferred,
in whole or in part, to any Person other than the Depositary (or a successor or
nominee thereof), and no such transfer to any such other Person may be
registered.  Beneficial interests in a Global Security may be transferred in
accordance with the rules and procedures of the Depositary and the provisions of
Section 2.9 hereof.

 

(d)                                 If at any time:

 

(i)                                     the Depositary notifies the Company in
writing that it is no longer willing or able to continue to act as Depositary
for the Global Securities or the Depositary ceases to be a “clearing agency”
registered under the Exchange Act when the Depositary is required to be so
registered in order to act as Depositary and in each case a successor depositary
for the Global Securities is not appointed by the Company within 90 days of such
notice or cessation; or

 

23

--------------------------------------------------------------------------------


 

(ii)                                  the Company, at its option, notifies the
Trustee in writing that it elects to cause the issuance of the Securities in
definitive form under this Indenture in exchange for all or any part of the
Securities represented by a Global Security or Global Securities; or

 

 [Test hidden to force numbering]

 

(iii)                               an Event of Default has occurred and is
continuing and  the Registrar has received a request from the Depositary or the
Holder of a Global Security or Global Securities for the issuance of Physical
Securities in exchange for such Global Security or Global Securities,

 

 the Depositary shall surrender such Global Security or Global Securities to the
Trustee for cancellation and the Company shall execute, and the Trustee, upon
receipt of an Officers’ Certificate and Company Order for the authentication and
delivery of Securities, shall authenticate and deliver in exchange for such
Global Security or Global Securities, Physical Securities of like tenor as that
of the Global Securities in an aggregate principal amount equal to the aggregate
principal amount of such Global Security or Global Securities.  Such Physical
Securities shall be registered in such names as the Depositary shall identify in
writing as the beneficial owners of the Securities represented by such Global
Security or Global Securities (or any nominees thereof).

 

In the event that Physical Securities are not issued to each such beneficial
owner promptly after the Registrar has received a request from the Depositary or
the Holder of a Global Security to issue such Physical Securities pursuant to
the immediately preceding paragraph, the Company expressly acknowledges, with
respect to the right of any Holder to pursue a remedy pursuant to Section 4.6 or
4.7 hereof, the right of any beneficial holder of Securities to pursue such
remedy with respect to the portion of the Global Securities that represents such
beneficial holders’ Securities as if such Physical Securities had been issued.

 

Notwithstanding the foregoing, in connection with any transfer of beneficial
interests in a Global Security to beneficial owners pursuant to Section 2.8(d)
hereof, the Registrar shall reflect on its books and records the date and a
decrease in the principal amount of such Global Security in an amount equal to
the principal amount of the beneficial interest in such Global Security to be
transferred.

 

SECTION 2.9                                                  Special Transfer
Provisions.

 

Unless a Security is transferred after the time period referred to in Rule
144(k) under the Securities Act or otherwise sold pursuant to a registration
statement that has been declared effective under the Securities Act (and which
continues to be effective at the time of such sale), the following provisions
shall apply.

 

With respect to the registration of any proposed transfer of Securities to a
QIB:

 

(i)                                     If the Securities to be transferred
consist of an interest in the Global Securities, the transfer of such interest
may be effected only through the book-entry system maintained by the Depositary.

 

(ii)                                  If the Securities to be transferred
consist of Physical Securities, the Registrar shall register the transfer if
such transfer is being made by a proposed transferor who has checked the box
provided for on the form of Security stating, or has otherwise advised the
Company and the

 

24

--------------------------------------------------------------------------------


 

Registrar in writing, that the sale has been made in compliance with the
provisions of Rule 144A to a transferee who has signed the certification
provided for on the form of Security stating or has otherwise advised the
Company and the Registrar in writing that:

 

(A)                              it is purchasing the Securities for its own
account or an account with respect to which it exercises sole investment
discretion, in each case for investment and not with a view to distribution;

 

(B)                                it and any such account is a QIB within the
meaning of Rule 144A; and

 

(C)                                it is aware that the sale to it is being made
in reliance on Rule 144A.

 

In addition, the Registrar shall reflect on its books and records the date and
an increase in the principal amount of the Global Securities in an amount equal
to the principal amount of the Physical Securities to be transferred, and the
Trustee shall cancel the Physical Securities so transferred.

 

By its acceptance of any Security bearing the Restricted Securities Legend, each
Holder of such a Security acknowledges the restrictions on transfer of such
Security set forth in this Indenture and agrees that it will transfer such
Security only as provided in this Indenture.  The Registrar shall not register a
transfer of any Security unless such transfer complies with the restrictions on
transfer of such Security set forth in this Indenture.  The Registrar shall be
entitled to receive and rely on written instructions from the Company verifying
that such transfer complies with such restrictions on transfer.  In connection
with any transfer of Securities, each Holder agrees by its acceptance of the
Securities to furnish the Registrar or the Company such certifications, legal
opinions or other information as either of them may reasonably require to
confirm that such transfer is being made pursuant to an exemption from, or a
transaction not subject to, the registration requirements of the Securities Act;
provided that the Registrar shall not be required to determine (but may rely on
a determination made by the Company with respect to) the sufficiency of any such
certifications, legal opinions or other information.

 

The Registrar shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.8 hereof or this Section 2.9.  The
Company shall have the right to inspect and make copies of all such letters,
notices or other written communications at any reasonable time upon the giving
of reasonable written notice to the Registrar.

 

SECTION 2.10                                            Holder Lists.

 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of Holders and shall
otherwise comply with Section 312(a) of the TIA.  If the Trustee is not the
Registrar, the Company shall furnish to the Trustee prior to or on each Interest
Payment Date and at such other times as the Trustee may request in writing a
list in such form and as of such date as the Trustee may reasonably require of
the names and addresses of Holders relating to such Interest Payment Date or
request, as the case may be.

 

25

--------------------------------------------------------------------------------


 

SECTION 2.11                                            Persons Deemed Owners.

 

Except as provided in Section 2.8, the Company, the Trustee and any agent of the
Company or the Trustee may treat the Person in whose name any Security is
registered as the owner of such Security for the purpose of receiving payment of
principal of and premium, if any, and interest (including Liquidated Damages, if
any) on such Security and for all other purposes whatsoever, whether or not such
Security be overdue, and notwithstanding any notice of ownership or writing
thereon, or any notice of previous loss or theft or other interest therein.

 

SECTION 2.12                                            Mutilated, Destroyed,
Lost or Stolen Securities.

 

If any mutilated Security is surrendered to the Trustee, the Company shall
execute and the Trustee shall authenticate and deliver in exchange therefor a
new Security of like tenor and principal amount and bearing a number not
contemporaneously outstanding.

 

If there is delivered to the Company and the Trustee

 

(1)                                  evidence to their satisfaction of the
destruction, loss or theft of any Security, and

 

(2)                                  such security or indemnity as may be
required by them to save each of them and any agent of either of them harmless,
then, in the absence of notice to the Company or the Trustee that such Security
has been acquired by a protected purchaser, the Company shall execute and, upon
request, the Trustee shall authenticate and deliver, in lieu of any such
destroyed, lost or stolen Security, a new Security of like tenor and principal
amount and bearing a number not contemporaneously outstanding.

 

In case any such mutilated, destroyed, lost or stolen Security has become or is
about to become due and payable, the Company in its discretion, but subject to
any conversion rights, may, instead of issuing a new Security, pay such
Security, upon satisfaction of the condition set forth in the preceding
paragraph.

 

Upon the issuance of any new Security under this Section, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto and any other expenses (including
the fees and expenses of the Trustee) connected therewith.

 

Every new Security issued pursuant to this Section in lieu of any destroyed,
lost or stolen Security shall constitute an original additional contractual
obligation of the Company, whether or not the destroyed, lost or stolen Security
shall be at any time enforceable by anyone, and such new Security shall be
entitled to all the benefits of this Indenture equally and proportionately with
any and all other Securities duly issued hereunder.

 

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Securities.

 

26

--------------------------------------------------------------------------------


 

SECTION 2.13                                            Treasury Securities.

 

In determining whether the Holders of the requisite principal amount of
Outstanding Securities are present at a meeting of Holders for quorum purposes
or have given any request, demand, authorization, direction, notice, consent or
waiver hereunder, Securities owned by the Company or any Affiliate of the
Company shall be disregarded and deemed not to be Outstanding, except that, in
determining whether the Trustee shall be protected in relying upon any such
determination as to the presence of a quorum or upon any such request, demand,
authorization, direction, notice, consent or waiver, only such Securities of
which the Trustee has received written notice and are so owned shall be so
disregarded.

 

SECTION 2.14                                            Temporary Securities.

 

Pending the preparation of Securities in definitive form, the Company may
execute and the Trustee shall, upon written request of the Company, authenticate
and deliver temporary Securities (printed or lithographed).  Temporary
Securities shall be issuable in any authorized denomination, and substantially
in the form of the Securities in definitive form but with such omissions,
insertions and variations as may be appropriate for temporary Securities, all as
may be determined by the Company.  Every such temporary Security shall be
executed by the Company and authenticated by the Trustee upon the same
conditions and in substantially the same manner, and with the same effect, as
the Securities in definitive form.  Without unreasonable delay, the Company will
execute and deliver to the Trustee Securities in definitive form (other than in
the case of Securities in global form) and thereupon any or all temporary
Securities (other than any such Securities in global form) may be surrendered in
exchange therefor, at each office or agency maintained by the Company pursuant
to Section 9.2 and the Trustee shall authenticate and deliver in exchange for
such temporary Securities an equal aggregate principal amount of Securities in
definitive form.  Such exchange shall be made by the Company at its own expense
and without any charge therefor.  Until so exchanged, the temporary Securities
shall in all respects be entitled to the same benefits and subject to the same
limitations under this Indenture as Securities in definitive form authenticated
and delivered hereunder.

 

SECTION 2.15                                            Cancellation.

 

All securities surrendered for payment, redemption, repurchase, conversion,
registration of transfer or exchange shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee.  All Securities so delivered
shall be canceled promptly by the Trustee, and no Securities shall be issued in
lieu thereof except as expressly permitted by any of the provisions of this
Indenture.  Upon written instructions of the Company, the Trustee shall destroy
canceled Securities and, after such destruction, shall deliver a certificate of
such destruction to the Company.  If the Company shall acquire any of the
Securities, such acquisition shall not operate as a redemption or satisfaction
of the indebtedness represented by such Securities unless the same are delivered
to the Trustee for cancellation.

 

27

--------------------------------------------------------------------------------


 

SECTION 2.16                                            CUSIP Numbers.

 

The Company in issuing the Securities may use “CUSIP” numbers (if then generally
in use), and the Trustee shall use CUSIP numbers in notices of redemption or
exchange as a convenience to Holders; provided that any such notice shall state
that no representation is made as to the correctness of such numbers either as
printed on the Securities or as contained in any such notice and that reliance
may be placed only on the other identification numbers printed on the
Securities, and any such redemption shall not be affected by any defect in or
omission of such numbers.  The Company shall promptly notify the Trustee of any
change in the CUSIP numbers.

 

SECTION 2.17                                            Defaulted Interest.

 

If the Company fails to make a payment of interest (including Liquidated
Damages, if any) on any Security when due and payable (“Defaulted Interest”), it
shall pay such Defaulted Interest plus (to the extent lawful) any interest
payable on the Defaulted Interest, in any lawful manner.  It may elect to pay
such Defaulted Interest, plus any such interest payable on it, to the Persons
who are Holders of such Securities on which the interest is due on a subsequent
Special Record Date.  The Company shall notify the Trustee in writing of the
amount of Defaulted Interest proposed to be paid on each such Security.  The
Company shall fix any such Special Record Date and payment date for such
payment.  At least 15 days before any such Special Record Date, the Company
shall mail to Holders affected thereby a notice that states the Special Record
Date, the Interest Payment Date, and amount of such interest (and such
Liquidated Damages, if any) to be paid.

 

SECTION 2.18                                            Additional Notes.

 

The Company may, from time to time, subject to compliance with any other
applicable provisions of this Indenture, without the consent of the Holders,
create and issue pursuant to this Indenture additional notes (“Additional
Notes”) having terms and conditions identical to those of the Outstanding
Securities, except that Additional Notes:

 

(i) may have a different issue date from the Outstanding Securities;

 

(ii) may have a different amount of interest payable on the first Interest
Payment Date after issuance than is payable on other Outstanding Securities; and

 

(iii) may have terms specified in the Additional Note Board Resolution or
Additional Note Supplemental Indenture for such Additional Notes making
appropriate adjustments to this Article II and Exhibit A (and related
definitions) applicable to such Additional Notes in order to conform to and
ensure compliance with the Securities Act (or other applicable securities laws)
and any registration rights or similar agreement applicable to such Additional
Notes, which are not adverse in any material respect to the Holder of any
Outstanding Securities (other than such Additional Notes);

 

 provided, that no adjustment pursuant to this Section 2.18 shall cause such
Additional Notes to constitute, as determined pursuant to an Opinion of Counsel,
a different class of securities than the Securities for U.S. federal income tax
purposes except for Additional Notes that have a

 

28

--------------------------------------------------------------------------------


 

separate CUSIP number from the Outstanding Securities pending performance by the
Company of its obligations under the Registration Rights Agreement.

 

ARTICLE 3

 

SATISFACTION AND DISCHARGE

 

SECTION 3.1                                                  Satisfaction and
Discharge of Indenture.

 

When:

 

(1)                                  The Company shall deliver to the Trustee
for cancellation all securities previously authenticated (other than any
securities which have been destroyed, lost or stolen and in lieu of, or in
substitution for which, other securities shall have been authenticated and
delivered) and not previously canceled, or

 

(2)                                  (A) all the securities not previously
canceled or delivered to the Trustee for cancellation shall have become due and
payable, or are by their terms to become due and payable at their scheduled
maturity within one year or are to be called for redemption within one year
under arrangements satisfactory to the Trustee for the giving of notice of
redemption,

 

(B)                                the Company shall deposit with the Trustee,
in trust, cash in U.S. dollars and/or U.S. Government Obligations which through
the payment of interest and principal in respect thereof, in accordance with
their terms, will provide (and without reinvestment and assuming no tax
liability will be imposed on such Trustee), not later than one day before the
due date of any payment of money, an amount in cash, sufficient, in the opinion
of a nationally recognized firm of independent public accountants expressed in a
written certification thereof delivered to the Trustee, to pay principal of,
premium, if any, or interest (including Liquidated Damages, if any) on all of
the Securities (other than any Securities which shall have been mutilated,
destroyed, lost or stolen and in lieu of or in substitution for which other
Securities shall have been authenticated and delivered) not previously canceled
or delivered to the Trustee for cancellation, on the dates such payments of
principal, premium, if any, or interest (including Liquidated Damages, if any)
are due to such date of maturity or redemption, as the case may be, and

 

(C)                                the Company shall have delivered to the
Trustee an Officers’ Certificate and an Opinion of Counsel to the effect that
(x) the Company has received from, or there has been published by, the Internal
Revenue Service a ruling or (y) since the date of execution of this Indenture,
there has been a change in the applicable federal income tax law, in the case of
either clause (x) or (y) to the effect that, and based thereon such Opinion of
Counsel shall confirm that, the Holders will not recognize income, gain or loss
for federal income tax purposes as a result of such deposit and discharge and
will be subject to federal income tax on the same amount and in the same manner
and at the same times as would have been the case if such deposit and discharge
had not occurred, and

 

29

--------------------------------------------------------------------------------


 

if, in the case of either clause (1) or (2), the Company shall also pay or cause
to be paid all other sums payable hereunder by the Company, then this Indenture
shall cease to be of further effect (except as to:

 

(i)                                     remaining rights of registration of
transfer, substitution and exchange and conversion of Securities,

 

(ii)                                  rights hereunder of Holders to receive
payments of principal of and premium, if any, and interest (including Liquidated
Damages, if any) on, the Securities and the other rights, duties and obligations
of Holders, as beneficiaries hereof with respect to the amounts, if any, so
deposited with the Trustee, and

 

(iii)                               the rights, obligations and immunities of
the Trustee hereunder),

 

and the Trustee, on demand of the Company accompanied by an Officers’
Certificate and an Opinion of Counsel and at the cost and expense of the
Company, shall execute proper instruments acknowledging satisfaction of and
discharging this Indenture; provided, however, the Company shall reimburse the
Trustee for all amounts due the Trustee under Section 5.8 hereof and for any
costs or expenses thereafter reasonably and properly incurred by the Trustee and
to compensate the Trustee for any services thereafter reasonably and properly
rendered by the Trustee in connection with this Indenture or the Securities.

 

SECTION 3.2                                                  Deposited Monies To
Be Held in Trust.

 

Subject to Section 3.3 hereof, all monies deposited with the Trustee pursuant to
Section 3.1 hereof shall be held in trust and applied by it to the payment,
notwithstanding the provisions of Article 13 hereof, either directly or through
any Paying Agent (including the Company if acting as its own Paying Agent), to
the Holders of the particular Securities for the payment or redemption of which
such monies have been deposited with the Trustee, of all sums due and to become
due thereon for principal, premium, if any, and interest (including Liquidated
Damages, if any).  All monies deposited with the Trustee pursuant to Section 3.1
hereof (and held by it or any Paying Agent) for the payment of Securities
subsequently converted shall be returned to the Company upon request of the
Company.

 

SECTION 3.3                                                  Return of Unclaimed
Monies.

 

The Trustee and the Paying Agent shall pay to the Company any money held by them
for the payment of principal or premium, if any, or interest (including
Liquidated Damages, if any) that remains unclaimed for two years after the date
upon which such payment shall have become due.  After payment to the Company,
Holders entitled to the money must look to the Company for payment as general
creditors unless an applicable abandoned property law designates another Person,
and all liability of the Trustee and such Paying Agent with respect to such
money shall cease.

 

30

--------------------------------------------------------------------------------


 

ARTICLE 4

 

DEFAULTS AND REMEDIES

 

SECTION 4.1                                                  Events of Default.

 

An “Event of Default” with respect to the Securities occurs when any of the
following occurs (whatever the reason for such Event of Default and whether it
shall be occasioned by the provisions of Article 13 hereof or be voluntary or
involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)                                  the Company defaults in the payment of the
principal of or premium, if any, on any of the Securities when it becomes due
and payable at Maturity, upon redemption or exercise of a Repurchase Right or
otherwise, whether or not such payment is prohibited by Article 13 hereof; or

 

(b)                                 the Company defaults in the payment of an
installment of interest (including Liquidated Damages, if any) on any of the
Securities when it becomes due and payable and such default continues for a
period of 30 days, whether or not such payment is prohibited by Article 13
hereof; or

 

(c)                                  the Company fails to deliver shares of
Common Stock, together with cash instead of fractional shares, when those shares
of Common Stock or cash instead of fractional shares are required to be
delivered following conversion of a Security in accordance with Article 12, and
that failure continues for 10 days; or

 

(d)                                 the Company fails to perform or observe any
other term, covenant or agreement contained in the Securities or this Indenture
and the failure continues for a period of 60 days after written notice of such
failure, requiring the Company to remedy the same, shall have been given to the
Company by the Trustee or to the Company and the Trustee by the Holders of at
least 25% in aggregate principal amount of the Outstanding Securities; or

 

(e)                                  (i) the Company fails to make any payment
by the end of the applicable grace period, if any, after the maturity of any
Indebtedness for borrowed money in an amount in excess of $5,000,000 or (ii)
there is an acceleration of any Indebtedness for borrowed money in an amount in
excess of $5,000,000 because of a default with respect to such Indebtedness
without such Indebtedness having been discharged or such acceleration having
been cured, waived, rescinded or annulled, in the case of either (i) or (ii)
above, for a period of 30 days after written notice to the Company by the
Trustee or to the Company and the Trustee by Holders of at least 25% in
aggregate principal amount of the Outstanding Securities; or

 

(f)                                    the entry by a court having jurisdiction
in the premises of (i) a decree or order for relief in respect of the Company in
an involuntary case or proceeding under any applicable U.S. federal or state
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree or
order adjudging the Company a bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjustment or composition
of or in respect of the Company under any applicable U.S. federal or state law,
or appointing a custodian, receiver, liquidator,

 

31

--------------------------------------------------------------------------------


 

assignee, trustee, sequestrator or other similar official of the Company or of
any substantial part of its property, or ordering the winding up or liquidation
of its affairs, and the continuance of any such decree or order for relief or
any such other decree or order unstayed and in effect for a period of 60
consecutive days; or

 

(g)                                 the commencement by the Company of a
voluntary case or proceeding under any applicable U.S. federal or state
bankruptcy, insolvency, reorganization or other similar law or of any other case
or proceeding to be adjudicated a bankrupt or insolvent, or the consent by the
Company to the entry of a decree or order for relief in respect of the Company
in an involuntary case or proceeding under any applicable U.S. federal or state
bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against the
Company, or the filing by the Company of a petition or answer or consent seeking
reorganization or relief under any applicable U.S. federal or state law, or the
consent by the Company to the filing of such petition or to the appointment of
or the taking possession by a custodian, receiver, liquidator, assignee,
trustee, sequestrator or other similar official of the Company or of any
substantial part of its property, or the making by the Company of an assignment
for the benefit of creditors, or the admission by the Company in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by the Company expressly in furtherance of any such action.

 

SECTION 4.2                                                  Acceleration of
Maturity; Rescission and Annulment.

 

If an Event of Default with respect to Outstanding Securities (other than an
Event of Default specified in Section 4.1(f) or 4.1(g) hereof) occurs and is
continuing, the Trustee or the Holders of at least 25% in aggregate principal
amount of the Outstanding Securities, by written notice to the Company, may
declare due and payable 100% of the principal amount of all Outstanding
Securities plus any accrued and unpaid interest (including Liquidated Damages,
if any) to the date of payment.  Upon a declaration of acceleration, such
principal and accrued and unpaid interest to the date of payment shall be
immediately due and payable.

 

If an Event of Default specified in Section 4.1(f) or 4.1(g) hereof occurs and
is continuing, all unpaid principal and accrued and unpaid interest (including
Liquidated Damages, if any) on the Outstanding Securities shall automatically
become and be immediately due and payable, without any declaration or other act
on the part of the Trustee or any Holder.

 

The Holders of a majority in aggregate principal amount of the Outstanding
Securities by written notice to the Trustee may rescind and annul an
acceleration and its consequences if:

 

(1)                                  all existing Events of Default, other than
the nonpayment of principal of or interest (including Liquidated Damages, if
any) on the Securities which have become due solely because of the acceleration,
have been remedied, cured or waived, and

 

(2)                                  the rescission would not conflict with any
judgment or decree of a court of competent jurisdiction;

 

provided, however, that in the event such declaration of acceleration has been
made based on the existence of an Event of Default under Section 4.1(e) hereof
and such Event of Default has been remedied, cured or waived in accordance with
Section 4.1(e) hereof, then, without any further

 

32

--------------------------------------------------------------------------------


 

action by the Holders, such declaration of acceleration shall be rescinded
automatically and the consequences of such declaration shall be annulled.  No
such rescission or annulment shall affect any subsequent Default or impair any
right consequent thereon.

 

SECTION 4.3                                                  Other Remedies.

 

If an Event of Default with respect to Outstanding Securities occurs and is
continuing, the Trustee may pursue any available remedy by proceeding at law or
in equity to collect the payment of principal of or interest on the Securities
or to enforce the performance of any provision of the Securities.

 

The Trustee may maintain a proceeding in which it may prosecute and enforce all
rights of action and claims under this Indenture or the Securities, even if it
does not possess any of the Securities or does not produce any of them in the
proceeding.

 

SECTION 4.4                                                  Waiver of Past
Defaults.

 

The Holders, either (a) through the written consent of not less than a majority
in aggregate principal amount of the Outstanding Securities or (b) by the
adoption of a written resolution, at a meeting of Holders of the Outstanding
Securities at which a quorum is present, by the Holders of at least a majority
in aggregate principal amount of the Outstanding Securities represented at such
meeting, may, on behalf of the Holders of all of the Securities, waive an
existing Default or Event of Default and its consequences, except a Default or
Event of Default:

 

(1)                                  in the payment of the principal of or
premium, if any, or interest (including Liquidated Damages, if any) on any
Security (provided, however, that subject to Section 4.7 hereof, the Holders of
a majority in aggregate principal amount of the Outstanding Securities may
rescind an acceleration and its consequences, including any related payment
default that resulted from such acceleration);

 

(2)                                  in respect of the right to convert any
Security in accordance with Article 12; or

 

(3)                                  in respect of a covenant or provision
hereof which, under Section 7.2 hereof, cannot be modified or amended without
the consent of the Holders of each Outstanding Security affected.

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; provided, however, that no such waiver shall extend to any
subsequent or other Default or impair any right consequent thereon.

 

SECTION 4.5                                                  Control by
Majority.

 

The Holders, either (a) through the written consent of not less than a majority
in aggregate principal amount of the Outstanding Securities, or (b) by the
adoption of a resolution, at a meeting of Holders of the Outstanding Securities
at which a quorum is present, by the Holders of at least a majority in aggregate
principal amount of the Outstanding Securities

 

33

--------------------------------------------------------------------------------


 

represented at such meeting, shall have the right to direct the time, method and
place of conducting any proceeding for any remedy available to the Trustee or
exercising any trust or power conferred on the Trustee.  However, the Trustee
may refuse to follow any direction that:

 

(1)                                  conflicts with any law or with this
Indenture;

 

(2)                                  the Trustee determines may be unduly
prejudicial to the rights of the Holders not joining therein; or

 

(3)                                  may expose the Trustee to personal
liability.

 

The Trustee may take any other action deemed proper by the Trustee which is not
inconsistent with such direction.

 

SECTION 4.6                                                  Limitation on Suit.

 

No Holder of any Security shall have any right to pursue any remedy with respect
to this indenture or the Securities (including, instituting any proceeding,
judicial or otherwise, with respect to this Indenture or for the appointment of
a receiver or trustee) unless:

 

(1)                                  such Holder has previously given written
notice to the Trustee of an Event of Default that is continuing;

 

(2)                                  the Holders of at least 25% in aggregate
principal amount of the Outstanding Securities shall have made written request
to the Trustee to pursue the remedy;

 

(3)                                  the Trustee has failed to comply with the
request for 60 days after its receipt of such notice, request and offer of
indemnity; and

 

(4)                                  during such 60-day period, no direction
inconsistent with such written request has been given to the Trustee by the
Holders of a majority in aggregate principal amount of the Outstanding
Securities (or such amount as shall have acted at a meeting pursuant to the
provisions of this Indenture);

 

provided, however, that no one or more of such Holders may use this Indenture to
prejudice the rights of another Holder or to obtain preference or priority over
another Holder.

 

SECTION 4.7                                                  Unconditional
Rights of Holders To Receive Payment and To Convert.

 

Notwithstanding any other provision in this Indenture, the Holder of any
Security shall have the right, which is absolute and unconditional, to receive
payment of the principal of and premium, if any, and interest (including
Liquidated Damages, if any) on such Security on the Stated Maturity expressed in
such Security (or, in the case of redemption, on the redemption date, or in the
case of the exercise of a Repurchase Right, on the Repurchase Date) and to
convert such Security in accordance with Article 12, and to bring suit for the
enforcement of any such payment on or after such respective dates and right to
convert, and such rights shall not be impaired or affected without the consent
of such Holder.

 

34

--------------------------------------------------------------------------------


 

SECTION 4.8                                                  Collection of
Indebtedness and Suits for Enforcement by the Trustee.

 

The Company covenants that if:

 

(1)                                  a Default or Event of Default is made in
the payment of any interest (including Liquidated Damages, if any) on any
Security when such interest (including Liquidated Damages, if any) becomes due
and payable and such Default or Event of Default continues for a period of 30
days, or

 

(2)                                  a Default or Event of Default is made in
the payment of the principal of or premium, if any, on any Security at the
Maturity thereof,

 

the Company shall, upon demand of the Trustee, pay to it, for the benefit of the
Holders of such Securities, the whole amount then due and payable (as expressed
therein or as a result of any acceleration effected pursuant to Section 4.2
hereof) on such Securities for principal and premium, if any, and interest
(including Liquidated Damages, if any) and, to the extent that payment of such
interest shall be legally enforceable, interest on any overdue principal and
premium, if any, and on any overdue interest (including Liquidated Damages, if
any), calculated using the Interest Rate, and, in addition thereto, such further
amount as shall be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel.

 

If the Company fails to pay such amounts forthwith upon such demand, the
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company and collect the moneys adjudged or decreed to be payable in
the manner provided by law out of the property of the Company, wherever
situated.

 

If an Event of Default occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Holders of Securities by such appropriate judicial proceedings as the Trustee
shall deem most effectual to protect and enforce any such rights, whether for
the specific enforcement of any covenant or agreement in this Indenture or in
aid of the exercise of any power granted herein, or to enforce any other proper
remedy.

 

SECTION 4.9                                                  Trustee May File
Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Company or the property of the Company or
its creditors, the Trustee (irrespective of whether the principal of the
Securities shall then be due and payable as therein expressed or by declaration
or otherwise and irrespective of whether the Trustee shall have made any demand
on the Company for the payment of overdue principal or interest (including
Liquidated Damages, if any)) shall be entitled and empowered, by intervention in
such proceeding or otherwise,

 

(1)                                  to file and prove a claim for the whole
amount of principal and premium, if any, and interest (including Liquidated
Damages, if any) owing and unpaid in respect of the Securities and to file such
other papers or documents as may be necessary or advisable in order to have the
claims of the Trustee (including any claim for the

 

35

--------------------------------------------------------------------------------


 

reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel) and of the Holders of Securities allowed in such
judicial proceeding, and

 

(2)                                  to collect and receive any moneys or other
property payable or deliverable on any such claim and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceedings is hereby authorized by
each Holder of Securities to make such payments to the Trustee and, in the event
that the Trustee shall consent to the making of such payments directly to the
Holders of Securities, to pay to the Trustee any amount due to it for the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel and any other amounts due the Trustee under Section 5.8.

 

Nothing contained herein shall be deemed to authorize the Trustee to authorize
or consent to or accept, or adopt on behalf of any Holder of a Security, any
plan of reorganization, arrangement, adjustment or composition affecting the
Securities or the rights of any Holder thereof or to authorize the Trustee to
vote in respect of the claim of any Holder of a Security in any such proceeding.

 

SECTION 4.10                                            Restoration of Rights
and Remedies.

 

If the Trustee or any Holder of a Security has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Holder, then and in every such case, subject to any
determination in such proceeding, the Company, the Trustee and the Holders of
Securities shall be restored severally and respectively to their former
positions hereunder and thereafter all rights and remedies of the Trustee and
the Holders shall continue as though no such proceeding had been instituted.

 

SECTION 4.11                                            Rights and Remedies
Cumulative.

 

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Securities in the last paragraph of
Section 2.12, no right or remedy conferred in this Indenture upon or reserved to
the Trustee or to the Holders of Securities is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or hereafter existing at law or in equity or otherwise.  The assertion
or employment of any right or remedy hereunder, or otherwise, shall not prevent
the concurrent assertion or employment of any other appropriate right or remedy.

 

SECTION 4.12                                            Delay or Omission Not
Waiver.

 

No delay or omission of the Trustee or of any Holder of any Security to exercise
any right or remedy accruing upon any Event of Default shall impair any such
right or remedy or constitute a waiver of any such Event of Default or any
acquiescence therein.  Every right and remedy given by this Article or by law to
the Trustee or to the Holders of Securities may be

 

36

--------------------------------------------------------------------------------


 

exercised from time to time, and as often as may be deemed expedient, by the
Trustee or by the Holders of Securities, as the case may be.

 

SECTION 4.13                                            Application of Money
Collected.

 

Subject to Article 13, any money and property collected by the Trustee pursuant
to this Article shall be applied in the following order, at the date or dates
fixed by the Trustee and, in case of the distribution of such money and property
on account of principal or premium, if any, or interest (including Liquidated
Damages, if any), upon presentation of the Securities and the notation thereon
of the payment if only partially paid and upon surrender thereof if fully paid:

 

FIRST:  To the payment of all amounts due the Trustee;

 

SECOND:  To the payment of the amounts then due and unpaid for principal of and
premium, if any, and interest (including Liquidated Damages, if any) on the
Securities and coupons in respect of which or for the benefit of which such
money has been collected, ratably, without preference or priority of any kind,
according to the amounts due and payable on such Securities for principal and
premium, if any, and interest (including Liquidated Damages, if any),
respectively; and

 

THIRD:  Any remaining amounts shall be repaid to the Company.

 

SECTION 4.14                                            Undertaking for Costs.

 

All parties to this Indenture agree, and each Holder of any Security by such
Holder’s acceptance thereof shall be deemed to have agreed, that any court may
in its discretion require, in any suit for the enforcement of any right or
remedy under this Indenture, or in any suit against the Trustee for any action
taken, suffered or omitted by it as Trustee, the filing by any party litigant in
such suit of an undertaking to pay the costs of such suit, and that such court
may in its discretion assess reasonable costs, including reasonable attorneys’
fees, against any party litigant in such suit, having due regard to the merits
and good faith of the claims or defenses made by such party litigant; but the
provisions of this Section shall not apply to any suit instituted by the
Company, to any suit instituted by the Trustee, to any suit instituted by any
Holder, or group of Holders, holding in the aggregate more than 10% in aggregate
principal amount of the Outstanding Securities, or to any suit instituted by any
Holder of any Security for the enforcement of the payment of the principal of or
premium, if any, or interest (including Liquidated Damages, if any) on any
Security on or after the Stated Maturity expressed in such Security (or, in the
case of redemption or exercise of a Repurchase Right, on or after the redemption
date) or for the enforcement of the right to convert any Security in accordance
with Article 12.

 

SECTION 4.15                                            Waiver of Stay or
Extension Laws.

 

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim to take
the benefit or advantage of, any stay or extension law wherever enacted, now or
at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and

 

37

--------------------------------------------------------------------------------


 

covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.

 

ARTICLE 5

 

THE TRUSTEE

 

SECTION 5.1                                                  Certain Duties and
Responsibilities.

 

(a)                                  Except during the continuance of an Event
of Default,

 

(1)                                  The Trustee undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture or
the TIA, and no implied covenants or obligations shall be read into this
Indenture against the Trustee; and

 

(2)                                  In the absence of bad faith on its part,
the Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
provided, however, that in the case of any such certificates or opinions which
by any provision hereof are specifically required to be furnished to the
Trustee, the Trustee shall examine the certificates or opinions to determine
whether or not, on their face, they conform to the requirements to this
Indenture (but need not investigate or confirm the accuracy of any facts stated
therein).

 

(b)                                 In case an Event of Default actually known
to a Responsible Officer of the Trustee has occurred and is continuing, the
Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
such person’s own affairs.

 

(c)                                  No provision of this Indenture shall be
construed to relieve the Trustee from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:

 

(1)                                  This paragraph (c) shall not be construed
to limit the effect of paragraph (a) of this Section 5.1;

 

(2)                                  The Trustee shall not be liable for any
error of judgment made in good faith by a Responsible Officer, unless it shall
be proved that the Trustee was negligent in ascertaining the pertinent facts;
and

 

(3)                                  The Trustee shall not be liable with
respect to any action taken or omitted to be taken by it in good faith in
accordance with a direction received by it of the Holders of a majority in
principal amount of the Outstanding Securities (or such lesser amount as shall
have acted at a meeting pursuant to the provisions of this Indenture) relating
to the time, method and place of conducting any proceeding for any remedy
available to the

 

38

--------------------------------------------------------------------------------


 

Trustee, or exercising any trust or power conferred upon the Trustee, under this
Indenture.

 

(d)                                 Whether or not herein expressly so provided,
every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Trustee shall be subject to the
provisions of this Section 5.1.

 

(e)                                  No provision of this Indenture shall
require the Trustee to expend or risk its own funds or otherwise incur any
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers.  The Trustee may refuse to perform any duty or
exercise any right or power unless it receives indemnity satisfactory to it
against any loss, liability, cost or expense (including, without limitation,
reasonable fees of counsel).

 

(f)                                    The Trustee shall not be obligated to pay
interest on any money or other assets received by it unless otherwise agreed in
writing with the Company.  Assets held in trust by the Trustee need not be
segregated from other funds except to the extent required by law.

 

(g)                                 The Trustee shall not be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, bond, debenture, note, coupon, other evidence of indebtedness or other
paper or document, but the Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such further inquiry or investigation, it
shall be entitled to examine the books, records and premises of the Company,
personally or by agent or attorney at the sole cost of the Company and shall
incur no liability or additional liability of any kind by reason of such inquiry
or investigation.

 

(h)                                 The Trustee shall not be deemed to have
notice or actual knowledge of any Event of Default or a Registration Default (as
such term is defined in the Registration Rights Agreement) or the obligation of
the Company to pay Liquidated Damages unless a Responsible Officer of the
Trustee has actual knowledge thereof or unless written notice of any event which
is in fact a Default is received by the Trustee pursuant to Section 14.2 hereof,
and such notice references the Securities and this Indenture.

 

(i)                                     The rights, privileges, protections,
immunities and benefits given to the Trustee hereunder, including, without
limitation, its right to be indemnified, are extended to, and shall be
enforceable by, the Trustee in each of its capacities hereunder, and each Paying
Agent, authenticating agent, Conversion Agent or Registrar acting hereunder.

 

SECTION 5.2                                                  Certain Rights of
Trustee.

 

Subject to the provisions of Section 5.1 hereof and subject to Sections 315(a)
through (d) of the TIA:

 

(1)                                  The Trustee may rely on any document
believed by it to be genuine and to have been signed or presented by the proper
person.  The Trustee need not investigate any fact or matter stated in the
document.

 

39

--------------------------------------------------------------------------------


 

(2)                                  Before the Trustee acts or refrains from
acting, it may require an Officers’ Certificate or an Opinion of Counsel, or
both.  The Trustee shall not be liable for any action it takes or omits to take
in good faith in reliance on the Officers’ Certificate or Opinion of Counsel.

 

(3)                                  The Trustee may act through attorneys and
agents and shall not be responsible for the misconduct or negligence of any
attorney or agent appointed with due care.

 

(4)                                  The Trustee shall not be liable for any
action taken or omitted to be taken by it in good faith which it believed to be
authorized or within the discretion or rights or powers conferred upon it by
this Indenture, unless the Trustee’s conduct constitutes negligence.

 

(5)                                  The Trustee may consult with counsel of its
selection and the advice of such counsel as to matters of law shall be full and
complete authorization and protection in respect of any action taken, omitted or
suffered by it hereunder in good faith and in accordance with the advice or
opinion of such counsel.

 

(6)                                  Unless otherwise specifically provided in
this Indenture, any demand, request, direction or notice from the Company shall
be sufficient if signed by an Officer of the Company.

 

(7)                                  The permissive rights of the Trustee to do
things enumerated in this Indenture shall not be construed as a duty unless so
specified herein.

 

SECTION 5.3                                                  Individual Rights
of Trustee.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Securities and may otherwise deal with the Company or any Affiliate
of the Company with the same rights it would have if it were not Trustee. 
However, in the event that the Trustee acquires any conflicting interest (as
such term is defined in Section 310(b) of the TIA), it must eliminate such
conflict within 90 days, apply to the SEC for permission to continue as trustee
(to the extent permitted under Section 310(b) of the TIA) or resign.  Any agent
may do the same with like rights and duties.  The Trustee is also subject to
Sections 5.11 and 5.12 hereof.

 

SECTION 5.4                                                  Money Held in
Trust.

 

Money held by the Trustee in trust hereunder need not be segregated from other
funds except to the extent required by law.  The Trustee shall be under no
liability for interest on any money received by it hereunder except as otherwise
expressly agreed with the Company.

 

SECTION 5.5                                                  Trustee’s
Disclaimer.

 

The recitals contained herein and in the Securities (except for those in the
certificate of authentication) shall be taken as the statements of the Company,
and the Trustee assumes no responsibility for their correctness.  The Trustee
makes no representations as to the validity,

 

40

--------------------------------------------------------------------------------


 

sufficiency or priority of this Indenture or of the Securities.  The Trustee
shall not be accountable for the use or application by the Company of Securities
or the proceeds thereof.

 

SECTION 5.6                                                  Notice of Defaults.

 

Within 90 days after the occurrence of any Default or Event of Default hereunder
of which the Trustee has received written notice, the Trustee shall give notice
to Holders pursuant to Section 14.2 hereof, unless such Default or Event of
Default shall have been cured or waived; provided, however, that, except in the
case of a Default or Event of Default in the payment of the principal of or
premium, if any, or interest (including Liquidated Damages, if any), or in the
payment of any redemption or repurchase obligation on any Security, the Trustee
shall be protected in withholding such notice if and so long as Responsible
Officers of the Trustee in good faith determine that the withholding of such
notice is in the interest of the Holders.

 

SECTION 5.7                                                  Reports by Trustee
to Holders.

 

The Trustee shall transmit to holders as provided in Section 313 of the TIA such
reports concerning the Trustee and its actions under this Indenture as may be
required by Section 313 of the TIA at the times and in the manner provided by
the TIA.

 

A copy of each report at the time of its mailing to Holders shall be filed with
the SEC, if required by Section 313 of the TIA, and each stock exchange, if any,
on which the Securities are listed.  The Company shall promptly notify the
Trustee when the Securities become listed on any stock exchange.

 

SECTION 5.8                                                  Compensation and
Indemnification.

 

The Company covenants and agrees to pay to the Trustee from time to time, and
the Trustee shall be entitled to, reasonable compensation (which shall not be
limited by any provision of law in regard to the compensation of a trustee of an
express trust) and the Company covenants and agrees to pay or reimburse the
Trustee upon its request for all reasonable expenses, disbursements and advances
incurred or made by or on behalf of it in accordance with any of the provisions
of this Indenture (including the reasonable compensation and the expenses and
disbursements of its counsel and of all agents and other persons not regularly
in its employ), except to the extent that any such expense, disbursement or
advance is due to its negligence or bad faith.  When the Trustee incurs expenses
or renders services in connection with an Event of Default specified in
Section 4.1 hereof, the expenses (including the reasonable charges and expenses
of its counsel) and the compensation for the services are intended to constitute
expenses of administration under any Bankruptcy Law.  The Company also covenants
to indemnify the Trustee and its officers, directors, employees and agents for,
and to hold such Persons harmless against, any loss, liability or expense
incurred by them, arising out of or in connection with the acceptance or
administration of this Indenture or the trusts hereunder or the performance of
their duties hereunder, including the costs and expenses of defending themselves
against or investigating any claim of liability in the premises, except to the
extent that any such loss, liability or expense was due to the negligence or
willful misconduct of such Persons.  The obligations of the Company under this
Section 5.8 to compensate and indemnify the Trustee and its officers, directors,
employees and agents and to pay or reimburse such Persons for expenses,

 

41

--------------------------------------------------------------------------------


 

disbursements and advances shall constitute additional indebtedness hereunder
and shall survive the satisfaction and discharge of this Indenture or the
earlier resignation or removal of the Trustee.  Such additional indebtedness
shall be a senior claim to that of the Securities upon all property and funds
held or collected by the Trustee as such, except funds held in trust for the
benefit of the Holders of particular Securities, and the Securities are hereby
subordinated to such senior claim.  “Trustee” for purposes of this Section 5.8
shall include any predecessor Trustee, but the negligence or willful misconduct
of any Trustee shall not affect the indemnification of any other Trustee.

 

SECTION 5.9                                                  Replacement of
Trustee.

 

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 5.9.

 

The Trustee may resign and be discharged from the trust hereby created by so
notifying the Company in writing.  The Holders of at least a majority in
aggregate principal amount of Outstanding Securities may remove the Trustee by
so notifying the Trustee and the Company in writing.  The Company must remove
the Trustee if:

 

(i)                                     the Trustee fails to comply with
Section 5.11 hereof or Section 310 of the TIA;

 

(ii)                                  the Trustee becomes incapable of acting.

 

(iii)                               the Trustee is adjudged a bankrupt or an
insolvent or an order for relief is entered with respect to the Trustee under
any Bankruptcy Law; or

 

(iv)                              a Custodian or public officer takes charge of
the Trustee or its property.

 

If the Trustee resigns or is removed or if a vacancy exists in the office of the
Trustee for any reason, the Company shall promptly appoint a successor Trustee. 
The Trustee shall be entitled to payment of its fees and reimbursement of its
expenses while acting as Trustee.  Within one year after the successor Trustee
takes office, the Holders of at least a majority in aggregate principal amount
of Outstanding Securities may appoint a successor Trustee to replace the
successor Trustee appointed by the Company.

 

Any Holder may petition any court of competent jurisdiction for the removal of
the Trustee and the appointment of a successor Trustee if the Trustee fails to
comply with Section 5.11 hereof.

 

If an instrument of acceptance by a successor Trustee shall not have been
delivered to the Trustee within 30 days after the giving of such notice of
resignation or removal, the resigning or removed Trustee, as the case may be,
may petition, at the expense of the Company, any court of competent jurisdiction
for the appointment of a successor Trustee.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company.  Thereupon the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the

 

42

--------------------------------------------------------------------------------


 

Trustee under this Indenture.  The Company shall mail a notice of the successor
Trustee’s succession to the Holders.  The retiring Trustee shall promptly
transfer all property held by it as Trustee to the successor Trustee. 
Notwithstanding replacement of the Trustee pursuant to this Section 5.9, the
Company’s obligations under Section 5.8 hereof shall continue for the benefit of
the retiring Trustee with respect to expenses, losses and liabilities incurred
by it prior to such replacement.

 

SECTION 5.10                                            Successor Trustee by
Merger, Etc.

 

Subject to Section 5.11 hereof, if the Trustee consolidates with, merges or
converts into, or transfers or sells all or substantially all of its corporate
trust business to, another corporation or national banking association, the
successor entity without any further act shall be the successor Trustee as to
the Securities.

 

SECTION 5.11                                            Corporate Trustee
Required; Eligibility.

 

The Trustee shall at all times satisfy the requirements of Sections 310(a)(1),
(2) and (5) of the TIA.  The Trustee shall at all times have (or, in the case of
a corporation included in a bank holding company system, the related bank
holding company shall at all times have), a combined capital and surplus of at
least $100 million as set forth in its (or its related bank holding company’s)
most recent published annual report of condition.  The Trustee is subject to
Section 310(b) of the TIA.

 

SECTION 5.12                                            Collection of Claims
Against the Company.

 

The Trustee is subject to Section 311(a) of the TIA, excluding any creditor
relationship listed in Section 311(b) of the TIA.  A Trustee who has resigned or
been removed shall be subject to Section 311(a) of the TIA to the extent
indicated therein.

 

ARTICLE 6

 

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

 

SECTION 6.1                                                  Company May
Consolidate, Etc., Only on Certain Terms.

 

The Company shall not consolidate with or merge into any other Person or convey,
transfer or lease its properties and assets substantially as an entirety to any
Person, and the Company shall not permit any Person to consolidate with or merge
into the Company or convey, transfer or lease its properties and assets
substantially as an entirety to the Company, unless:

 

(1)                                  in the event that the Company shall
consolidate with or merge into another Person or convey, transfer or lease its
properties and assets substantially as an entirety to any Person, the Person
formed by such consolidation or into which the Company is merged or the Person
which acquires by conveyance or transfer, or which leases, the properties and
assets of the Company substantially as an entirety shall be a corporation,
limited liability company, partnership or trust organized and validly existing
under the laws of the United States of America, any State thereof or the
District of Columbia and, if the entity surviving such transaction or transferee
entity is not the Company, then such

 

43

--------------------------------------------------------------------------------


 

surviving or transferee entity shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee, in form satisfactory
to the Trustee, the due and punctual payment of the principal of and premium, if
any and interest (including Liquidated Damages, if any), on all the Securities
and the performance of every covenant and obligation of this Indenture on the
part of the Company to be performed or observed and shall have provided for
conversion rights in accordance with Section 12.11 hereof;

 

(2)                                  at the time of consummation of such
transaction, no Event of Default, and no event which, after notice or lapse of
time or both, would become an Event of Default, shall have happened and be
continuing; and

 

(3)                                  the Company shall have delivered to the
Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that
such consolidation, merger, conveyance, transfer or lease and, if a supplemental
indenture is required in connection with such transaction, such supplemental
indenture comply with this Article and that all conditions precedent herein
provided for relating to such transaction have been complied with.

 

SECTION 6.2                                                  Successor
Substituted.

 

Upon any consolidation or merger by the Company with or into any other Person or
any conveyance, transfer or lease of the properties and assets of the Company
substantially as an entirety to any Person, in accordance with Section 6.1
hereof, the successor Person formed by such consolidation or into which the
Company is merged or to which such conveyance, transfer or lease is made shall
succeed to, and be substituted for, and may exercise every right and power of,
the Company under this Indenture with the same effect as if such successor
Person had been named as the Company herein, and thereafter, except in the case
of a lease to another Person, the predecessor Person shall be relieved of all
obligations and covenants under this Indenture and the Securities.

 

ARTICLE 7

 

AMENDMENTS, SUPPLEMENTS AND WAIVERS

 

SECTION 7.1                                                  Without Consent of
Holders of Securities.

 

Without the consent of any Holders of Securities, the Company, when authorized
by a Board Resolution, and the Trustee, at any time and from time to time, may
amend this Indenture and the Securities to:

 

(a)                                  add to the covenants of the Company for the
benefit of the Holders of Securities;

 

(b)                                 surrender any right or power herein
conferred upon the Company;

 

(c)                                  make provision with respect to the
conversion rights of Holders of Securities pursuant to Section 12.11 hereof;

 

44

--------------------------------------------------------------------------------


 

(d)                                 provide for the assumption of the Company’s
obligations to the Holders of Securities in the case of a merger, consolidation,
conveyance, transfer or lease pursuant to Article 6 hereof;

 

(e)                                  reduce the Conversion Price; provided, that
such reduction in the Conversion Price shall not adversely affect the interest
of the Holders of Securities (after taking into account tax and other
consequences of such reduction) in any material respect;

 

(f)                                    comply with the requirements of the SEC
in order to effect or maintain the qualification of this Indenture under the
TIA;

 

(g)                                 make any changes or modifications to this
Indenture necessary in connection with the registration of any Securities under
the Securities Act as contemplated in the Registration Rights Agreement,
provided that such action pursuant to this clause (g) does not adversely affect
the interests of the Holders of Securities in any material respect;

 

(h)                                 cure any ambiguity, correct or supplement
any provision herein which may be inconsistent with any other provision herein
or which is otherwise defective, or make any other provisions with respect to
matters or questions arising under this Indenture which the Company and the
Trustee may deem necessary or desirable and which shall not be inconsistent with
the provisions of this Indenture, provided that such action pursuant to this
clause (h) does not, in the good faith opinion of the Board of Directors and the
Trustee, adversely affect the interests of the Holders of Securities in any
material respect;

 

(i)                                     add or modify any other provisions with
respect to matters or questions arising under this Indenture which the Company
and the Trustee may deem necessary or desirable and which shall not be
inconsistent with the provisions of this Indenture, provided that such action
pursuant to this clause (i) does not adversely affect the interests of the
Holders of Securities in any material respect; or

 

(j)                                     make provision for the establishment of
a book-entry system, in which Holders would have the option to participate, for
the clearance and settlement of transactions in Securities originally issued in
definitive form.

 

SECTION 7.2                                                  With Consent of
Holders of Securities.

 

Except as provided below in this Section 7.2, this Indenture or the Securities
may be amended or supplemented, and noncompliance by the Company in any
particular instance with any provision of this Indenture or the Securities may
be waived, in each case (i) with the written consent of the Holders of at least
a majority in aggregate principal amount of the Outstanding Securities or (ii)
by the adoption of a resolution, at a meeting of Holders of the Outstanding
Securities at which a quorum is present, by the Holders of a majority in
aggregate principal amount of the Outstanding Securities represented at such
meeting.

 

Without the written consent or the affirmative vote of each Holder of Securities
affected, an amendment or waiver under this Section 7.2 may not:

 

45

--------------------------------------------------------------------------------


 

(a)                                  change the Stated Maturity of the principal
of, or any installment of interest (including Liquidated Damages, if any) on,
any Security;

 

(b)                                 reduce the principal amount of, or premium,
if any, on any Security;

 

(c)                                  reduce the Interest Rate or interest
(including Liquidated Damages, if any) on any Security;

 

(d)                                 change the currency of payment of principal
of, premium, if any, or interest (including Liquidated Damages, if any) on any
Security;

 

(e)                                  impair the right of any Holder to institute
suit for the enforcement of any payment on or with respect to, or the conversion
of, any Security;

 

(f)                                    modify the obligation of the Company to
maintain an office or agency in The City of New York pursuant to Section 9.2
hereof;

 

(g)                                 except as permitted by Section 12.11 hereof,
adversely affect the right to convert any Security as provided in Article 12
hereof;

 

(h)                                 adversely affect the Repurchase Right;

 

(i)                                     modify the subordination provisions of
the Securities in a manner adverse to the Holders of Securities,

 

(j)                                     modify any of the provisions of this
Section, Section 4.4 or Section 14.11, except to increase any percentage
contained herein or therein or to provide that certain other provisions of this
Indenture cannot be modified or waived without the consent of the Holder of each
Outstanding Security affected thereby;

 

(k)                                  reduce the requirements of Section 8.4
hereof for quorum or voting, or reduce the percentage in aggregate principal
amount of the Outstanding Securities the consent of whose Holders is required
for any supplemental indenture or the consent of whose Holders is required for
any waiver provided for in this Indenture; or

 

(l)                                     provide for the issuance and terms of
Additional Notes in accordance with Section 2.18.

 

It shall not be necessary for any Act of Holders of Securities under this
Section to approve the particular form of any proposal supplemental indenture,
but it shall be sufficient if such Act shall approve the substance thereof.

 

SECTION 7.3                                                  Compliance With
Trust Indenture Act.

 

Every amendment to this Indenture or the Securities shall be set forth in a
supplemental indenture that complies with the TIA as then in effect.

 

46

--------------------------------------------------------------------------------


 

SECTION 7.4                                                  Revocation of
Consents and Effect of Consents or Votes.

 

Until an amendment, supplement or waiver becomes effective, a written consent to
it by a Holder is a continuing consent by the Holder and every subsequent Holder
of a Security or portion of a Security that evidences the same debt as the
consenting Holder’s Security, even if notation of the consent is not made on any
Security; provided, however, that unless a record date shall have been
established, any such Holder or subsequent Holder may revoke the consent as to
its Security or portion of a Security if the Trustee receives written notice of
revocation before the date the amendment, supplement or waiver becomes
effective.

 

An amendment, supplement or waiver becomes effective on receipt by the Trustee
of written consents from or affirmative votes by, as the case may be, the
Holders of the requisite percentage of aggregate principal amount of the
Outstanding Securities, and thereafter shall bind every Holder of Securities;
provided, however, if the amendment, supplement or waiver makes a change
described in any of the clauses (a) through (k) of Section 7.2 hereof, the
amendment, supplement or waiver shall bind only each Holder of a Security which
has consented to it or voted for it, as the case may be, and every subsequent
Holder of a Security or portion of a Security that evidences the same
indebtedness as the Security of the consenting or affirmatively voting, as the
case may be, Holder.

 

SECTION 7.5                                                  Notation on or
Exchange of Securities.

 

If an amendment, supplement or waiver changes the terms of a Security:

 

(a)                                  the Trustee may require the Holder of a
Security to deliver such Securities to the Trustee, the Trustee may place an
appropriate notation on the Security about the changed terms and return it to
the Holder and the Trustee may place an appropriate notation on any Security
thereafter authenticated; or

 

(b)                                 if the Company or the Trustee so determines,
the Company in exchange for the Security shall issue and the Trustee shall
authenticate a new Security that reflects the changed terms.

 

Failure to make the appropriate notation or issue a new Security shall not
affect the validity and effect of such amendment, supplement or waiver.

 

SECTION 7.6                                                  Trustee To Sign
Amendment, Etc.

 

The Trustee shall sign any amendment authorized pursuant to this Article 7 if
the amendment does not adversely affect the rights, duties, liabilities or
immunities of the Trustee.  If the amendment does adversely affect the rights,
duties, liabilities or immunities of the Trustee, the Trustee may but need not
sign it.  In signing or refusing to sign such amendment, the Trustee shall be
entitled to receive and shall be fully protected in relying upon an Officers’
Certificate and an Opinion of Counsel as conclusive evidence that such amendment
is authorized or permitted by this Indenture.

 

47

--------------------------------------------------------------------------------


 

ARTICLE 8

 

MEETING OF HOLDERS OF SECURITIES

 

SECTION 8.1                                                  Purposes for Which
Meetings May Be Called.

 

A meeting of Holders of Securities may be called at any time and from time to
time pursuant to this Article to make, give or take any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Indenture to be made, given or taken by Holders of Securities.

 

Notwithstanding anything contained in this Article 8, the Trustee may, during
the pendency of a Default or an Event of Default, call a meeting of Holders of
Securities in accordance with its standard practices.

 

SECTION 8.2                                                  Call Notice and
Place of Meetings.

 

(a)                                  The Trustee may at any time call a meeting
of Holders of Securities for any purpose specified in Section 8.1 hereof, to be
held at such time and at such place in The City of New York or Boston,
Massachusetts.  Notice of every meeting of Holders of Securities, setting forth
the time and the place of such meeting, in general terms the action proposed to
be taken at such meeting and the percentage of the principal amount of the
Outstanding Securities which shall constitute a quorum at such meeting, shall be
given, in the manner provided in Section 14.2 hereof, not less than 21 nor more
than 180 days prior to the date fixed for the meeting.

 

(b)                                 In case at any time the Company, pursuant to
a Board Resolution, or the Holders of at least 10% in principal amount of the
Outstanding Securities shall have requested the Trustee to call a meeting of the
Holders of Securities for any purpose specified in Section 8.1 hereof, by
written request setting forth in reasonable detail the action proposed to be
taken at the meeting, and the Trustee shall not have made the first publication
of the notice of such meeting within 21 days after receipt of such request or
shall not thereafter proceed to cause the meeting to be held as provided herein,
then the Company or the Holders of Securities in the amount specified, as the
case may be, may determine the time and the place in The City of New York or
Boston, Massachusetts for such meeting and may call such meeting for such
purposes by giving notice thereof as provided in paragraph (a) of this Section.

 

SECTION 8.3                                                  Persons Entitled To
Vote at Meetings.

 

To be entitled to vote at any meeting of Holders of Securities, a Person shall
be (a) a Holder of one or more Outstanding Securities or (b) a Person appointed
by an instrument in writing as proxy for a Holder or Holders of one or more
Outstanding Securities by such Holder or Holders.  The only Persons who shall be
entitled to be present or to speak at any meeting of Holders shall be the
Persons entitled to vote at such meeting and their counsel, any representatives
of the Trustee and its counsel and any representatives of the Company and its
counsel.

 

48

--------------------------------------------------------------------------------


 

SECTION 8.4                                                  Quorum; Action.

 

The Persons entitled to vote a majority in aggregate principal amount of the
Outstanding Securities shall constitute a quorum.  In the absence of a quorum
within 30 minutes of the time appointed for any such meeting, the meeting shall,
if convened at the request of Holders of Securities, be dissolved.  In any other
case, the meeting may be adjourned for a period of not less than 10 days as
determined by the chairman of the meeting prior to the adjournment of such
meeting.  In the absence of a quorum at any such adjourned meeting, such
adjourned meeting may be further adjourned for a period of not less than 10 days
as determined by the chairman of the meeting prior to the adjournment of such
adjourned meeting.  Notice of the reconvening of any adjourned meeting shall be
given as provided in Section 8.2(a) hereof, except that such notice need be
given only once and not less than five days prior to the date on which the
meeting is scheduled to be reconvened.

 

At a meeting or an adjourned meeting duly reconvened and at which a quorum is
present as aforesaid, any resolution and all matters (except as limited by the
second paragraph of Section 7.2 hereof) shall be effectively passed and decided
if passed or decided by the Persons entitled to vote not less than a majority in
aggregate principal amount of Outstanding Securities represented and voting at
such meeting.

 

Any resolution passed or decisions taken at any meeting of Holders of Securities
duly held in accordance with this Section shall be binding on all the Holders of
Securities, whether or not present or represented at the meeting.

 

SECTION 8.5                                                  Determination of
Voting Rights; Conduct and Adjournment of Meetings.

 

(a)                                  Notwithstanding any other provisions of
this Indenture, the Trustee may make such reasonable regulations as it may deem
advisable for any meeting of Holders of Securities in regard to proof of the
holding of Securities and of the appointment of proxies and in regard to the
appointment and duties of inspectors of votes, the submission and examination of
proxies, certificates and other evidence of the right to vote, and such other
matters concerning the conduct of the meeting as it shall deem appropriate.

 

(b)                                 The Trustee shall, by an instrument in
writing, appoint a temporary chairman (which may be the Trustee) of the meeting,
unless the meeting shall have been called by the Company or by Holders of
Securities as provided in Section 8.2(b) hereof, in which case the Company or
the Holders of Securities calling the meeting, as the case may be, shall in like
manner appoint a temporary chairman.  A permanent chairman and a permanent
secretary of the meeting shall be elected by vote of the Persons entitled to
vote a majority in principal amount of the Outstanding Securities represented at
the meeting.

 

(c)                                  At any meeting, each Holder of a Security
or proxy shall be entitled to one vote for each $1,000 principal amount of
Securities held or represented by him; provided, however, that no vote shall be
cast or counted at any meeting in respect of any Security challenged as not
Outstanding and ruled by the chairman of the meeting to be not Outstanding.  The
chairman of the meeting shall have no right to vote, except as a Holder of a
Security or proxy.

 

49

--------------------------------------------------------------------------------


 

(d)                                 Any meeting of Holders of Securities duly
called pursuant to Section 8.2 hereof at which a quorum is present may be
adjourned from time to time by Persons entitled to vote a majority in principal
amount of the Outstanding Securities represented at the meeting, and the meeting
may be held as so adjourned without further notice.

 

SECTION 8.6                                                  Counting Votes and
Recording Action of Meetings.

 

The vote upon any resolution submitted to any meeting of Holders of Securities
shall be by written ballots on which shall be subscribed the signatures of the
Holders of Securities or of their representatives by proxy and the principal
amounts and serial numbers of the Outstanding Securities held or represented by
them.  The permanent chairman of the meeting shall appoint two inspectors of
votes who shall count all votes cast at the meeting for or against any
resolution and who shall make and file with the secretary of the meeting their
verified written reports in duplicate of all votes cast at the meeting.  A
record, at least in duplicate, of the proceedings of each meeting of Holders of
Securities shall be prepared by the secretary of the meeting and there shall be
attached to said record the original reports of the inspectors of votes on any
vote by ballot taken thereat and affidavits by one or more Persons having
knowledge of the facts setting forth a copy of the notice of the meeting and
showing that said notice was given as provided in Section 8.2 hereof and, if
applicable, Section 8.4 hereof.  Each copy shall be signed and verified by the
affidavits of the permanent chairman and secretary of the meeting and one such
copy shall be delivered to the Company and another to the Trustee to be
preserved by the Trustee, the latter to have attached thereto the ballots voted
at the meeting.  Any record so signed and verified shall be conclusive evidence
of the matters therein stated.

 

ARTICLE 9

 

COVENANTS

 

SECTION 9.1                                                  Payment of
Principal, Premium and Interest.

 

The Company will duly and punctually pay the principal of and premium, if any,
and interest (including Liquidated Damages, if any) in respect of the Securities
in accordance with the terms of the Securities and this Indenture.  The Company
will deposit or cause to be deposited with the Trustee as directed by the
Trustee, no later than 11:00 a.m. on the day of the Stated Maturity of any
Security or installment of interest (including Liquidated Damages, if any), all
payments so due.

 

SECTION 9.2                                                  Maintenance of
Offices or Agencies.

 

The Company hereby appoints the Trustee’s Corporate Trust Office as its office
in The City of New York, where Securities may be:

 

(i)                                     presented or surrendered for payment;

 

(ii)                                  surrendered for registration of transfer
or exchange;

 

(iii)                               surrendered for conversion;

 

50

--------------------------------------------------------------------------------


 

and where notices and demands to or upon the Company in respect of the
Securities and this Indenture maybe served.

 

The Company may at any time and from time to time vary or terminate the
appointment of any such office or appoint any additional offices for any or all
of such purposes; provided, however, that until all of the Securities have been
delivered to the Trustee for cancellation, or moneys sufficient to pay the
principal of and premium, if any, and interest (including Liquidated Damages, if
any) on the Securities have been made available for payment and either paid or
returned to the Company pursuant to the provisions of Section 9.3 hereof, the
Company will maintain in The City of New York, an office or agency where
Securities may be presented or surrendered for payment, where Securities may be
surrendered for registration of transfer or exchange, where Securities may be
surrendered for conversion and where notices and demands to or upon the Company
in respect of the Securities and this Indenture may be served.  The Company will
give prompt written notice to the Trustee, and notice to the Holders in
accordance with Section 14.2 hereof, of the appointment or termination of any
such agents and of the location and any change in the location of any such
office or agency.

 

If at any time the Company shall fail to maintain any such required office or
agency in The City of New York, or shall fail to furnish the Trustee with the
address thereof, presentations and surrenders may be made at, and notices and
demands may be served on, the Corporate Trust Office of the Trustee.

 

SECTION 9.3                                                  Corporate
Existence.

 

Subject to Article 6 hereof, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence,
rights (charter and statutory) and franchises; provided, however, that the
Company shall not be required to preserve any such right or franchise if the
Company determines that the preservation thereof is no longer desirable in the
conduct of the business of the Company and that the loss thereof is not
disadvantageous in any material respect to the Holders.

 

SECTION 9.4                                                  Maintenance of
Properties.

 

The Company will maintain and keep its properties and every part thereof in such
repair, working order and condition, and make or cause to be made all such
needful and proper repairs, renewals and replacements thereto, as in the
judgment of the Company are necessary in the interests of the Company; provided,
however, that nothing contained in this Section shall prevent the Company from
selling, abandoning or otherwise disposing of any of its properties or
discontinuing a part of its business from time to time if, in the judgment of
the Company, such sale, abandonment, disposition or discontinuance is advisable
and does not materially adversely affect the interests or business of the
Company.

 

SECTION 9.5                                                  Payment of Taxes
and Other Claims.

 

The Company will, and will cause any Significant Subsidiary to, promptly pay and
discharge or cause to be paid and discharged all material taxes, assessments and
governmental charges or levies lawfully imposed upon it or upon its income or
profits or upon any of its property, real or personal, or upon any part thereof,
as well as all material claims for labor,

 

51

--------------------------------------------------------------------------------


 

materials and supplies which, if unpaid, might by law become a lien or charge
upon its property; provided, however, that neither the Company nor any
Significant Subsidiary shall be required to pay or discharge or cause to be paid
or discharged any such tax, assessment, charge, levy, or claim if the amount,
applicability or validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company or such Significant Subsidiary, as
the case may be, shall have set aside on its books reserves deemed by it
adequate with respect thereto.

 

SECTION 9.6                                                  Reports.

 

(a)                                  The Company shall deliver to the Trustee
within 15 days after it files them with the SEC copies of the annual reports and
of the information, documents, and other reports (or copies of such portions of
any of the foregoing as the SEC may by rules and regulations prescribe) which
the Company is required to file with the SEC pursuant to Section 13 or 15(d) of
the Exchange Act; provided, however, the Company shall not be required to
deliver to the Trustee any materials for which the Company has sought and
received confidential treatment by the SEC.  The Company also shall comply with
the other provisions of Section 314(a) of the TIA.

 

(b)                                 If at any time the Company is not subject to
Section 13 or 15(d) of the Exchange Act, upon the request of a Holder of a
Security, the Company will promptly furnish or cause to be furnished to such
Holder or to a prospective purchaser of such Security designated by such Holder,
as the case may be, the information, if any, required to be delivered by it
pursuant to Rule 144A(d)(4) under the Securities Act to permit compliance with
Rule 144A in connection with the resale of such Security; provided, however,
that the Company shall not be required to furnish such information in connection
with any request made on or after the date which is two years from the later of
the date such security was last acquired from the Company or an Affiliate of the
Company.

 

SECTION 9.7                                                  Compliance
Certificate.

 

The Company shall deliver to the Trustee, within 90 days after the end of each
fiscal year of the Company, an Officers’ Certificate stating that in the course
of the performance by the signers of their duties as Officers of the Company,
they would normally have knowledge of any failure by the Company to comply with
all conditions, or Default by the Company with respect to any covenants, under
this Indenture, and further stating whether or not they have knowledge of any
such failure or Default and, if so, specifying each such failure or Default and
the nature thereof.  Within five Business Days of an Officer of the Company
coming to have actual knowledge of a Default, regardless of the date, the
Company shall deliver an Officers’ Certificate to the Trustee specifying such
Default and the nature and status thereof.

 

SECTION 9.8                                                  Resale of Certain
Securities.

 

During the period of two years after the last date of original issuance of any
Securities, the Company shall not, and shall not permit any of its Affiliates
to, resell any Securities, or shares of Common Stock issuable upon conversion of
the Securities, which constitute “restricted securities” under Rule 144, that
are acquired by any of them within the United States or to “U.S. persons” (as
defined in Regulation S) except pursuant to an effective registration statement
under

 

52

--------------------------------------------------------------------------------


 

the Securities Act or an applicable exemption therefrom.  The Trustee shall have
no responsibility or liability in respect of the Company’s performance of its
agreement in the preceding sentence.

 

ARTICLE 10

 

REDEMPTION OF SECURITIES

 

SECTION 10.1                                            Optional Redemption.

 

Prior to February 15, 2007, the Company cannot redeem the Securities.  The
Company may, on or after February 15, 2007, at its option, redeem the Securities
in whole or in part on any date from time to time, upon notice as set forth in
Section 10.5, at a redemption price, payable in cash, equal to 100% of the
principal amount of the Securities redeemed plus accrued and unpaid interest
(including any Liquidated Damages), if any, to but excluding the date of
redemption.

 

If the Paying Agent hold money sufficient to pay the redemption price due on a
Security on the date of redemption in accordance with the terms hereof, then, on
and after such date of redemption, the Security will cease to be outstanding,
and interest on such Security will cease to accrue, whether or not the Security
is delivered to the Paying Agent.  Thereafter, all other rights of the Holder
terminate, other than the right to receive the redemption price upon delivery of
the Security.

 

SECTION 10.2                                            [Reserved].

 

SECTION 10.3                                            Notice to Trustee.

 

If the Company elects to redeem Securities pursuant to the redemption provisions
of Section 10.1 hereof, it shall notify the Trustee at least 20 days prior to
the redemption date of such intended redemption date, the principal amount of
Securities to be redeemed and the CUSIP numbers of the Securities to be
redeemed.

 

SECTION 10.4                                            Selection of Securities
To Be Redeemed.

 

If fewer than all the Securities are to be redeemed, the Trustee shall select
the particular Securities to be redeemed from the Outstanding Securities on a
pro rata basis or by lot or in accordance with any other method the Trustee
considers fair and appropriate.  Securities and portions thereof that the
Trustee selects shall be in amounts equal to the minimum authorized
denominations for Securities to be redeemed or any integral multiple thereof.

 

If any Securities are to be redeemed in part only, a new Security or Securities
in principal amount equal to the unredeemed principal portion thereof will be
issued.

 

If any Security selected for partial redemption is converted in part before
termination of the conversion right with respect to the portion of the Security
so selected, the converted portion of such Security shall be deemed to be the
portion selected for redemption (provided, however, that the Holder of such
Security so converted and deemed redeemed shall not be entitled to any
additional interest payment as a result of such deemed redemption than such
Holder would have

 

53

--------------------------------------------------------------------------------


 

otherwise been entitled to receive upon conversion of such Security). 
Securities which have been converted during a selection of Securities to be
redeemed may be treated by the Trustee as Outstanding for the purpose of such
selection.

 

The Trustee shall promptly notify the Company and the Registrar in writing of
the Securities selected for redemption and, in the case of any Securities
selected for partial redemption, the principal amount thereof to be redeemed.

 

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Securities shall relate, in the case of
any Securities redeemed or to be redeemed only in part, to the portion of the
principal amount of such Securities which has been or is to be redeemed.

 

SECTION 10.5                                            Notice of Redemption.

 

Notice of redemption shall be given in the manner provided in Section 14.2
hereof to the Holders of Securities to be redeemed.  Such notice shall be given
not less than 30 nor more than 60 days prior to the redemption date.

 

All notices of redemption shall state:

 

(1)                                  the redemption date;

 

(2)                                  the redemption price and interest
(including Liquidated Damages, if any) and accrued and unpaid to the redemption
date, if any;

 

(3)                                  if fewer than all the Outstanding
Securities are to be redeemed, the aggregate principal amount of Securities to
be redeemed and the aggregate principal amount of Securities which will be
outstanding after such partial redemption;

 

(4)                                  that on the redemption date the redemption
price and interest (including Liquidated Damages, if any) accrued and unpaid to
the redemption date, if any, will become due and payable upon each such Security
to be redeemed, and that interest thereon shall cease to accrue on and after
such date;

 

(5)                                  the Conversion Price, the date on which the
right to convert the principal of the Securities to be redeemed will terminate
and the places where such Securities may be surrendered for conversion;

 

(6)                                  the place or places where such Securities
are to be surrendered for payment of the redemption price and accrued and unpaid
interest, if any; and

 

(7)                                  the CUSIP number of the Securities.

 

The notice given shall specify the last date on which exchanges or transfers of
Securities may be made pursuant to Section 2.7 hereof, and shall specify the
serial numbers of Securities and the portions thereof called for redemption.

 

54

--------------------------------------------------------------------------------


 

Notice of redemption of Securities to be redeemed at the election of the Company
shall be given by the Company.

 

SECTION 10.6                                            Effect of Notice of
Redemption.

 

Notice of redemption having been given as provided in Section 10.5 hereof, the
Securities so to be redeemed shall, on the redemption date, become due and
payable at the redemption price therein specified and from and after such date
(unless the Company shall default in the payment of the redemption price and
accrued and unpaid interest (including Liquidated Damages, if any)) such
Securities shall cease to bear interest.  Upon surrender of any such Security
for redemption in accordance with such notice, such Security shall be paid by
the Company at the redemption price plus accrued and unpaid interest (including
any Liquidated Damages), if any; provided, however, that the installments of
interest on Securities whose Stated Maturity is prior to or on the redemption
date shall be payable to the Holders of such Securities, or one or more
Predecessor Securities, registered as such on the relevant Record Date according
to their terms and the provisions of Section 2.1 hereof.

 

If any Security called for redemption shall not be so paid upon surrender
thereof for redemption, the principal and premium, if any, shall, until paid,
bear interest from the redemption date at the Interest Rate.

 

SECTION 10.7                                            Deposit of Redemption
Price.

 

Prior to or on any redemption date, the Company shall deposit with the Trustee
or with a Paying Agent an amount of money sufficient to pay the redemption price
of all the Securities to be redeemed on that redemption date, other than any
Securities called for redemption on that date which have been converted prior to
the date of such deposit, and accrued and unpaid interest (including any
Liquidated Damages), if any, on such Securities.

 

If any Security called for redemption is converted, any money deposited with the
Trustee or with a Paying Agent or so segregated and held in trust for the
redemption of such Security shall (subject to any right of the Holder of such
Security or any Predecessor Security to receive interest as provided in
Section 2.1 hereof) be paid to the Company on Company Request or, if then held
by the Company, shall be discharged from such trust.

 

SECTION 10.8                                            Securities Redeemed in
Part.

 

Any Security which is to be redeemed only in part shall be surrendered at an
office or agency of the Company designated for that purpose pursuant to
Section 9.2 hereof (with, if the Company or the Trustee so requires, due
endorsement by, or a written instrument of transfer in form satisfactory to the
Company and the Trustee duly executed by, the Holder thereof or the Holder’s
attorney duly authorized in writing), and the Company shall execute, and the
Trustee shall authenticate and deliver to the Holder of such Security without
service charge, a new Security or Securities of any authorized denomination as
requested by such Holder in aggregate principal amount equal to and in exchange
for the unredeemed portion of the principal of the Security so surrendered.

 

55

--------------------------------------------------------------------------------


 

ARTICLE 11

 

REPURCHASE AT THE OPTION OF A HOLDER UPON A CHANGE OF CONTROL

 

SECTION 11.1                                            Repurchase Right.

 

In the event that a Change of Control shall occur, each Holder shall have the
right (the “Repurchase Right”), at the Holder’s option, but subject to the
provisions of Section 11.2 hereof, to require the Company to repurchase, and
upon the exercise of such right the Company shall repurchase, all of such
Holder’s Securities not theretofore called for redemption, or any portion of the
principal amount thereof that is equal to $1,000 or any integral multiple
thereof (provided that no single Security may be repurchased in part unless the
portion of the principal amount of such Security to be Outstanding after such
repurchase is equal to $1,000 or integral multiples thereof), on the date (the
“Repurchase Date”) that is 45 days after the date of the Company Notice at a
purchase price equal to 100% of the principal amount of the Securities to be
repurchased (the “Repurchase Price”), plus interest (including Liquidated
Damages, if any) accrued and unpaid to, but excluding, the Repurchase Date;
provided, however, that installments of interest on Securities whose Stated
Maturity is prior to or on the Repurchase Date shall be payable to the Holders
of such Securities, or one or more Predecessor Securities, registered as such on
the relevant Record Date according to their terms and the provisions of
Section 2.1 hereof.

 

Subject to the fulfillment by the Company of the conditions set forth in
Section 11.2 hereof, the Company may elect to pay the Repurchase Price by
delivering the number of shares of Common Stock equal to (i) the Repurchase
Price divided by (ii) 95% of the average of the Closing Prices per share of
Common Stock for the five consecutive Trading Days immediately preceding and
including the third Trading Day prior to the Repurchase Date.

 

Whenever in this Indenture (including Sections 2.2, 4.1(a) and 4.7 hereof) or
Exhibit A annexed hereto there is a reference, in any context, to the principal
of any Security as of any time, such reference shall be deemed to include
reference to the Repurchase Price payable in respect to such Security to the
extent that such Repurchase Price is, was or would be so payable at such time,
and express mention of the Repurchase Price in any provision of this Indenture
shall not be construed as excluding the Repurchase Price in those provisions of
this Indenture when such express mention is not made; provided, however, that,
for the purposes of Article 13 hereof, such reference shall be deemed to include
reference to the Repurchase Price only to the extent the Repurchase Price is
payable in cash.

 

SECTION 11.2                                            Conditions to the
Company’s Election To Pay the Repurchase Price in Common Stock.

 

(a)                                  The shares of Common Stock to be issued
upon repurchase of Securities hereunder:

 

(i)                                     shall not require registration under any
federal securities law before such shares may be freely transferable without
being subject to any transfer restrictions under the Securities

 

56

--------------------------------------------------------------------------------


 

Act upon repurchase or, if such registration is required, such registration
shall be completed and shall become effective prior to the Repurchase Date; and

 

(ii)                                  shall not require registration with, or
approval of, any governmental authority under any state law or any other federal
law before shares may be validly issued or delivered upon repurchase or if such
registration is required or such approval must be obtained, such registration
shall be completed or such approval shall be obtained prior to the Repurchase
Date.

 

(b)                                 The shares of Common Stock to be issued upon
repurchase of Securities hereunder are, or shall have been, approved for listing
on the Nasdaq National Market or the New York Stock Exchange or listed on
another national securities exchange, in any case, prior to the Repurchase Date.

 

(c)                                  All shares of Common Stock which may be
issued upon repurchase of Securities will be issued out of the Company’s
authorized but unissued Common Stock and will, upon issue, be duly and validly
issued and fully paid and nonassessable and free of any preemptive or similar
rights.

 

(d)                                 If any of the conditions set forth in
clauses (a) through (c) of this Section 11.2 are not satisfied in accordance
with the terms thereof, the Repurchase Price shall be paid by the Company only
in cash.

 

SECTION 11.3                                            Notices; Method of
Exercising Repurchase Right, Etc.

 

(a)                                  Unless the Company shall have theretofore
called for redemption all of the Outstanding Securities, prior to or on the 30th
day after the occurrence of a Change of Control, the Company, or, at the written
request and expense of the Company prior to or on the 30th day after such
occurrence, the Trustee, shall give to all Holders of Securities notice, in the
manner provided in Section 14.2 hereof, of the occurrence of the Change of
Control and of the Repurchase Right set forth herein arising as a result thereof
(the “Company Notice”).  The Company shall also deliver a copy of such notice of
a Repurchase Right to the Trustee.  Each notice of a Repurchase Right shall
state:

 

(1)                                  the Repurchase Date;

 

(2)                                  the date by which the Repurchase Right must
exercised;

 

(3)                                  the Repurchase Price and accrued and unpaid
interest (including any Liquidated Damages), if any, and whether the Repurchase
Price shall be paid by the Company in cash or by delivery of shares of Common
Stock;

 

(4)                                  a description of the procedure which a
Holder must follow to exercise a Repurchase Right, and the place or places where
such Securities, are to be surrendered for payment of the Repurchase Price and
accrued and unpaid interest (including any Liquidated Damages), if any;

 

(5)                                  that on the Repurchase Date the Repurchase
Price and accrued and unpaid interest (including any Liquidated Damages), if
any, will become due and payable upon

 

57

--------------------------------------------------------------------------------


 

each such Security designated by the Holder to be repurchased, and that interest
thereon shall cease to accrue on and after said date;

 

(6)                                  the Conversion Rate then in effect, the
date on which the right to convert the principal amount of the Securities to be
repurchased will terminate and the place where such Securities may be
surrendered for conversion, and

 

(7)                                  the place or places where such Securities,
together with the Option to Elect Repayment Upon a Change of Control certificate
included in Exhibit A annexed hereto are to be delivered for payment of the
Repurchase Price and accrued and unpaid interest (including any Liquidated
Damages), if any.

 

No failure of the Company to give the foregoing notices or defect therein shall
limit any Holder’s right to exercise a Repurchase Right or affect the validity
of the proceedings for the repurchase of Securities.

 

If any of the foregoing provisions or other provisions of this Article 11 are
inconsistent with applicable law, such law shall govern.

 

(b)                                 To exercise a Repurchase Right, a Holder
shall deliver to the Trustee prior to or on the 30th day after the date of the
Company Notice:

 

(1)                                  written notice of the Holder’s exercise of
such right, which notice shall set forth the name of the Holder, the principal
amount of the Securities to be repurchased (and, if any Security is to be
repurchased in part, the serial number thereof, the portion of the principal
amount thereof to be repurchased) and a statement that an election to exercise
the Repurchase Right is being made thereby, and, in the event that the
Repurchase Price shall be paid in shares of Common Stock, the name or names
(with addresses) in which the certificate or certificates for shares of Common
Stock shall be issued, and

 

(2)                                  the Securities with respect to which the
Repurchase Right is being exercised.

 

Such written notice shall be irrevocable, except that the right of the Holder to
convert the Securities with respect to which the Repurchase Right is being
exercised shall continue until the close of business on the Business Day
immediately preceding the Repurchase Date.

 

(c)                                  In the event a Repurchase Right shall be
exercised in accordance with the terms hereof, the Company shall pay or cause to
be paid to the Trustee the Repurchase Price in cash for payment to the Holder on
the Repurchase Date or, if shares of Common Stock are to be paid, shares of
Common Stock, as provided above, as promptly after the Repurchase Date as
practicable, together with accrued and unpaid interest (including any Liquidated
Damages, if any) to the Repurchase Date payable in cash with respect to the
Securities as to which the Repurchase Right has been exercised; provided,
however, that installments of interest that mature prior to or on the Repurchase
Date shall be payable in cash to the Holders of such Securities, or one or more
Predecessor Securities, registered as such at the close of business on the
relevant Regular Record Date.

 

58

--------------------------------------------------------------------------------


 

(d)                                 If any Security (or portion thereof)
surrendered for repurchase shall not be so paid on the Repurchase Date, the
principal amount of such Security (or portion thereof, as the case may be)
shall, until paid, bear interest to the extent permitted by applicable law from
the Repurchase Date at the Interest Rate, and each Security shall remain
convertible into Common Stock until the principal of such Security (or portion
thereof, as the case may be) shall have been paid or duly provided for.

 

(e)                                  Any Security which is to be repurchased
only in part shall be surrendered to the Trustee (with, if the Company or the
Trustee so requires, due endorsement by, or a written instrument of transfer in
form satisfactory to the Company and the Trustee duly executed by the Holder
thereof or his attorney duly authorized in writing), and the Company shall
execute, and the Trustee shall authenticate and make available for delivery to
the Holder of such Security without service charge, a new Security or
Securities, containing identical terms and conditions, each in an authorized
denomination in aggregate principal amount equal to and in exchange for the
unrepurchased portion of the principal of the Security so surrendered.

 

(f)                                    Any issuance of shares of Common Stock in
respect of the Repurchase Price shall be deemed to have been effected
immediately prior to the close of business on the Repurchase Date and the Person
or Persons in whose name or names any certificate or certificates for shares of
Common Stock shall be issuable upon such repurchase shall be deemed to have
become on the Repurchase Date the holder or holders of record of the shares
represented thereby; provided, however, that any surrender for repurchase on a
date when the stock transfer books of the Company shall be closed shall
constitute the Person or Persons in whose name or names the certificate or
certificates for such shares are to be issued as the record holder or holders
thereof for all purposes at the opening of business on the next succeeding day
on which such stock transfer books are open.  No payment or adjustment shall be
made for dividends or distributions on any Common Stock issued upon repurchase
of any Security declared prior to the Repurchase Date.

 

(g)                                 No fractions of shares of Common Stock shall
be issued upon repurchase of any Security or Securities.  If more than one
Security shall be repurchased from the same Holder and the Repurchase Price
shall be payable in shares of Common Stock, the number of full shares which
shall be issued upon such repurchase shall be computed on the basis of the
aggregate principal amount of the Securities (or specified portions thereof) to
be so repurchased.  Instead of any fractional share of Common Stock which would
otherwise be issued on the repurchase of any Security or Securities (or
specified portions thereof), the Company shall pay a cash adjustment in respect
of such fraction (calculated to the nearest one-100th of a share) in an amount
equal to the same fraction of the Closing Price of the Common Stock as of the
Trading Day preceding the Repurchase Date.

 

(h)                                 Any issuance and delivery of certificates
for shares of Common Stock on repurchase of Securities shall be made without
charge to the Holder of Securities being repurchased for such certificates or
for any tax or duty in respect of the issuance or delivery of such certificates
or the Securities represented thereby; provided, however, that the Company shall
not be required to pay any tax or duty which may be payable in respect of (i)
income of the Holder or (ii) any transfer involved in the issuance or delivery
of certificates for shares of Common Stock in a name other than that of the
Holder of the Securities being repurchased, and

 

59

--------------------------------------------------------------------------------


 

no such issuance or delivery shall be made unless the Persons requesting such
issuance or delivery has paid to the Company the amount of any such tax or duty
or has established, to the satisfaction of the Company, that such tax or duty
has been paid.

 

(i)                                     All Securities delivered for repurchase
shall be delivered to the Trustee to be canceled at the direction of the
Trustee, which shall dispose of the same as provided in Section 2.15 hereof.

 

ARTICLE 12

 

CONVERSION OF SECURITIES

 

SECTION 12.1                                            Conversion Right and
Conversion Price.

 

Subject to and upon compliance with the provisions of this Article, at the
option of the Holder thereof, any Security or any portion of the principal
amount thereof which is $1,000 or an integral multiple of $1,000 may be
converted at the principal amount thereof, or of such portion thereof, into the
number of duly authorized, fully paid and nonassessable shares of Common Stock
obtained by dividing the aggregate principal amount of such Security (or portion
thereof) surrendered for conversion by the Conversion Price, determined as
hereinafter provided, in effect at the time of conversion.  Such conversion
right shall expire at the close of business on February 14, 2011.

 

In case a Security or portion thereof is called for redemption, such conversion
right in respect of the Security or the portion so called, shall expire at the
close of business on the Business Day immediately preceding the redemption date,
unless the Company defaults in making the payment due upon redemption.  In the
case of a Change of Control for which the Holder exercises its Repurchase Right
in respect of a Security or portion thereof, such conversion right in respect of
the Security or portion thereof shall expire at the close of business on the
Business Day immediately preceding the Repurchase Date.

 

The price at which shares of Common Stock shall be delivered upon conversion
(the “Conversion Price”) shall be initially equal to $14.94 per share of Common
Stock.  The Conversion Price shall be adjusted in certain instances as provided
in paragraphs (a), (b), (c), (d), (e), (f), (h) and (l) of Section 12.4 hereof.

 

SECTION 12.2                                            Exercise of Conversion
Right.

 

To exercise the conversion right, the Holder of any Security to be converted
shall surrender such Security duly endorsed or assigned to the Company or in
blank, at the office of any Conversion Agent, accompanied by a duly signed
conversion notice substantially in the form attached to the Security to the
Company stating that the Holder elects to convert such Security or, if less than
the entire principal amount thereof is to be converted, the portion thereof to
be converted.

 

Any Security surrendered for conversion during the period between the close of
business on any Regular Record Date and prior to the corresponding Interest
Payment Date shall be accompanied by payment in New York Clearing House funds or
other funds acceptable to the

 

60

--------------------------------------------------------------------------------


 

Company of an amount equal to the interest (including Liquidated Damages, if
any) to be received by the Holder on such Interest Payment Date on the principal
amount of the Security being surrendered for conversion.  Notwithstanding the
foregoing, any Holder which during such period surrenders for conversion any
Security which has been called for redemption by the Company in a notice of
redemption given by the Company pursuant to Section 10.5 hereof (whether the
redemption date for such Security is on such Interest Payment Date or otherwise)
need not pay the Company an amount equal to the interest (including Liquidated
Damages, if any) on the principal amount of such Security so converted at the
time such Holder surrenders such Security for conversion.

 

Securities shall be deemed to have been converted immediately prior to the close
of business on the day of surrender of such Securities for conversion in
accordance with the foregoing provisions, and at such time the rights of the
Holders of such Securities as Holders shall cease, and the Person or Persons
entitled to receive the Common Stock issuable upon conversion shall be treated
for all purposes as the record holder or holders of such Common Stock at such
time.  As promptly as practicable on or after the conversion date, the Company
shall cause to be issued and delivered to such Conversion Agent a certificate or
certificates for the number of full shares of Common Stock issuable upon
conversion, together with payment in lieu of any fraction of a share as provided
in Section 12.3 hereof.

 

In the case of any Security which is converted in part only, upon such
conversion the Company shall execute and the Trustee shall authenticate and
deliver to the Holder thereof, at the expense of the Company, a new Security or
Securities of authorized denominations in aggregate principal amount equal to
the unconverted portion of the principal amount of such Securities.

 

If shares of Common Stock to be issued upon conversion of a Restricted Security,
or Securities to be issued upon conversion of a Restricted Security in part
only, are to be registered in a name other than that of the Holder of such
Restricted Security, such Holder must deliver to the Conversion Agent a
certificate in substantially the form set forth in the form of Security set
forth in Exhibit A annexed hereto, dated the date of surrender of such
Restricted Security and signed by such Holder, as to compliance with the
restrictions on transfer applicable to such Restricted Security.  Neither the
Trustee nor any Conversion Agent, Registrar or Transfer Agent shall be required
to register in a name other than that of the Holder shares of Common Stock or
Securities issued upon conversion of any such Restricted Security (i) not so
accompanied by a properly completed certificate or (ii) the Holder does not
comply with the applicable restrictions on transfer set forth in Sections 2.7,
2.8 and 2.9 of this Indenture.

 

The Company hereby initially appoints the Trustee as the Conversion Agent.

 

Except as provided in Section 2.1 and this Article 12, no payment or other
adjustment shall be made for interest accrued on any Security converted or for
dividends on any shares of Common Stock issued upon conversion of such
Security.  Accrued and unpaid interest on any Security at the time of conversion
will be treated as paid in stock.

 

61

--------------------------------------------------------------------------------


 

SECTION 12.3                                            Fractions of Shares.

 

No fractional shares of Common Stock shall be issued upon conversion of any
Security or Securities.  If more than one Security shall be surrendered for
conversion at one time by the same Holder, the number of full shares which shall
be issued upon conversion thereof shall be computed on the basis of the
aggregate principal amount of the Securities (or specified portions thereof) so
surrendered.  Instead of any fractional share of Common Stock which would
otherwise be issued upon conversion of any Security or Securities (or specified
portions thereof), the Company shall pay a cash adjustment in respect of such
fraction (calculated to the nearest one-100th of a share) in an amount equal to
the same fraction of the Closing Price of the Common Stock as of the Trading Day
preceding the date of conversion.

 

SECTION 12.4                                            Adjustment of Conversion
Price.

 

The Conversion Price shall be subject to adjustments, calculated by the Company,
from time to time as follows:

 

(a)                                  In case the Company shall hereafter pay a
dividend or make a distribution to all holders of the outstanding Common Stock
in shares of Common Stock, the Conversion Price in effect at the opening of
business on the date following the date fixed for the determination of
stockholders entitled to receive such dividend or other distribution shall be
reduced by multiplying such Conversion Price by a fraction:

 

(i)                                     the numerator of which shall be the
number of shares of Common Stock outstanding at the close of business on the
Record Date (as defined in Section 12.4(g)) fixed for such determination, and

 

(ii)                                  the denominator of which shall be the sum
of such number of shares and the total number of shares constituting such
dividend or other distribution.

 

Such reduction shall become effective immediately after the opening of business
on the day following the Record Date.  If any dividend or distribution of the
type described in this Section 12.4(a) is declared but not so paid or made, the
Conversion Price shall again be adjusted to the Conversion Price which would
then be in effect if such dividend or distribution had not been declared.

 

(b)                                 In case the outstanding shares of Common
Stock shall be subdivided into a greater number of shares of Common Stock, the
Conversion Price in effect at the opening of business on the day following the
day upon which such subdivision becomes effective shall be proportionately
reduced, and conversely, in case outstanding shares of Common Stock shall be
combined into a smaller number of shares of Common Stock, the Conversion Price
in effect at the opening of business on the day following the day upon which
such combination becomes effective shall be proportionately increased, such
reduction or increase, as the case may be, to become effective immediately after
the opening of business on the day following the day upon which such subdivision
or combination becomes effective.

 

(c)                                  In case the Company shall issue rights or
warrants (other than any rights or warrants referred to in Section 12.4(d)) to
all holders of its outstanding shares of Common Stock

 

62

--------------------------------------------------------------------------------


 

entitling them to subscribe for or purchase shares of Common Stock (or
securities convertible into Common Stock) at a price per share (or having a
conversion price per share) less than the Current Market Price (as defined in
Section 12.4(g)) on the Record Date fixed for the determination of stockholders
entitled to receive such rights or warrants, the Conversion Price shall be
reduced so that the same shall equal the price determined by multiplying the
Conversion Price in effect at the opening of business on the date after such
Record Date by a fraction:

 

(i)                                     the numerator of which shall be the
number of shares of Common Stock outstanding at the close of business on the
Record Date plus the number of shares which the aggregate offering price of the
total number of shares so offered for subscription or purchase (or the aggregate
conversion price of the convertible securities so offered) would purchase at
such Current Market Price, and

 

(ii)                                  the denominator of which shall be the
number of shares of Common Stock outstanding on the close of business on the
Record Date plus the total number of additional shares of Common Stock so
offered for subscription or purchase (or into which the convertible securities
so offered are convertible).

 

Such adjustment shall become effective immediately after the opening of business
on the day following the Record Date fixed for determination of stockholders
entitled to receive such rights or warrants.  To the extent that shares of
Common Stock (or securities convertible into Common Stock) are not delivered
pursuant to such rights or warrants, upon the expiration or termination of such
rights or warrants the Conversion Price shall be readjusted to the Conversion
Price which would then be in effect had the adjustments made upon the issuance
of such rights or warrants been made on the basis of the delivery of only the
number of shares of Common Stock (or securities convertible into Common Stock)
actually delivered.  In the event that such rights or warrants are not so
issued, the Conversion Price shall again be adjusted to be the Conversion Price
which would then be in effect if such date fixed for the determination of
stockholders entitled to receive such rights or warrants had not been fixed.  In
determining whether any rights or warrants entitle the holders to subscribe for
or purchase shares of Common Stock at less than such Current Market Price, and
in determining the aggregate offering price of such shares of Common Stock,
there shall be taken into account any consideration received for such rights or
warrants, the value of such consideration if other than cash, to be determined
by the Board of Directors.

 

(d)                                 In case the Company shall, by dividend or
otherwise, distribute to all holders of its Common Stock shares of any class of
capital stock of the Company (other than any dividends or distributions to which
Section 12.4(a) applies) or evidences of its indebtedness, cash or other assets,
including securities, but excluding (1) any rights or warrants referred to in
Section 12.4(c), (2) any stock, securities, dividends or other property or
assets or distributions (including cash) distributed in connection with a
reclassification, change, merger, consolidation, statutory share exchange,
combination, sale or conveyance to which Section 12.11 hereof applies and (3)
dividends and distributions paid exclusively in cash (the securities described
in foregoing clauses (1), (2) and (3) hereinafter in this Section 12.4(d) called
the “securities”), then, in each such case, subject to the second succeeding
paragraph of this Section 12.4(d), the Conversion Price shall be reduced so that
the same shall be equal to the price determined by multiplying the Conversion

 

63

--------------------------------------------------------------------------------


 

Price in effect immediately prior to the close of business on the Record Date
(as defined in Section 12.4(g)) with respect to such distribution by a fraction:

 

(i)                                     the numerator of which shall be the
Current Market Price (determined as provided in Section 12.4(g)) on such date
less the fair market value (as determined by the Board of Directors, whose
determination shall be conclusive and set forth in a Board Resolution) on such
date of the portion of the shares of capital stock, evidences of indebtedness,
cash or other assets, including securities, so distributed applicable to one
share of Common Stock (determined on the basis of the number of shares of the
Common Stock outstanding on the Record Date), and

 

(ii)                                  the denominator of which shall be such
Current Market Price on such date.

 

Such reduction shall become effective immediately prior to the opening of
business on the day following the Record Date.  However, in the event that the
then fair market value (as so determined) of the portion of the securities so
distributed applicable to one share of Common Stock is equal to or greater than
the Current Market Price on the Record Date, in lieu of the foregoing
adjustment, adequate provision shall be made so that each Holder shall have the
right to receive upon conversion of a Security (or any portion thereof) the
amount of shares of capital stock, evidences of indebtedness, cash or other
assets, including securities, such Holder would have received had such Holder
converted such Security (or portion thereof) immediately prior to such Record
Date.  In the event that such dividend or distribution is not so paid or made,
the Conversion Price shall again be adjusted to be the Conversion Price which
would then be in effect if such dividend or distribution had not been declared.

 

If the Board of Directors determines the fair market value of any distribution
for purposes of this Section 12.4(d) by reference to the actual or when issued
trading market for any securities comprising all or part of such distribution,
it must in doing so consider the prices in such market over the same period (the
“Reference Period”) used in computing the Current Market Price pursuant to
Section 12.4(g) to the extent possible, unless the Board of Directors in a Board
Resolution determines in good faith that determining the fair market value
during the Reference Period would not be in the best interest of the Holder.

 

Rights or warrants distributed by the Company to all holders of Common Stock
entitling the holders thereof to subscribe for or purchase shares of the
Company’s capital stock (either initially or under certain circumstances), which
rights or warrants, until the occurrence of a specified event or events
(“Trigger Event”):

 

(i)                                     are deemed to be transferred with such
shares of Common Stock;

 

(ii)                                  are not exercisable; and

 

(iii)                               are also issued in respect of future
issuances of Common Stock,

 

shall be deemed not to have been distributed for purposes of this
Section 12.4(d) (and no adjustment to the Conversion Price under this
Section 12.4(d) will be required) until the occurrence of the earliest Trigger
Event.  If such right or warrant is subject to subsequent events, upon the
occurrence of which such right or warrant shall become exercisable to purchase
different securities, evidences of indebtedness or other assets or entitle the
holder to purchase a

 

64

--------------------------------------------------------------------------------


 

different number or amount of the foregoing or to purchase any of the foregoing
at a different purchase price, then the occurrence of each such event shall be
deemed to be the date of issuance and record date with respect to a new right or
warrant (and a termination or expiration of the existing right or warrant
without exercise by the holder thereof).  In addition, in the event of any
distribution (or deemed distribution) of rights or warrants, or any Trigger
Event or other event (of the type described in the preceding sentence) with
respect thereto, that resulted in an adjustment to the Conversion Price under
this Section 12.4(d):

 

(1)                                  in the case of any such rights or warrants
which shall all have been redeemed or repurchased without exercise by any
holders thereof, the Conversion Price shall be readjusted upon such final
redemption or repurchase to give effect to such distribution or Trigger Event,
as the case may be, as though it were a cash distribution, equal to the per
share redemption or repurchase price received by a holder of Common Stock with
respect to such rights or warrant (assuming such holder had retained such rights
or warrants), made to all holders of Common Stock as of the date of such
redemption or repurchase, and

 

(2)                                  in the case of such rights or warrants all
of which shall have expired or been terminated without exercise, the Conversion
Price shall be readjusted as if such rights and warrants had never been issued.

 

For purposes of this Section 12.4(d) and Sections 12.4(a), 12.4(b) and 12.4(c),
any dividend or distribution to which this Section 12.4(d) is applicable that
also includes shares of Common Stock, a subdivision or combination of Common
Stock to which Section 12.4(b) applies, or rights or warrants to subscribe for
or purchase shares of Common Stock to which Section 12.4(c) applies (or any
combination thereof), shall be deemed instead to be:

 

(1)                                  a dividend or distribution of the evidences
of indebtedness, assets, shares of capital stock, rights or warrants other than
such shares of Common Stock, such subdivision or combination or such rights or
warrants to which Sections 12.4(a), 12.4(b) and 12.4(c) apply, respectively (and
any Conversion Price reduction required by this Section 12.4(d) with respect to
such dividend or distribution shall then be made), immediately followed by

 

(2)                                  a dividend or distribution of such shares
of Common Stock, such subdivision or combination or such rights or warrants (and
any further Conversion Price reduction required by Sections 12.4(a), 12.4(b) and
12.4(c) with respect to such dividend or distribution shall then be made),
except:

 

(A)                              the Record Date of such dividend or
distribution shall be substituted as (x) “the date fixed for the determination
of stockholders entitled to receive such dividend or other distribution,”
“Record Date fixed for such determination” and “Record Date” within the meaning
of Section 12.4(a), (y) “the day upon which such subdivision becomes effective”
and “the day upon which such combination becomes effective” within the meaning
of Section 12.4(b), and (z) as “the Record Date fixed for the determination of
stockholders entitled to receive such rights or warrants,” such “Record

 

65

--------------------------------------------------------------------------------


 

Date,” “the Record Date fixed for the determination of stockholders entitled to
receive such rights or warrants” and “such dated fixed for the determination of
stockholders entitled to receive such rights or warrants” within the meaning of
Section 12.4(c), and

 

(B)                                any shares of Common Stock included in such
dividend or distribution shall not be deemed “outstanding at the close of
business on the Record Date fixed for such determination” within the meaning of
Section 12.4(a) and any reduction or increase in the number of shares of Common
Stock resulting from such subdivision or combination shall be disregarded in
connection with such dividend or distribution.

 

(e)                                  In case the Company shall, by dividend or
otherwise, distribute to all holders of its Common Stock cash (excluding any
cash that is distributed upon a reclassification, change, merger, consolidation,
statutory share exchange, combination, sale or conveyance to which Section 12.11
hereof applies or as part of a distribution referred to in Section 12.4(d)
hereof), in an aggregate amount that, combined together with:

 

(1)                                  the aggregate amount of any other such
distributions to all holders of Common Stock made exclusively in cash within the
12 months preceding the date of payment of such distribution, and in respect of
which no adjustment pursuant to this Section 12.4(e) has been made, and

 

(2)                                  the aggregate of any cash plus the fair
market value (as determined by the Board of Directors, whose determination shall
be conclusive and set forth in a Board Resolution), as of the expiration of the
tender or exchange offer referred to below, of consideration payable in respect
of any tender or exchange offer by the Company or any of its subsidiaries for
all or any portion of the Common Stock concluded within the 12 months preceding
the date of such distribution, and in respect of which no adjustment pursuant to
Section 12.4(f) hereof has been made,

 

exceeds 10% of the product of the Current Market Price (determined as provided
in Section 12.4(g)) on the Record Date with respect to such distribution times
the number of shares of Common Stock outstanding on such date, then and in each
such case, immediately after the close of business on such date, the Conversion
Price shall be reduced so that the same shall equal the price determined by
multiplying the Conversion Price in effect immediately prior to the close of
business on such Record Date by a fraction:

 

(i)                                     the numerator of which shall be equal to
the Current Market Price on the Record Date less an amount equal to the quotient
of (x) the excess of such combined amount over such 10% and (y) the number of
shares of Common Stock outstanding on the Record Date, and

 

(ii)                                  the denominator of which shall be equal to
the Current Market Price on such date.

 

In the event that such dividend or distribution is not so paid or made, the
Conversion Price shall again be adjusted to be the Conversion Price which would
then be in effect if such dividend or distribution had not been declared.

 

(f)                                    In case a tender or exchange offer made
by the Company or any of its subsidiaries for all or any portion of the Common
Stock shall expire and such tender or exchange offer (as

 

66

--------------------------------------------------------------------------------


 

amended upon the expiration thereof) shall require the payment to stockholders
(based on the acceptance (up to any maximum specified in the terms of the tender
or exchange offer) of Purchased Shares (as defined below)) of an aggregate
consideration having a fair market value (as determined by the Board of
Directors, whose determination shall be conclusive and set forth in a Board
Resolution) that combined together with:

 

(1)                                  the aggregate of the cash plus the fair
market value (as determined by the Board of Directors, whose determination shall
be conclusive and set forth in a Board Resolution), as of the expiration of the
other tender or exchange offer referred to below, of consideration payable in
respect of any other tender or exchange offers by the Company or any of its
subsidiaries for all or any portion of the Common Stock expiring within the
preceding 12 months and in respect of which no adjustment pursuant to this
Section 12.4(f) has been made, and

 

(2)                                  the aggregate amount of any distributions
to all holders of the Company’s Common Stock made exclusively in cash within the
preceding 12 months and in respect of which no adjustment pursuant to
Section 12.4(e) has been made, exceeds 10% of the product of the Current Market
Price (determined as provided in Section 12.4(g)) as of the last time (the
“Expiration Time”) tenders could have been made pursuant to such tender or
exchange offer (as it may be amended) times the number of shares of Common Stock
outstanding (including any tendered or exchanged shares) on the Expiration Time,
then, and in each such case, immediately prior to the opening of business on the
day after the date of the Expiration Time, the Conversion Price shall be
adjusted so that the same shall equal the price determined by multiplying the
Conversion Price in effect immediately prior to close of business on the date of
the Expiration Time by a fraction:

 

(i)                                     the numerator of which shall be (x) the
number of shares of Common Stock outstanding (including any tendered or
exchanged shares) at the Expiration Time multiplied by the Current Market Price
of the Common Stock on the Trading Day next succeeding the Expiration Time minus
(y) the fair market value (determined as aforesaid) of the aggregate
consideration payable to stockholders based on the acceptance (up to any maximum
specified in the terms of the tender or exchange offer) of all shares validly
tendered or exchanged and not withdrawn as of the Expiration Time (the shares
deemed so accepted, up to any such maximum, being referred to as the “Purchased
Shares”), and

 

(ii)                                  the denominator shall be the product of
the number of shares of Common Stock outstanding (including any Purchased
Shares) on the Expiration Time and the Current Market Price of the Common Stock
on the Trading Day next succeeding the Expiration Time.

 

Such reduction (if any) shall become effective immediately prior to the opening
of business on the day following the Expiration Time.  In the event that the
Company is obligated to purchase shares pursuant to any such tender offer, but
the Company is permanently prevented by applicable law from effecting any such
purchases or all such purchases are rescinded, the Conversion Price shall again
be adjusted to be the Conversion Price which would then be in effect if such
tender or exchange offer had not been made.  If the application of this
Section 12.4(f)

 

67

--------------------------------------------------------------------------------


 

to any tender or exchange offer would result in an increase in the Conversion
Price, no adjustment shall be made for such tender or exchange offer under this
Section 12.4(f).

 

(g)                                 For purposes of this Section 12.4, the
following terms shall have the meanings indicated:

 

(1)                                  “Current Market Price” shall mean the
average of the daily Closing Prices per share of Common Stock for the ten
consecutive Trading Days immediately prior to the date in question; provided,
however, that if:

 

(i)                                     the “ex” date (as hereinafter defined)
for any event (other than the issuance or distribution requiring such
computation) that requires an adjustment to the Conversion Price pursuant to
Section 12.4(a), (b), (c), (d), (e) or (f) occurs during such ten consecutive
Trading Days, the Closing Price for each Trading Day prior to the “ex” date for
such other event shall be adjusted by multiplying such Closing Price by the same
fraction by which the Conversion Price is so required to be adjusted as a result
of such other event;

 

(ii)                                  the “ex” date for any event (other than
the issuance or distribution requiring such computation) that requires an
adjustment to the Conversion Price pursuant to Section 12.4(a), (b), (c), (d),
(e) or (f) occurs on or after the “ex” date for the issuance or distribution
requiring such computation and prior to the day in question, the Closing Price
for each Trading Day on and after the “ex” date for such other event shall be
adjusted by multiplying such Closing Price by the reciprocal of the fraction by
which the Conversion Price is so required to be adjusted as a result of such
other event; and

 

(iii)                               the “ex” date for the issuance or
distribution requiring such computation is prior to the day in question, after
taking into account any adjustment required pursuant to clause (i) or (ii) of
this proviso, the Closing Price for each Trading Day on or after such “ex” date
shall be adjusted by adding thereto the amount of any cash and the fair market
value (as determined by the Board of Directors in a manner consistent with any
determination of such value for purposes of Section 12.4(d) or (f), whose
determination shall be conclusive and set forth in a Board Resolution) of the
evidences of indebtedness, shares of capital stock or assets being distributed
applicable to one share of Common Stock as of the close of business on the day
before such “ex” date.

 

For purposes of any computation under Section 12.4(f), the Current Market Price
of the Common Stock on any date shall be deemed to be the average of the daily
Closing Prices per share of Common Stock for such day and the next two
succeeding Trading Days; provided, however, that if the “ex” date for any event
(other than the tender offer requiring such computation) that requires an
adjustment to the Conversion Price pursuant to Section 12.4(a), (b), (c), (d),
(e) or (f) occurs on or after the Expiration Time for the tender or exchange
offer requiring such computation and prior to the day in question, the Closing
Price for each Trading Day on and after the “ex” date for such other event shall
be adjusted by multiplying such Closing Price by the reciprocal of the fraction
by which the Conversion Price is so required to be adjusted as a result of such
other event.  For purposes of this paragraph, the term “ex” date, when used:

 

68

--------------------------------------------------------------------------------


 

(A)                              with respect to any issuance or distribution,
means the first date on which the Common Stock trades regular way on the
relevant exchange or in the relevant market from which the Closing Price was
obtained without the right to receive such issuance or distribution;

 

(B)                                with respect to any subdivision or
combination of shares of Common Stock, means the first date on which the Common
Stock trades regular way on such exchange or in such market after the time at
which such subdivision or combination becomes effective, and

 

(C)                                with respect to any tender or exchange offer,
means the first date on which the Common Stock trades regular way on such
exchange or in such market after the Expiration Time of such offer.

 

Notwithstanding the foregoing, whenever successive adjustments to the Conversion
Price are called for pursuant to this Section 12.4, such adjustments shall be
made to the Current Market Price as may be necessary or appropriate to
effectuate the intent of this Section 12.4 and to avoid unjust or inequitable
results as determined in good faith by the Board of Directors.

 

(1)                                  HIDDEN FOR NUMBERING

 

(2)                                  “fair market value” shall mean the amount
which a willing buyer would pay a willing seller in an arm’s length transaction.

 

(3)                                  “Record Date” shall mean, with respect to
any dividend, distribution or other transaction or event in which the holders of
Common Stock have the right to receive any cash, securities or other property or
in which the Common Stock (or other applicable security) is exchanged for or
converted into any combination of cash, securities or other property, the date
fixed for determination of stockholders entitled to receive such cash,
securities or other property (whether such date is fixed by the Board of
Directors or by statute, contract or otherwise).

 

(h)                                 The Company may make such reductions in the
Conversion Price, in addition to those required by Section 12.4(a), (b), (c),
(d), (e) or (f), as the Board of Directors considers to be advisable to avoid or
diminish any income tax to holders of Common Stock or rights to purchase Common
Stock resulting from any dividend or distribution of stock (or rights to acquire
stock) or from any event treated as such for income tax purposes.

 

To the extent permitted by applicable law, the Company from time to time may
reduce the Conversion Price by any amount for any period of time if the period
is at least 20 days and the reduction is irrevocable during the period and the
Board of Directors determines in good faith that such reduction would be in the
best interests of the Company, which determination shall be conclusive and set
forth in a Board Resolution.  Whenever the Conversion Price is reduced pursuant
to the preceding sentence, the Company shall mail to the Trustee and each Holder
at the address of such Holder as it appears in the Register a notice of the
reduction at least 15 days prior to the date the reduced Conversion Price takes
effect, and such notice shall state the reduced Conversion Price and the period
during which it will be in effect.

 

(i)                                     No adjustment in the Conversion Price
shall be required unless such adjustment would require an increase or decrease
of at least 1% in such price; provided, however, that any

 

69

--------------------------------------------------------------------------------


 

adjustments which by reason of this Section 12.4(i) are not required to be made
shall be carried forward and taken into account in any subsequent adjustment. 
All calculations under this Article 12 shall be made by the Company and shall be
made to the nearest cent or to the nearest one hundredth of a share, as the case
may be.  No adjustment need be made for a change in the par value or no par
value of the Common Stock.

 

(j)                                     In any case in which this Section 12.4
provides that an adjustment shall become effective immediately after a Record
Date for an event, the Company may defer until the occurrence of such event (i)
issuing to the Holder of any Security converted after such Record Date and
before the occurrence of such event the additional shares of Common Stock
issuable upon such conversion by reason of the adjustment required by such event
over and above the Common Stock issuable upon such conversion before giving
effect to such adjustment and (ii) paying to such holder any amount in cash in
lieu of any fraction pursuant to Section 12.3 hereof.

 

(k)                                  For purposes of this Section 12.4, the
number of shares of Common Stock at any time outstanding shall not include
shares held in the treasury of the Company but shall include shares issuable in
respect of scrip certificates issued in lieu of fractions of shares of Common
Stock.  The Company will not pay any dividend or make any distribution on shares
of Common Stock held in the treasury of the Company.

 

(l)                                     If the distribution date for the rights
provided in the Company’s rights agreement, if any, occurs prior to the date a
Security is converted, the Holder of the Security who converts such Security
after the distribution date is not entitled to receive the rights that would
otherwise be attached (but for the date of conversion) to the shares of Common
Stock received upon such conversion; provided, however, that an adjustment shall
be made to the Conversion Price pursuant to clause 12.4(b) as if the rights were
being distributed to the common stockholders of the Company immediately prior to
such conversion.  If such an adjustment is made and the rights are later
redeemed, invalidated or terminated, then a corresponding reversing adjustment
shall be made to the Conversion Price, on an equitable basis, to take account of
such event.

 

SECTION 12.5                                            Notice of Adjustments of
Conversion Price.

 

Whenever the Conversion Price is adjusted as herein provided (other than in the
case of an adjustment pursuant to the second paragraph of Section 12.4(h) for
which the notice required by such paragraph has been provided), the Company
shall promptly file with the Trustee and any Conversion Agent other than the
Trustee an Officers’ Certificate setting forth the adjusted Conversion Price and
showing in reasonable detail the facts upon which such adjustment is based. 
Promptly after delivery of such Officers’ Certificate, the Company shall prepare
a notice stating that the Conversion Price has been adjusted and setting forth
the adjusted Conversion Price and the date on which each adjustment becomes
effective, and shall mail such notice to each Holder at the address of such
Holder as it appears in the Register within 20 days of the effective date of
such adjustment.  Failure to deliver such notice shall not effect the legality
or validity of any such adjustment.

 

70

--------------------------------------------------------------------------------


 

SECTION 12.6                                            Notice Prior to Certain
Actions.

 

In case at any time after the date hereof:

 

(1)                                  the Company shall declare a dividend (or
any other distribution) on its Common Stock payable otherwise than in cash out
of its capital surplus or its consolidated retained earnings;

 

(2)                                  the Company shall authorize the granting to
the holders of its Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class (or of securities convertible
into shares of capital stock of any class) or of any other rights;

 

(3)                                  there shall occur any reclassification of
the Common Stock of the Company (other than a subdivision or combination of its
outstanding Common Stock, a change in par value, a change from par value to no
par value or a change from no par value to par value), or any merger,
consolidation, statutory share exchange or combination to which the Company is a
party and for which approval of any shareholders of the Company is required, or
the sale, transfer or conveyance of all or substantially all of the assets of
the Company; or

 

(4)                                  there shall occur the voluntary or
involuntary dissolution, liquidation or winding up of the Company;

 

the Company shall cause to be filed at each office or agency maintained for the
purpose of conversion of securities pursuant to Section 9.2 hereof, and shall
cause to be provided to the Trustee and all Holders in accordance with
Section 14.2 hereof, at least 20 days (or 10 days in any case specified in
clause (1) or (2) above) prior to the applicable record or effective date
hereinafter specified, a notice stating:

 

(A)                              the date on which a record is to be taken for
the purpose of such dividend, distribution, rights or warrants, or, if a record
is not to be taken, the date as of which the holders of Common Stock of record
to be entitled to such dividend, distribution, rights or warrants are to be
determined, or

 

(B)                                the date on which such reclassification,
merger, consolidation, statutory share exchange, combination, sale, transfer,
conveyance, dissolution, liquidation or winding up is expected to become
effective, and the date as of which it is expected that holders of Common Stock
of record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
merger, consolidation, statutory share exchange, sale, transfer, dissolution,
liquidation or winding up.

 

Neither the failure to give such notice nor any defect therein shall affect the
legality or validity of the proceedings or actions described in clauses (1)
through (4) of this Section 12.6.

 

71

--------------------------------------------------------------------------------


 

SECTION 12.7                                            Company To Reserve
Common Stock.

 

The Company shall at all times use its best efforts to reserve and keep
available, free from preemptive rights, out of its authorized but unissued
Common Stock, for the purpose of effecting the conversion of Securities, the
full number of shares of fully paid and nonassessable Common Stock then issuable
upon the conversion of all Outstanding Securities.

 

SECTION 12.8                                            Taxes on Conversions.

 

Except as provided in the next sentence, the Company will pay any and all taxes
(other than taxes on income) and duties that may be payable in respect of the
issue or delivery of shares of Common Stock on conversion of Securities pursuant
hereto.  A Holder delivering a Security for conversion shall be liable for and
will be required to pay any tax or duty which may be payable in respect of any
transfer involved in the issue and delivery of shares of Common Stock in a name
other than that of the Holder of the Security or Securities to be converted, and
no such issue or delivery shall be made unless the Person requesting such issue
has paid to the Company the amount of any such tax or duty, or has established
to the satisfaction of the Company that such tax or duty has been paid.

 

SECTION 12.9                                            Covenant as to Common
Stock.

 

The Company covenants that all shares of Common Stock which may be issued upon
conversion of Securities will upon issue be fully paid and nonassessable and,
except as provided in Section 12.8, the Company will pay all taxes, liens and
charges with respect to the issue thereof.

 

SECTION 12.10                                      Cancellation of Converted
Securities.

 

All Securities delivered for conversion shall be delivered to the Trustee to be
canceled by or at the direction of the Trustee, which shall dispose of the same
as provided in Section 2.9.

 

SECTION 12.11                                      Effect of Recapitalization,
Reclassification, Consolidation, Merger or Sale.

 

If any of following events occur, namely:

 

(i)                                     any recapitalization, reclassification
or change of the outstanding shares of Common Stock (other than a change in par
value, or from par value to no par value, or from no par value to par value, or
as a result of a subdivision or combination),

 

(ii)                                  any merger, consolidation, statutory share
exchange or combination of the Company with another corporation as a result of
which holders of Common Stock shall be entitled to receive stock, securities or
other property or assets (including cash or any combination thereof) with
respect to or in exchange for such Common Stock, or

 

(iii)                               any sale, conveyance or lease of the
properties and assets of the Company as, or substantially as, an entirety to any
other corporation as a result of which holders of Common Stock shall be entitled
to receive stock, securities or other property or assets (including cash or any
combination thereof) with respect to or in exchange for such Common Stock,

 

72

--------------------------------------------------------------------------------


 

the Company or the successor or purchasing corporation, as the case may be,
shall execute with the Trustee a supplemental indenture (which shall comply with
the TIA as in force at the date of execution of such supplemental indenture if
such supplemental indenture is then required to so comply) providing that each
Security shall be convertible into the kind and amount of shares of stock and
other securities or property or assets (including cash or any combination
thereof) which such Holder would have been entitled to receive upon such
recapitalization, reclassification, change, merger, consolidation, statutory
share exchange, combination, sale or conveyance had such Securities been
converted into Common Stock immediately prior to such recapitalization,
reclassification, change, merger, consolidation, statutory share exchange,
combination, sale or conveyance assuming such holder of Common Stock did not
exercise its rights of election, if any, as to the kind or amount of securities,
cash or other property receivable upon such recapitalization, reclassification,
change, merger, consolidation, statutory share exchange, combination, sale or
conveyance (provided that, if the kind or amount of securities, cash or other
property receivable upon such recapitalization, reclassification, change,
merger, consolidation, statutory share exchange, combination, sale or conveyance
is not the same for each share of Common Stock in respect of which such rights
of election shall not have been exercised (“Non-Electing Share”), then for the
purposes of this Section 12.11 the kind and amount of securities, cash or other
property receivable upon such recapitalization, reclassification, change,
merger, consolidation, statutory share exchange, combination, sale or conveyance
for each Non-Electing Share shall be deemed to be the kind and amount so
receivable per share by a plurality of the Non-Electing Shares).  Such
supplemental indenture shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Article 12.  If, in the case of any such recapitalization, reclassification,
change, merger, consolidation, statutory share exchange, combination, sale or
conveyance, the stock or other securities and assets receivable thereupon by a
holder of shares of Common Stock includes shares of stock or other securities
and assets of a corporation other than the successor or purchasing corporation,
as the case may be, in such recapitalization, reclassification, change, merger,
consolidation, statutory share exchange, combination, sale or conveyance, then
such supplemental indenture shall also be executed by such other corporation and
shall contain such additional provisions to protect the interests of the Holders
of the Securities as the Board of Directors shall reasonably consider necessary
by reason of the foregoing, including to the extent practicable the provisions
providing for the Repurchase Rights set forth in Article 11 hereof.

 

The Company shall cause notice of the execution of such supplemental indenture
to be mailed to each Holder, at the address of such Holder as it appears on the
Register, within 20 days after execution thereof.  Failure to deliver such
notice shall not affect the legality or validity of such supplemental indenture.

 

The above provisions of this Section shall similarly apply to successive
recapitalizations, reclassifications, mergers, consolidations, statutory share
exchanges, combinations, sales and conveyances.

 

If this Section 12.11 applies to any event or occurrence, Section 12.4 hereof
shall not apply.

 

73

--------------------------------------------------------------------------------


 

SECTION 12.12                                      Responsibility of Trustee for
Conversion Provisions.

 

The Trustee, subject to the provisions of Section 5.1 hereof, and any Conversion
Agent shall not at any time be under any duty or responsibility to any Holder of
Securities to determine whether any facts exist which may require any adjustment
of the Conversion Price, or with respect to the nature or intent of any such
adjustments when made, or with respect to the method employed, or herein or in
any supplemental indenture provided to be employed, in making the same.  Neither
the Trustee, subject to the provisions of Section 5.1 hereof, nor any Conversion
Agent shall be accountable with respect to the validity or value (of the kind or
amount) of any Common Stock, or of any other securities or property, which may
at any time be issued or delivered upon the conversion of any Security; and it
or they do not make any representation with respect thereto.  Neither the
Trustee, subject to the provisions of Section 5.1 hereof, nor any Conversion
Agent shall be responsible for any failure of the Company to make any cash
payment or to issue, transfer or deliver any shares of stock or share
certificates or other securities or property upon the surrender of any Security
for the purpose of conversion; and the Trustee, subject to the provisions of
Section 5.1 hereof, and any Conversion Agent shall not be responsible or liable
for any failure of the Company to comply with any of the covenants of the
Company contained in this Article.

 

ARTICLE 13

 

SUBORDINATION

 

SECTION 13.1                                            Securities Subordinated
to Senior Debt.

 

The Company covenants and agrees, and each Holder of Securities, by such
Holder’s acceptance thereof, likewise covenants and agrees, that the
Indebtedness represented by the Securities and the payment of the principal of
and premium, if any, and interest (including Liquidated Damages, if any) on each
and all of the Securities is hereby expressly (i) senior in right of payment to
the Old Securities and any future obligations that are designated by the Company
as subordinate to the Securities; (ii) equal in right of payment with the
February Notes and any other existing or future obligations that are designated
by the Company as, or are otherwise determined to be, on a parity with the
Securities and (iii) subordinated and junior, to the extent and in the manner
set forth and as set forth in this Section 13.1, in right of payment to the
prior payment in full of all Senior Debt.  The Securities will constitute
“Designated Senior Debt” for purposes of the indenture for the Old Securities.

 

(a)                                  In the event of any payment or distribution
of assets of the Company upon any dissolution, winding up, liquidation or
reorganization of the Company, whether in bankruptcy, insolvency, reorganization
or receivership proceedings or upon an assignment for the benefit of creditors
or any other marshalling of the assets and liabilities of the Company or
otherwise, the holders of all Senior Debt shall first be entitled to receive
payment of the full amount due thereon in respect of all such Senior Debt and
all other amounts due or provision shall be made for such amount in cash, or
other payments satisfactory to the holders of Senior Debt, before the Holders of
any of the Securities are entitled to receive any payment or distribution of any
character, whether in cash, securities or other property, on account of the
principal of or premium, if any, or interest (including Liquidated Damages, if
any) on the Securities.

 

74

--------------------------------------------------------------------------------


 

(b)                                 In the event of any acceleration of Maturity
of the Securities because of an Event of Default, unless the full amount due in
respect of all Senior Debt is paid in cash or other form of payment satisfactory
to the holders of Senior Debt, no payment shall be made by the Company with
respect to the principal of, premium, if any, or interest (including Liquidated
Damages, if any) on the Securities or to acquire any of the Securities
(including any redemption, conversion or cash repurchase pursuant to the
exercise of the Repurchase Right), and the Company shall give prompt written
notice of such acceleration to such holders of Senior Debt.

 

(c)                                  In the event of and during the continuance
of any default in payment of the principal of or premium, if any, or interest
on, rent or other payment obligation in respect of, any Senior Debt, unless all
such payments due in respect of such Senior Debt have been paid in full in cash
or other payments satisfactory to the holders of Senior Debt, no payment shall
be made by the Company with respect to the principal of, premium, if any, or
interest (including Liquidated Damages, if any) on the Securities or to acquire
any of the Securities (including any redemption, conversion or cash repurchase
pursuant to the exercise of the Repurchase Right).  The Company shall give
prompt written notice to the Trustee of any default under any Senior Debt or
under any agreement pursuant to which Senior Debt may have been issued.

 

(d)                                 During the continuance of any event of
default with respect to any Designated Senior Debt, as such event of default is
defined under any such Designated Senior Debt or in any agreement pursuant to
which any Designated Senior Debt has been issued (other than a default in
payment of the principal of or premium, if any, or interest on, rent or other
payment obligation in respect of any Designated Senior Debt), permitting the
holder or holders of such Designated Senior Debt to accelerate the maturity
thereof (or in the case of any lease, permitting the landlord either to
terminate the lease or to require the Company to make an irrevocable offer to
terminate the lease following an event of default thereunder), no payment shall
be made by the Company, directly or indirectly, with respect to principal of,
premium, if any, or interest (including Liquidated Damages, if any) on the
Securities for 179 days following notice in writing (a “Payment Blockage
Notice”) to the Company, from any holder or holders of such Designated Senior
Debt or their representative or representatives or the trustee or trustees under
any indenture or under which any instrument evidencing any such Designated
Senior Debt may have been issued, that such an event of default has occurred and
is continuing, unless such event of default has been cured or waived or such
Designated Senior Debt has been paid in full in cash or other payment
satisfactory to the holders of such Designated Senior Debt; provided, however,
if the maturity of such Designated Senior Debt is accelerated (or in the case of
any lease, as a result of such event of default, the landlord under the lease
has given the Company notice of its intention to terminate the lease or to
require the Company to make an irrevocable offer to terminate the lease
following an event of default thereunder), no payment may be made on the
Securities until such Designated Senior Debt has been paid in full in cash or
other payment satisfactory to the holders of such Designated Senior Debt or such
acceleration (or termination, in the case of a lease) has been cured or waived.

 

For purposes of this Section 13.1(d), such Payment Blockage Notice shall be
deemed to include notice of all other events of default under such indenture or
instrument which are continuing at the time of the event of default specified in
such Payment Blockage Notice.  The provisions of this Section 13.1(d) shall
apply only to one such Payment Blockage Notice given in any period of 365 days
with respect to any issue of Designated Senior Debt, and no such

 

75

--------------------------------------------------------------------------------


 

continuing event of default that existed or was continuing on the date of
delivery of any Payment Blockage Notice shall be, or shall be made, the basis
for a subsequent Payment Blockage Notice.

 

(e)                                  In the event that, notwithstanding the
foregoing provisions of Sections 13.1(a), 13.1(b), 13.1(c) and 13.1(d), any
payment on account of principal, premium, if any, or interest (including
Liquidated Damages, if any) on the Securities shall have been made by or on
behalf of the Company and received by the Trustee, by any Holder or by any
Paying Agent (or, if the Company is acting as its own Paying Agent, money for
any such payment shall be segregated and held in trust):

 

(i)                                     after the occurrence of an event
specified in Section 13.1(a) or 13.1(b), then, unless all Senior Debt is paid in
full in cash, or provision shall be made therefor,

 

(ii)                                  after the happening of an event of default
of the type specified in Section 13.1(c) above, then, unless the amount of such
Senior Debt then due shall have been paid in full, or provision made therefor or
such event of default shall have been cured or waived, or

 

(iii)                               after the happening of an event of default
of the type specified in Section 13.1(d) above and delivery of a Payment
Blockage Notice, then, unless such event of default shall have been cured or
waived or the 179-day period specified in Section 13.1(d) shall have expired,

 

such payment (subject, in each case, to the provisions of Section 13.7 hereof)
shall be held in trust for the benefit of, and shall be immediately paid over
to, the holders of Designated Senior Debt (unless an event described in
Section 13.1(a), (b) or (c) has occurred, in which case the payment shall be
held in trust for the benefit of, and shall be immediately paid over to all
holders of Senior Debt) or their representative or representatives or the
trustee or trustees under any indenture under which any instruments evidencing
any of the Designated Senior Debt or Senior Debt, as the case may be, may have
been issued, as their interests may appear.

 

SECTION 13.2                                            Subrogation.

 

Subject to the payment in full of all Senior Debt to which the Indebtedness
evidenced by the Securities is in the circumstances subordinated as provided in
Section 13.1 hereof, the Holders of the Securities shall be subrogated to the
rights of the holders of such Senior Debt to receive payments or distributions
of cash, property or securities of the Company applicable to such Senior Debt
until all amounts owing on the Securities shall be paid in full, and, as between
the Company, its creditors other than holders of such Senior Debt, and the
Holders of the Securities, no such payment or distribution made to the holders
of Senior Debt by virtue of this Article which otherwise would have been made to
the holders of the Securities shall be deemed to be a payment by the Company on
account of such Senior Debt, provided that the provisions of this Article are
and are intended solely for the purpose of defining the relative rights of the
Holders of the Securities, on the one hand, and the holders of Senior Debt, on
the other hand.

 

SECTION 13.3                                            Obligation of the
Company Is Absolute and Unconditional.

 

Nothing contained in this Article or elsewhere in this Indenture or in the
Securities is intended to or shall impair, as between the Company, its creditors
other than the holders of Senior Debt, and the Holders of the Securities, the
obligation of the Company, which is absolute

 

76

--------------------------------------------------------------------------------


 

and unconditional, to pay to the Holders of the Securities the principal of and
premium, if any, and interest (including Liquidated Damages, if any) on the
Securities as and when the same shall become due and payable in accordance with
their terms, or is intended to or shall affect the relative rights of the
Holders of the Securities and creditors of the Company other than the holders of
Senior Debt, nor shall anything contained herein or therein prevent the Trustee
or the Holder of any Security from exercising all remedies otherwise permitted
by applicable law upon default under this Indenture, subject to the rights, if
any, under this Article of the holders of Senior Debt in respect of cash,
property or securities of the Company received upon the exercise of any such
remedy.

 

SECTION 13.4                                            Maturity of or Default
on Senior Debt.

 

Upon the maturity of any Senior Debt by lapse of time, acceleration or
otherwise, all principal of or premium, if any, or interest on, rent or other
payment obligations in respect of all such matured Senior Debt shall first be
paid in full, or such payment shall have been duly provided for, before any
payment on account of principal, or premium, if any, or interest (including
Liquidated Damages, if any) is made upon the Securities.

 

SECTION 13.5                                            Payments on Securities
Permitted.

 

Except as expressly provided in this Article, nothing contained in this
Article shall affect the obligation of the Company to make, or prevent the
Company from making, payments of the principal of, or premium, if any, or
interest (including Liquidated Damages, if any) on the Securities in accordance
with the provisions hereof and thereof, or shall prevent the Trustee or any
Paying Agent from applying any moneys deposited with it hereunder to the payment
of the principal of, or premium, if any, or interest (including Liquidated
Damages, if any) on the Securities.

 

SECTION 13.6                                            Effectuation of
Subordination by Trustee.

 

Each Holder of Securities, by such Holder’s acceptance thereof, authorizes and
directs the Trustee on such Holder’s behalf to take such action as may be
necessary or appropriate to effectuate the subordination provided in this
Article and appoints the Trustee such Holder’s attorney-in-fact for any and all
such purposes.

 

Upon any payment or distribution of assets of the Company referred to in this
Article, the Trustee and the Holders of the Securities shall be entitled to rely
upon any order or decree made by any court of competent jurisdiction in which
any such dissolution, winding up, liquidation or reorganization proceeding
affecting the affairs of the Company is pending or upon a certificate of the
trustee in bankruptcy, receiver, assignee for the benefit of creditors,
liquidating trustee or agent or other Person making any payment or distribution,
delivered to the Trustee or to the Holders of the Securities, for the purpose of
ascertaining the Persons entitled to participate in such payment or
distribution, and as to other facts pertinent to the right of such Persons under
this Article, and if such evidence is not furnished, the Trustee may defer any
payment to such Persons pending judicial determination as to the right of such
Persons to receive such payment.

 

77

--------------------------------------------------------------------------------


 

SECTION 13.7                                            Knowledge of Trustee.

 

Notwithstanding the provision of this Article or any other provisions of this
Indenture, the Trustee shall not be charged with knowledge of the existence of
any Senior Debt, of any default in payment of principal of, premium, if any, or
interest on, rent or other payment obligation in respect of any Senior Debt, or
of any facts which would prohibit the making of any payment of moneys to or by
the Trustee, or the taking of any other action by the Trustee, unless a
Responsible Officer of the Trustee having responsibility for the administration
of the trust established by this Indenture shall have received written notice
thereof from the Company, any Holder of Securities, any Paying or Conversion
Agent of the Company or the holder or representative of any class of Senior
Debt, and, prior to the receipt of any such written notice, the Trustee shall be
entitled in all respects to assume that no such default or facts exist;
provided, however, that unless on the third Business Day prior to the date upon
which by the terms hereof any such moneys may become payable for any purpose the
Trustee shall have received the notice provided for in this Section 13.7, then,
anything herein contained to the contrary notwithstanding, the Trustee shall
have full power and authority to receive such moneys and apply the same to the
purpose for which they were received, and shall not be affected by any notice to
the contrary which may be received by it on or after such date.

 

SECTION 13.8                                            Trustee’s Relation to
Senior Debt.

 

The Trustee shall be entitled to all the rights set forth in this Article with
respect to any Senior Debt at the time held by it, to the same extent as any
other holder of Senior Debt and nothing in this Indenture shall deprive the
Trustee of any of its rights as such holder.

 

Nothing contained in this Article shall apply to claims of or payments to the
Trustee under or pursuant to Section 5.8 hereof.

 

With respect to the holders of Senior Debt, the Trustee undertakes to perform or
to observe only such of its covenants and obligations as are specifically set
forth in this Article, and no implied covenants or obligations with respect to
the holders of Senior Debt shall be read into this Indenture against the
Trustee.  The Trustee shall not be deemed to owe any fiduciary duty to the
holders of Senior Debt and the Trustee shall not be liable to any holder of
Senior Debt if it shall pay over or deliver to Holders, the Company or any other
Person moneys or assets to which any holder of Senior Debt shall be entitled by
virtue of this Article or otherwise.

 

SECTION 13.9                                            Rights of Holders of
Senior Debt Not Impaired.

 

No right of any present or future holder of any Senior Debt to enforce the
subordination herein shall at any time or in any way be prejudiced or impaired
by any act or failure to act on the part of the Company or by any noncompliance
by the Company with the terms, provisions and covenants of this Indenture,
regardless of any knowledge thereof any such holder may have or be otherwise
charged with.

 

SECTION 13.10                                      Modification of Terms of
Senior Debt.

 

Any renewal or extension of the time of payment of any Senior Debt or the
exercise by the holders of Senior Debt of any of their rights under any
instrument creating or evidencing

 

78

--------------------------------------------------------------------------------


 

Senior Debt, including without limitation the waiver of default thereunder, may
be made or done all without notice to or assent from the Holders of the
Securities or the Trustee.

 

No compromise, alteration, amendment, modification, extension, renewal or other
change of, or waiver, consent or other action in respect of, any liability or
obligation under or in respect of, or of any of the terms, covenants or
conditions of any indenture or other instrument under which any Senior Debt is
outstanding or of such Senior Debt, whether or not such release is in accordance
with the provisions or any applicable document, shall in any way alter or affect
any of the provisions of this Article or of the Securities relating to the
subordination thereof.

 

SECTION 13.11                                      Certain Conversions Not
Deemed Payment.

 

For the purposes of this Article 13 only:

 

(1)                                  the issuance and delivery of junior
securities upon conversion of Securities in accordance with Article 12 hereof
shall not be deemed to constitute a payment or distribution on account of the
principal of, premium, if any, or interest (including Liquidated Damages, if
any) on Securities or on account of the purchase or other acquisition of
Securities, and

 

(2)                                  the payment, issuance or delivery of cash
(except in satisfaction of fractional shares pursuant to Section 12.3 hereof),
property or securities (other than junior securities) upon conversion of a
Security shall be deemed to constitute payment on account of the principal of,
premium, if any, or interest (including Liquidated Damages, if any) on such
Security.

 

For the purposes of this Section 13.11, the term “junior securities” means:

 

(a)                                  shares of any common stock of the Company
or

 

(b)                                 other securities of the Company that are
subordinated in right of payment to all Senior Debt that may be outstanding at
the time of issuance or delivery of such securities to substantially the same
extent as, or to a greater extent than, the Securities are so subordinated as
provided in this Article.

 

Nothing contained in this Article 13 or elsewhere in this Indenture or in the
Securities is intended to or shall impair, as among the Company, its creditors
(other than holders of Senior Debt) and the Holders of Securities, the right,
which is absolute and unconditional, of the Holder of any Security to convert
such Security in accordance with Article 12 hereof.

 

ARTICLE 14

 

OTHER PROVISIONS OF GENERAL APPLICATION

 

SECTION 14.1                                            Trust Indenture Act
Controls.

 

This Indenture is subject to the provisions of the TIA which are required to be
part of this Indenture, and shall, to the extent applicable, be governed by such
provisions.

 

SECTION 14.2                                            Notices.

 

Any notice or communication to the Company or the Trustee is duly given if in
writing and delivered in person or mailed by first-class mail to the address set
forth below:

 

79

--------------------------------------------------------------------------------


 

(a)                                  if to the Company:

 

Vertex Pharmaceuticals Incorporated
130 Waverly Street
Cambridge, MA  02139
Attention:  Investor Relations

 

with a copy to:

 

Mintz, Levin, Cohn, Ferris, Glovsky
  and Popeo, P.C.
One Financial Center
Boston, MA  02111
Attention:  Michael L. Fantozzi, Esq.

 

(b)                                 if to the Trustee:

 

US Bank National Association
Corporate Trust Department
One Federal Street, Boston, MA 02110
Attention: John Brennan

 

The Company or the Trustee by notice to the other may designate additional or
different addresses for subsequent notices or communications.

 

Any notice or communication to a Holder shall be mailed by first-class mail to
his address shown on the Register kept by the Registrar.  Failure to mail a
notice or communication to a Holder or any defect in such notice or
communication shall not affect its sufficiency with respect to other Holders.

 

If a notice or communication is mailed or sent in the manner provided above
within the time prescribed, it is duly given as of the date it is mailed,
whether or not the addressee receives it, except that notice to the Trustee
shall only be effective upon receipt thereof by the Trustee.

 

If the Company mails a notice or communication to Holders, it shall mail a copy
to the Trustee at the same time.

 

SECTION 14.3                                            Communication by Holders
With Other Holders.

 

Holders may communicate pursuant to Section 312(b) of the TIA with other Holders
with respect to their rights under the Securities or this Indenture.  The
Company, the Trustee, the Registrar and anyone else shall have the protection of
Section 312(c) of the TIA.

 

80

--------------------------------------------------------------------------------


 

SECTION 14.4                                            Acts of Holders of
Securities.

 

(a)                                  Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Holders of Securities may be embodied in and evidenced by:

 

(1)                                  one or more instruments of substantially
similar tenor signed by such Holders in person or by agent or proxy duly
appointed in writing;

 

(2)                                  the record of Holders of Securities voting
in favor thereof, either in person or by proxies duly appointed in writing, at
any meeting of Holders of Securities duly called and held in accordance with the
provisions of Article 8; or

 

(3)                                  a combination of such instruments and any
such record.

 

Except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments or record or both are delivered to
the Trustee and, where it is hereby expressly required, to the Company.  Such
instrument or instruments and record (and the action embodied therein and
evidenced thereby) are herein sometimes referred to as the “Act” of the Holders
of Securities signing such instrument or instruments and so voting at such
meeting.  Proof of execution of any such instrument or of a writing appointing
any such agent or proxy, or of the holding by any Person of a Security, shall be
sufficient for any purpose of this Indenture and (subject to Section 5.1 hereof)
conclusive in favor of the Trustee and the Company if made in the manner
provided in this Section.  The record of any meeting of Holders of Securities
shall be proved in the manner provided in Section 8.6 hereof.

 

(b)                                 The fact and date of the execution by any
Person of any such instrument or writing may be provided in any manner which the
Trustee reasonably deems sufficient.

 

(c)                                  The principal amount and serial numbers of
Securities held by any Person, and the date of such Person holding the same,
shall be proved by the Register.

 

(d)                                 Any request, demand, authorization,
direction, notice, consent, election, waiver or other Act of the Holders of any
Security shall bind every future Holder of the same Security and the Holder of
every Security issued upon the registration of transfer thereof or in exchange
therefor or in lieu thereof in respect of anything done, omitted or suffered to
be done by the Trustee or the Company in reliance thereon, whether or not
notation of such action is made upon such Security.

 

SECTION 14.5                                            Certificate and Opinion
as to Conditions Precedent.

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

81

--------------------------------------------------------------------------------


 

Any certificate or opinion of an officer of the Company may be based, insofar as
it relates to legal matters, upon an Opinion of Counsel, unless such officer
knows, or in the exercise of reasonable care should know, that the Opinion of
Counsel with respect to the matters upon which such certificate or opinion is
based is erroneous.  Any such Opinion of Counsel may be based, insofar as it
relates to factual matters, upon a certificate or representations by, an officer
or officers of the Company stating that the information with respect to such
factual matters is in the possession of the Company, unless such counsel knows,
or in the exercise of reasonable care should know, that the certificate or
representations with respect to such matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Upon any application or request by the Company to the Trustee to take any action
under any provision of this Indenture, the Company shall furnish to the Trustee
an Officers’ Certificate stating that all conditions precedent, if any, provided
for in this Indenture relating to the proposed action have been complied with
and an Opinion of Counsel stating that in the opinion of such Counsel all such
conditions precedent, if any, have been complied with, except that in the case
of any such application or request as to which the furnishing of such documents
is specifically required by any provision of this Indenture relating to such
particular application or request, no additional certificate or opinion need be
furnished.

 

SECTION 14.6                                            Statements Required in
Certificate or Opinion.

 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

 

(1)                                  a statement that each individual signing
such certificate or opinion on behalf of the Company has read such covenant or
condition and the definitions herein relating thereto;

 

(2)                                  a brief statement as to the nature and
scope of the examination or investigation upon which the statements or opinions
contained in such certificate or opinion are based;

 

(3)                                  a statement that, in the opinion of each
such individual, he has made such examination or investigation as is necessary
to enable him to express an informed opinion as to whether or not such covenant
or condition has been complied with; and

 

(4)                                  a statement as to whether, in the opinion
of each such individual, such condition or covenant has been complied with.

 

SECTION 14.7                                            Effect of Headings and
Table of Contents.

 

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

 

82

--------------------------------------------------------------------------------


 

SECTION 14.8                                            Successors and Assigns.

 

All covenants and agreements in this Indenture by the Company shall bind its
successors and assigns, whether so expressed or not.

 

SECTION 14.9                                            Separability Clause.

 

In case any provision in this Indenture or the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

SECTION 14.10                                      Benefits of Indenture.

 

Nothing contained in this Indenture or in the Securities, express or implied,
shall give to any Person, other than the parties hereto and their successors
hereunder, the holders of Senior Debt and the Holders of Securities, any benefit
or legal or equitable right, remedy or claim under this Indenture.

 

SECTION 14.11                                      Governing Law.

 

THIS INDENTURE AND THE SECURITIES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 14.12                                      Counterparts.

 

This instrument may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original but all such counterparts
shall together constitute but one and the same instrument.

 

SECTION 14.13                                      Legal Holidays.

 

In any case where any Interest Payment Date, redemption date or Stated Maturity
of any Security or the last day on which a Holder of a Security has a right to
convert such Security shall not be a Business Day at any Place of Payment or
Place of Conversion, then (notwithstanding any other provision of this Indenture
or of the Securities) payment of interest (including Liquidated Damages, if any)
or principal or premium, if any, or conversion of the Securities, need not be
made at such Place of Payment or Place of Conversion on such day, but may be
made on the next succeeding Business Day at such Place of Payment or Place of
Conversion with the same force and effect as if made on the Interest Payment
Date or redemption date or at the Stated Maturity or on such last day for
conversion, provided, that in the case that payment is made on such succeeding
Business Day, no interest shall accrue on the amount so payable for the period
from and after such Interest Payment Date, redemption date or Stated Maturity,
as the case may be.

 

83

--------------------------------------------------------------------------------


 

SECTION 14.14                                      Recourse Against Others.

 

No recourse for the payment of the principal of or premium, if any, or interest
(including Liquidated Damages, if any) on any Security, or for any claim based
thereon or otherwise in respect thereof, shall be had against any incorporator,
shareholder, officer or director, as such, past, present or future, of the
Company or of any successor corporation, whether by virtue of any constitution,
statute or rule of law or by the enforcement of any assessment or penalty or
otherwise, all such liability being, by the acceptance thereof and as part of
the consideration for the issue thereof, expressly waived and released.

 

84

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed all as of the day and year first above written.

 

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

 

 

 

By:

/s/ Joshua S. Boger

 

 

 

Name: Joshua S. Boger

 

 

 

Title: Chairman and Chief
Executive Officer

 

 

 

 

 

 

 

 

 

 

US BANK NATIONAL ASSOCIATION,
AS TRUSTEE

 

 

 

 

 

 

 

By:

/s/ John A. Brennan

 

 

 

Name: John A. Brennan

 

 

 

Title: Trust Officer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SECURITY

 

[FACE OF SECURITY]

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY (“DTC”) TO VERTEX PHARMACEUTICALS INCORPORATED (OR ITS
SUCCESSOR) OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, CONVERSION OR
PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
IN SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND
ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.(1)

 

 

THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS,
AND MAY NOT BE OFFERED OR SOLD EXCEPT AS SET FORTH IN THE FOLLOWING SENTENCE. 
BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT IT IS A “QUALIFIED
INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT); (2)
AGREES THAT IT WILL NOT WITHIN TWO YEARS AFTER THE ORIGINAL ISSUANCE OF THE NOTE
EVIDENCED HEREBY RESELL OR OTHERWISE TRANSFER THE NOTE EVIDENCED HEREBY OR THE
COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH NOTE EXCEPT (A) TO THE COMPANY OR
ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE
WITH RULE 144A UNDER THE SECURITIES ACT, (C) PURSUANT TO THE EXEMPTION FROM
REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE) OR (D)
PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE
SECURITIES ACT (AND WHICH CONTINUES TO BE EFFECTIVE AT THE TIME OF SUCH
TRANSFER); AND (3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE NOTE
EVIDENCED HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO CLAUSE 2(D)
ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  IN CONNECTION WITH
ANY TRANSFER OF THE NOTE EVIDENCED HEREBY WITHIN TWO YEARS AFTER THE ORIGINAL
ISSUANCE OF SUCH NOTE (OTHER THAN A TRANSFER PURSUANT TO CLAUSE 2(D) ABOVE), THE
HOLDER MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE REVERSE HEREOF RELATING
TO THE MANNER OF SUCH TRANSFER AND SUBMIT THIS

 

--------------------------------------------------------------------------------

(1)   This legend should be included only if the Security is issued in global
form.

 

A-1

--------------------------------------------------------------------------------


 

CERTIFICATE TO STATE STREET BANK AND TRUST COMPANY, AS TRUSTEE (OR ANY SUCCESSOR
TRUSTEE, AS APPLICABLE).  IF THE PROPOSED TRANSFER IS PURSUANT TO CLAUSE 2(C)
ABOVE, THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO STATE STREET BANK AND
TRUST COMPANY, AS TRUSTEE (OR ANY SUCCESSOR TRUSTEE, AS APPLICABLE), SUCH
CERTIFICATIONS, LEGAL OPINIONS AND OTHER INFORMATION AS THE COMPANY MAY
REASONABLY REQUIRE TO CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.  THIS LEGEND WILL BE REMOVED UPON THE
EARLIER OF THE TRANSFER OF THE NOTE EVIDENCED HEREBY PURSUANT TO CLAUSE 2(C) OR
2(D) ABOVE OR THE EXPIRATION OF TWO YEARS FROM THE ORIGINAL ISSUANCE OF THE NOTE
EVIDENCED HEREBY.

 

A-2

--------------------------------------------------------------------------------


 

VERTEX PHARMACEUTICALS INCORPORATED

 

5¾ % Convertible Subordinated Note due 2011

 

CUSIP NO. [              ]

 

No.

 

$

 

 

VERTEX PHARMACEUTICALS INCORPORATED, a Massachusetts corporation (the “Company”,
which term includes any successor corporation under the Indenture hereinafter
referred to), for value received, hereby promises to pay to Cede & Co., or its
registered assigns, the principal sum of
                                                 U.S. Dollars
($                     ) on February 15, 2011.

 

Interest Payment Dates:  February 15 and August 15, commencing February 15,
2005.

 

Regular Record Dates:  February 1 and August 1.

 

Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

 

A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Security to be duly executed
manually or by facsimile by its duly authorized officers.

 

Dated:

 

 

 

 

 

 

 

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Trustee’s Certificate of Authentication

 

This is one of the 5¾% Convertible Subordinated Notes due 2011 described in the
within-named Indenture.

 

US BANK NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

By:

 

 

 

Authorized Signatory

 

 

 

Dated:

 

A-4

--------------------------------------------------------------------------------


 

[REVERSE OF SECURITY]

 

VERTEX PHARMACEUTICALS INCORPORATED

 

5¾% Convertible Subordinated Note due 2011

 

Capitalized terms used herein but not defined shall have the meanings assigned
to them in the Indenture referred to below unless otherwise indicated.

 

1.                                       Principal and Interest.

 

Vertex Pharmaceuticals Incorporated, a Massachusetts corporation, promises to
pay interest on the principal amount of this Security at the Interest Rate from
the date of issuance until repayment at Maturity, redemption or repurchase.  The
Company will pay interest on this Security semiannually in arrears on
February 15 and August 15 of each year (each an “Interest Payment Date”),
commencing February 15, 2005.

 

Interest on the Securities shall be computed (i) for any full semiannual period
for which a particular Interest Rate is applicable on the basis of a 360-day
year of twelve 30-day months and (ii) for any period for which a particular
Interest Rate is applicable shorter than a full semiannual period for which
interest is calculated, on the basis of a 30-day month and, for such periods of
less than a month, the actual number of days elapsed over a 30-day month.

 

A Holder of any Security at the close of business on a Regular Record Date shall
be entitled to receive interest on such Security on the corresponding Interest
Payment Date.  A Holder of any Security which is converted after the close of
business on a Regular Record Date and prior to the corresponding Interest
Payment Date (other than any Security whose Maturity is prior to such Interest
Payment Date) shall be entitled to receive interest on the principal amount of
such Security, notwithstanding the conversion of such Security prior to such
Interest Payment Date.  However, any such Holder which surrenders any such
Security for conversion during such period shall be required to pay the Company
an amount equal to the interest on the principal amount of such Security so
converted, which is payable by the Company to such Holder on such Interest
Payment Date, at the time such Holder surrenders such Security for conversion. 
Notwithstanding the foregoing, any such Holder which surrenders for conversion
during such period any Security which has been called for redemption by the
Company in a notice of redemption given by the Company pursuant to Section 10.5
of the Indenture (whether the redemption date for such Security is on such
Interest Payment Date or otherwise) shall be entitled to receive (and retain)
such interest and need not pay the Company an amount equal to the interest on
the principal amount of such Security so converted at the time such Holder
surrenders such Security for conversion.  Except as provided in Section 2.1 and
Article 12 of the Indenture, no payment or other adjustment shall be made for
interest accrued on any Security converted or for dividends on any shares of
Common Stock issued upon conversion of such Security.

 

In accordance with the terms of the Registration Rights Agreement, during the
first 90 days following a Registration Default (as defined in the Registration
Rights Agreement), the Interest Rate borne by the Securities shall be increased
by 0.25% on:

 

A-5

--------------------------------------------------------------------------------


 

(A)                              January 16, 2005, if the shelf registration
statement (the “Shelf Registration Statement”) is not filed with the SEC prior
to or on January 15, 2005;

 

(B)                                May 16, 2005, if the Shelf Registration
Statement is not declared effective by the SEC prior to or on May 15, 2005;

 

(C)                                the day after the fifth Business Day after
the Shelf Registration Statement, previously declared effective, ceases to be
effective or fails to be usable, if a post-effective amendment (or report filed
pursuant to the Exchange Act) that cures the Shelf Registration Statement is not
filed with the SEC during such five Business Day period; or

 

(D)                               the day after the 45th or 60th day, as
specified in the Registration Rights Agreement, of any period that the
prospectus contained in the Shelf Registration Statement has been suspended, if
such suspension has not been terminated.

 

From and after the 91st day following such Registration Default, the Interest
Rate borne by the Securities shall be increased by 0.50%.  In no event shall the
Interest Rate borne by the Securities be increased by more than 0.50%.

 

Any amount of additional interest will be payable in cash semiannually, in
arrears, on each Interest Payment Date and will cease to accrue on the date the
Registration Default is cured.  The Holder of this Security is entitled to the
benefits of the Registration Rights Agreement.

 

2.                                       Method of Payment.

 

Interest (including Liquidated Damages, if any) on any Security which is
payable, and is punctually paid or duly provided for, on any Interest Payment
Date shall be paid to the person in whose name that Security (or one or more
Predecessor Securities) is registered at the close of business on the Regular
Record Date for such interest.

 

Principal of, and premium, if any, and interest (including Liquidated Damages,
if any) on, Global Securities will be payable to the Depositary in immediately
available funds.

 

Principal and premium, if any, on Physical Securities, if any, will be payable
at the office or agency of the Company maintained for such purpose, initially
the Corporate Trust Office of the Trustee.  Interest on Physical Securities will
be payable by (i) U.S. Dollar check drawn on a bank located in the city where
the Corporate Trust Office of the Trustee is located, mailed to the address of
the Person entitled thereto as such address shall appear in the Register, or
(ii) upon application to the Registrar not later than the relevant Record Date
by a Holder of an aggregate principal amount in excess of $5,000,000, wire
transfer in immediately available funds.

 

3.                                       Paying Agent and Registrar.

 

Initially, US Bank National Association, the Trustee under the Indenture, will
act as Paying Agent and Registrar.  The Company may change the Paying Agent or
Registrar without notice to any Holder.

 

A-6

--------------------------------------------------------------------------------


 

4.                                       Indenture.

 

The Company issued this Security under an Indenture, dated as of September 17,
2004, as it may from time to time be supplemented or amended by one or more
indentures supplemental thereto entered into pursuant to the applicable
provisions thereof (the “Indenture”), between the Company and US Bank National
Association, as Trustee.  The terms of the Security include those stated in the
Indenture and those made part of the Indenture by reference to the TIA.  This
Security is subject to all such terms, and Holders are referred to the Indenture
and the TIA for a statement of all such terms.  To the extent permitted by
applicable law, in the event of any inconsistency between the terms of this
Security and the terms of the Indenture, the terms of the Indenture shall
control.

 

5.                                       [Reserved]

 

6.                                       Optional Redemption.

 

Prior to February 15, 2007, the Company cannot redeem the Securities.  The
Company may, on or after February 15, 2007, at its option, redeem the Securities
in whole or in part on any date from time to time, upon notice to the Holders as
provided in the Indenture, at a redemption price, payable in cash, equal to 100%
of the principal amount of the Securities redeemed plus accrued and unpaid
interest (including any Liquidated Damages), if any, to but excluding the date
of redemption.

 

If fewer than all the Securities are to be redeemed, the Trustee shall select
the particular Securities to be redeemed from the Outstanding Securities by the
methods as provided in the Indenture.  If any Security selected for partial
redemption is converted in part before termination of the conversion right with
respect to the portion of the Security so selected, the converted portion of
such Security shall be deemed to be the portion selected for redemption
(provided, however, that the Holder of such Security so converted and deemed
redeemed shall not be entitled to any additional interest payment as a result of
such deemed redemption than such Holder would have otherwise been entitled to
receive upon conversion of such Security).  Securities which have been converted
during a selection of Securities to be redeemed may be treated by the Trustee as
Outstanding for the purpose of such selection.

 

On and after the redemption date, interest ceases to accrue on Securities or
portions of Securities called for redemption, unless the Company defaults in the
payment of the redemption price and accrued and unpaid interest.

 

7.                                       Repurchase Right Upon a Change of
Control.

 

If a Change of Control occurs, the Holder of Securities, at the Holder’s option,
shall have the right, in accordance with the provisions of the Indenture, to
require the Company to repurchase the Securities (or any portion of the
principal amount hereof that is at least $1,000 or an integral multiple thereof,
provided that the portion of the principal amount of this Security to be
Outstanding after such repurchase is at least equal to $1,000) at the Repurchase
Price, plus any interest accrued and unpaid to the Repurchase Date.

 

A-7

--------------------------------------------------------------------------------


 

Subject to the conditions provided in Section 11.2 of the Indenture, the Company
may elect to pay the Repurchase Price by delivering a number of shares of Common
Stock equal to (i) the Repurchase Price divided by (ii) 95% of the average of
the Closing Prices per share for the five consecutive Trading Days immediately
preceding and including the third Trading Day prior to the Repurchase Date.

 

No fractional shares of Common Stock will be issued upon repurchase of any
Securities.  Instead of any fractional share of Common Stock which would
otherwise be issued upon conversion of such Securities, the Company shall pay a
cash adjustment as provided in the Indenture.

 

A Company Notice will be given by the Company to the Holders as provided in the
Indenture.  To exercise a Repurchase Right, a Holder must deliver to the Trustee
a written notice as provided in the Indenture.

 

8.                                       Conversion Rights.

 

Subject to and upon compliance with the provisions of the Indenture, the Holder
of Securities is entitled, at such Holder’s option, at any time before the close
of business on February 14, 2011 to convert the Holder’s Securities (or any
portion of the principal amount hereof which is $1,000 or an integral multiple
thereof), at the principal amount thereof or of such portion, into duly
authorized, fully paid and nonassessable shares of Common Stock of the Company
at the Conversion Price in effect at the time of conversion.

 

In the case of a Security (or a portion thereof) called for redemption, such
conversion right in respect of the Security (or such portion thereof) so called
shall expire at the close of business on the Business Day immediately preceding
the redemption date, unless the Company defaults in making the payment due upon
redemption.  In the case of a Change of Control for which the Holder exercises
its Repurchase Right in respect of a Security (or a portion thereof), such
conversion right in respect of the Security (or portion thereof) shall expire at
the close of business on the Business Day immediately preceding the Repurchase
Date.

 

The Conversion Price shall be initially equal to $14.94 per share of Common
Stock.  The Conversion Price shall be adjusted under certain circumstances as
provided in the Indenture.

 

To exercise the conversion right, the Holder must surrender the Security (or
portion thereof) duly endorsed or assigned to the Company or in blank, at the
office of the Conversion Agent, accompanied by a duly signed conversion notice
to the Company.  Any Security surrendered for conversion during the period
between the close of business on any Regular Record Date and prior to the
corresponding Interest Payment Date (other than any Security whose Maturity is
prior to such Interest Payment Date) shall be accompanied by payment in New York
Clearing House funds or other funds acceptable to the Company of an amount equal
to the interest payable on such Interest Payment Date by the Company on the
principal amount of the Security being surrendered for conversion. 
Notwithstanding the foregoing, any Holder which during such period surrenders
for conversion any Security which has been called for redemption by the Company
in a notice of redemption given by the Company pursuant to Section 10.5 of the
Indenture (whether the redemption date for such Security is on such Interest
Payment Date or

 

A-8

--------------------------------------------------------------------------------


 

otherwise) need not pay the Company an amount equal to the interest on the
principal amount of such Security so converted at the time such Holder
surrenders such Security for conversion.

 

No fractional shares of Common Stock will be issued upon conversion of any
Securities.  Instead of any fractional share of Common Stock which would
otherwise be issued upon conversion of such Securities, the Company shall pay a
cash adjustment as provided in the Indenture.

 

9.                                       Subordination.

 

The Indebtedness evidenced by this Security is, to the extent and in the manner
provided in the Indenture, (i) senior in right of payment to the Old Securities
and any future obligations that are designated by the Company as subordinate to
the Securities; (ii) equal in right of payment with the February Notes and any
other existing or future obligations that are designated by the Company as, or
are otherwise determined to be, on a parity with the Securities and (iii)
subordinated and subject in right of payment to the prior payment in full of all
amounts then due on all Senior Debt of the Company, and this Security is issued
subject to such provisions of the Indenture with respect thereto.  Each Holder
of this Security, by accepting the same, (a) agrees to and shall be bound by
such provisions, (b) authorizes and directs the Trustee on such Holder’s behalf
to take such action as may be necessary or appropriate to effectuate the
subordination so provided and (c) appoints the Trustee such Holder’s
attorney-in-fact for any and all such purposes. The Securities will constitute
“Designated Senior Debt” for purposes of the indenture for the Old Securities.

 

10.                                 Denominations; Transfer; Exchange.

 

The Securities are issuable in registered form, without coupons, in
denominations of $1,000 and integral multiples of $1,000 in excess thereof.  A
Holder may register the transfer or exchange of Securities in accordance with
the Indenture.  The Registrar may require a Holder, among other things, to
furnish appropriate endorsements and transfer documents and the Company may
require a Holder to pay any taxes and fees required by law or permitted by the
Indenture.

 

In the event of a redemption in part, the Company will not be required (a) to
register the transfer of, or exchange, Securities for a period of 15 days
immediately preceding the date notice is given identifying the serial numbers of
the Securities called for such redemption, or (b) to register the transfer of,
or exchange, any such Securities, or portion thereof, called for redemption.

 

In the event of redemption, conversion or repurchase of the Securities in part
only, a new Security or Securities for the unredeemed, unconverted or
unrepurchased portion thereof will be issued in the name of the Holder hereof.

 

11.                                 Persons Deemed Owners.

 

Except as provided in the Indenture, the registered Holder of this Security
shall be treated as its owner for all purposes.

 

A-9

--------------------------------------------------------------------------------


 

12.                                 Unclaimed Money.

 

The Trustee and the Paying Agent shall pay to the Company any money held by them
for the payment of principal, premium, if any, or interest that remains
unclaimed for two years after the date upon which such payment shall have become
due.  After payment to the Company, Holders entitled to the money must look to
the Company for payment as general creditors unless an applicable abandoned
property law designates another Person, and all liability of the Trustee and
such Paying Agent with respect to such money shall cease.

 

13.                                 Discharge Prior to Redemption or Maturity.

 

Subject to certain conditions contained in the Indenture, the Company may
discharge its obligations under the Securities and the Indenture if (1) (a) all
of the Outstanding Securities shall become due and payable at their scheduled
Maturity within one year or (b) all of the Outstanding Securities are scheduled
for redemption within one year, and (2) the Company shall have deposited with
the Trustee money and/or U.S. Government Obligations sufficient to pay the
principal of, and premium, if any, and interest on, all of the Outstanding
Securities on the date of Maturity or redemption, as the case may be.

 

14.                                 Amendment; Supplement; Waiver.

 

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Securities under the Indenture at
any time by the Company and the Trustee with the consent of the Holders of a
majority in aggregate principal amount of the Outstanding Securities (or such
lesser amount as shall have acted at a meeting pursuant to the provisions of the
Indenture).  The Indenture also contains provisions permitting the Holders of
specified percentages in principal amount of the Securities at the time
Outstanding, on behalf of the Holders of all the Securities, to waive compliance
by the Company with certain provisions of the Indenture and certain past
defaults under the Indenture and their consequences.  Any such consent or waiver
by the Holder of this Security shall be conclusive and binding upon such Holder
and upon all future Holders of this Security and of any Security issued upon
registration of transfer hereof or in exchange herefor or in lieu hereof,
whether or not notation of such consent or waiver is made upon this Security or
such other Security.

 

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and premium, if any, and interest
(including Liquidated Damages, if any) on this Security at the times, places and
rate, and in the coin or currency, herein prescribed or to convert this Security
(or pay cash in lieu of conversion) as provided in the Indenture.

 

15.                                 Defaults and Remedies.

 

The Indenture provides that an Event of Default with respect to the Securities
occurs when any of the following occurs:

 

(a)                                  the Company defaults in the payment of the
principal of or premium, if any, on any of the Securities when it becomes due
and payable at

 

A-10

--------------------------------------------------------------------------------


 

Maturity, upon redemption or exercise of a Repurchase Right or otherwise,
whether or not such payment is prohibited by the subordination provisions of
Article 13 of the Indenture;

 

(b)                                 the Company defaults in the payment of an
installment of interest (including Liquidated Damages, if any) on any of the
Securities when it becomes due and payable and such default continues for a
period of 30 days, whether or not such payment is prohibited by the
subordination provisions of Article 13 of the Indenture;

 

(c)                                  the Company fails to deliver shares of
Common Stock, together with cash instead of fractional shares, when those shares
of Common Stock or cash instead of fractional shares are required to be
delivered following conversion of a Security in accordance with the provisions
of Article 12 of the Indenture, and that failure continues for 10 days;

 

(d)                                 the Company fails to perform or observe any
other term, covenant or agreement contained in the Securities or the Indenture
and such default continues for a period of 60 days after written notice of such
failure is given as specified in the Indenture;

 

(e)                                  (i) the Company fails to make any payment
by the end of the applicable grace period, if any, after the maturity of any
Indebtedness for borrowed money in an amount in excess of $5,000,000, or (ii)
there is an acceleration of any Indebtedness for borrowed money in an amount in
excess of $5,000,000 because of a default with respect to such Indebtedness
without such Indebtedness having been discharged or such acceleration having
been cured, waived, rescinded or annulled, in the case of either clause (i) or
(ii) above, for a period of 30 days after written notice is given to the Company
as specified in the Indenture; and

 

(f)                                    there are certain events of bankruptcy,
insolvency or reorganization of the Company.

 

If an Event of Default shall occur and be continuing, the principal of all the
Securities may be declared due and payable in the manner and with the effect
provided in the Indenture.

 

16.                                 Authentication.

 

This Security shall not be valid until the Trustee (or authenticating agent)
executes the certificate of authentication on the other side of this Security.

 

17.                                 Abbreviations.

 

Customary abbreviations may be used in the name of a Holder or an assignee, such
as:  TEN COM (= tenants in common), TEN ENT (= tenants by the entireties), JT
TEN (= joint tenants with right of survivorship and not as tenants in common),
CUST (= Custodian) and U/G/M/A (= Uniform Gifts to Minors Act).

 

A-11

--------------------------------------------------------------------------------


 

18.                                 Additional Rights of Holders of Transfer
Restricted Securities.

 

In addition to the rights provided to Holders under the Indenture, Holders of
Transfer Restricted Securities shall have all the rights set forth in the
Registration Rights Agreement.

 

19.                                 CUSIP Numbers.

 

Pursuant to a recommendation promulgated by the Committee on Uniform Security
Identification Procedures, the Company has caused CUSIP numbers to be printed on
this Security and the Trustee may use CUSIP numbers in notices of redemption as
a convenience to Holders.  No representation is made as to the accuracy of such
numbers either as printed on this Security or as contained in any notice of
redemption and reliance may be placed only on the other identification numbers
placed thereon.

 

20.                                 Governing Law.

 

THE INDENTURE AND THIS SECURITY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

21.                                 Successor Corporation.

 

In the event a successor corporation assumes all the obligations of the Company
under this Security, pursuant to the terms hereof and of the Indenture, the
Company will be released from all such obligations.

 

A-12

--------------------------------------------------------------------------------


 

ASSIGNMENT FORM

 

To assign this Security, fill in the form below and have your signature
guaranteed:  (I) or (we) assign and transfer this Security to:

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint
                                                                                                                                                       
to transfer this Security on the books of the Company.  The agent may substitute
another to act for him.

 

Dated:

 

 

 

 

 

 

Your Name:

 

 

(Print your name exactly as it appears on the face of this Security)

 

 

 

Your Signature:

 

 

(Sign exactly as your name appears on the face of this Security)

 

 

 

Signature Guarantee*:

 

 

 

--------------------------------------------------------------------------------

* PARTICIPANT IN A RECOGNIZED SIGNATURE GUARANTEE MEDALLION PROGRAM (OR OTHER
SIGNATURE GUARANTOR ACCEPTABLE TO THE TRUSTEE).

 

In connection with any transfer of this Security occurring prior to the end of
the period referred to in Rule 144(k) under the Securities Act, the undersigned
confirms that without utilizing any general solicitation or general advertising
that:

 

[Check One]

 

o (a) this Security is being transferred in compliance with the exemption from
registration under the Securities Act of 1933, as amended, provided by Rule 144A
thereunder.

 

or

 

o (b) this Security is being transferred other than in accordance with (a) above
and documents are being furnished which comply with the conditions of transfer
set forth in this Security and the Indenture.

 

A-13

--------------------------------------------------------------------------------


 

If none of the foregoing boxes is checked, the Trustee or other Registrar shall
not be obligated to register this Security in the name of any Person other than
the Holder hereof unless the conditions to any such transfer of registration set
forth herein and in Sections 2.7, 2.8 and 2.9 of the Indenture shall have been
satisfied.

 

Dated:

 

 

 

 

 

NOTICE:  The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

 

 

Signature Guarantee:

 

 

Signature must be guaranteed by a participant in a recognized signature guaranty
medallion program or other signature guarantor acceptable to the Trustee.

 

A-14

--------------------------------------------------------------------------------


 

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED.

 

The undersigned represents and warrants that it is purchasing this Security for
its own account or an account with respect to which it exercises sole investment
discretion, in each case for investment and not with a view to distribution, and
that it and any such account is a “Qualified Institutional Buyer” within the
meaning of Rule 144A under the Securities Act of 1933 and is aware that the sale
to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Company as the undersigned has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon the undersigned’s foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.

 

Dated:

 

 

 

 

 

NOTICE:  To be executed by an executive officer

 

A-15

--------------------------------------------------------------------------------


 

CONVERSION NOTICE

 

TO:  VERTEX PHARMACEUTICALS INCORPORATED
130 Waverly Street
Cambridge, Massachusetts  02139

 

The undersigned registered owner of this Security hereby irrevocably exercises
the option to convert this Security, or the portion hereof (which is $1,000
principal amount or an integral multiple thereof) below designated, into shares
of Common Stock in accordance with the terms of the Indenture referred to in
this Security, and directs that the shares issuable and deliverable upon such
conversion, together with any check in payment for fractional shares and any
Securities representing any unconverted principal amount hereof, be issued and
delivered to the registered holder hereof unless a different name has been
indicated below.  If shares or any portion of this Security not converted are to
be issued in the name of a person other than the undersigned, the undersigned
will pay all transfer taxes payable with respect thereto.  Any amount required
to be paid to the undersigned on account of interest (including Liquidated
Damages, if any) accompanies this Security.

 

Dated:

 

 

 

 

 

 

 

 

 

 

Your Name:

 

 

(Print your name exactly as it appears on the face of this Security)

 

 

 

 

 

Your Signature:

 

 

(Sign exactly as your name appears on the face of this Security)

 

 

 

 

 

Signature Guarantee*:

 

 

 

 

 

 

Social Security or other Taxpayer

 

Identification Number:

 

 

Principal amount to be converted (if less than all):  $

 

--------------------------------------------------------------------------------

* PARTICIPANT IN A RECOGNIZED SIGNATURE GUARANTEE MEDALLION PROGRAM (OR OTHER
SIGNATURE GUARANTOR ACCEPTABLE TO THE TRUSTEE).

 

A-16

--------------------------------------------------------------------------------


 

Fill in for registration of shares (if to be issued) and Securities (if to be
delivered) other than to and in the name of the registered holder:

 

(Name)

 

(Street Address)

 

(City, State and Zip Code)

 

A-17

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE OF REPURCHASE RIGHT

 

TO:  VERTEX PHARMACEUTICALS INCORPORATED
130 Waverly Street
Cambridge, Massachusetts  02139

 

The undersigned registered owner of this Security hereby irrevocably
acknowledges receipt of a notice from Vertex Pharmaceuticals Incorporated (the
“Company”) as to the occurrence of a Change of Control with respect to the
Company and requests and instructs the Company to repay the entire principal
amount of this Security, or the portion thereof (which is $1,000 principal
amount or an integral multiple thereof) below designated, in accordance with the
terms of the Indenture referred to in this Security, together with interest
(including Liquidated Damages, if any) accrued and unpaid to, but excluding,
such date, to the registered holder hereof, in cash.

 

Dated:

 

 

 

 

 

 

 

 

Your Name:

 

 

(Print your name exactly as it appears on the face of this Security)

 

 

 

 

 

Your Signature:

 

 

(Sign exactly as your name appears on the face of this Security)

 

 

 

 

 

Signature Guarantee*:

 

 

 

 

 

 

Social Security or other Taxpayer

 

Identification Number:

 

 

 

Principal amount to be repaid (if less than all):  $

 

--------------------------------------------------------------------------------

* PARTICIPANT IN A RECOGNIZED SIGNATURE GUARANTEE MEDALLION PROGRAM (OR OTHER
SIGNATURE GUARANTOR ACCEPTABLE TO THE TRUSTEE).

 

A-18

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCHANGES FOR PHYSICAL SECURITIES(2)

 

The following exchanges of a part of this Global Security for Physical
Securities have been made:

 

Date of Exchange

 

Amount of decrease
in Principal Amount
of this Global
Security

 

Amount of increase
in Principal Amount
of this Global
Security

 

Principal Amount
of this Global
Security following
such decrease
(or increase)

 

Signature of
authorized officer of
Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)  This schedule should be included only if the Security is issued in global
form.

 

A-19

--------------------------------------------------------------------------------